EXHIBIT 10(XXX)

 

DATED NOVEMBER 22, 2004

 

BARING ASSET MANAGEMENT HOLDINGS LIMITED

 

- AND -

 

ING BANK NV

 

- AND -

 

THE NORTHERN TRUST INTERNATIONAL BANKING CORPORATION

 

- AND -

 

THE NORTHERN TRUST COMPANY

 

AGREEMENT

 

- RELATING TO -

 

THE SALE AND PURCHASE OF THE ENTIRE ISSUED SHARE CAPITAL OF

 

FINANCIAL SERVICES GROUP LIMITED

 

 

Note: Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. Such omissions are indicated by the phrase “[*
confidential treatment requested/material filed separately*].”



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

--------------------------------------------------------------------------------

   PAGE NO


--------------------------------------------------------------------------------

1.

 

INTERPRETATION

   2

2.

 

SALE AND PURCHASE OF SHARES

   10

3.

 

CONSIDERATION

   11

4.

 

CONDITIONS

   13

5.

 

PRE-COMPLETION MATTERS

   15

6.

 

COMPLETION

   23

7.

 

NET ASSET AND RUN RATE REVENUES STATEMENTS

   25

8.

 

GUARANTEES, INDEMNITIES ETC

   29

9.

 

EMPLOYEES

   30

10.

 

PENSIONS

   35

11.

 

PROPERTIES

   35

12.

 

WARRANTIES

   36

13.

 

LIMITATION ON CLAIMS

   37

14.

 

SELLER’S AND PURCHASER’S GUARANTEES

   42

15.

 

ANNOUNCEMENTS AND CONFIDENTIALITY

   45

16.

 

INTELLECTUAL PROPERTY AND INFORMATION TECHNOLOGY

   46

17.

 

SELLER’S UNDERTAKINGS

   49

18.

 

INTEREST

   52

19.

 

COSTS

   52

20.

 

NOTICES AND SELLER’S REPRESENTATIVE

   52

21.

 

SEVERABILITY

   53



--------------------------------------------------------------------------------

22.

  

ENTIRE AGREEMENT

   53

23.

  

VARIATION

   54

24.

  

FURTHER ASSURANCE

   54

25.

  

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

   55

26.

  

GOVERNING LAW AND JURISDICTION

   55

SCHEDULE 1 PART 1 THE COMPANY

   57

SCHEDULE 1 PART 2 THE SUBSIDIARY UNDERTAKINGS

   57

SCHEDULE 2 THE CONDITIONS

   58

SCHEDULE 3 SELLER’S AWARENESS

   60

SCHEDULE 4 THE PROPERTIES

   61

SCHEDULE 5 WARRANTIES

   62

SCHEDULE 6 TAX COVENANT AND TAX WARRANTIES

   84

SCHEDULE 7 PENSIONS

   109

SCHEDULE 8 GUARANTEES

   114

SCHEDULE 9 NET ASSET CALCULATION

   115

SCHEDULE 10 FORM OF NET ASSET STATEMENT

   118

SCHEDULE 11 RUN RATE REVENUES CALCULATION

   119

SCHEDULE 12 RUN RATE REVENUES STATEMENT

   126

SCHEDULE 13 EMPLOYEES

   127

SCHEDULE 14 FSG IT CONTRACTS

   128

SCHEDULE 15 ANNUALISED REVENUE CALCULATION EXPLANATORY NOTES

   129

SCHEDULE 16 GUARANTEES

   130

PART 1 NO BUSINESS RELATIONSHIP WITH FSG AND FULL ING GUARANTEE

   130

 

- ii -



--------------------------------------------------------------------------------

PART 2 NO STRATEGIC FIT WITH FSG AND FULL ING GUARANTEE

   130

PART 3 LOANS EXCEEDING LEGAL LENDING LIMIT OF GUERNSEY BANK

   130

 

- iii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 22nd day of November 2004

 

BETWEEN:

 

(1) Baring Asset Management Holdings Limited, a company registered in England
and Wales, under number 1131971, whose registered office is at 155 Bishopsgate,
London EC2M 3XY (the “Seller”);

 

(2) ING Bank NV, a company incorporated in The Netherlands whose registered
office is at Amstelveenseweg 500, 1081LK, Amsterdam, The Netherlands (the
“Seller’s Guarantor”);

 

(3) The Northern Trust International Banking Corporation, a company incorporated
in the United States whose head office is at 40 Broad Street, New York, New York
10004, USA (the “Purchaser”); and

 

(4) The Northern Trust Company, a company incorporated in the United States
whose head office is at 50 South La Salle Street, Chicago, Illinois 60675, USA
(the “Purchaser’s Guarantor”).

 

RECITALS:

 

(A) Financial Services Group Limited is a company registered in England and
Wales under number 02351508, whose registered office is at 155 Bishopsgate,
London EC2M 3XY (the “Company”). Particulars of the Company and of each of the
Subsidiary Undertakings are set out in Schedule 1.

 

(B) The Seller has agreed to sell and the Purchaser has agreed to purchase all
the Shares on and subject to the terms of this Agreement.

 

(C) The Seller’s Guarantor has agreed to guarantee the obligations of the Seller
on and subject to the terms of this Agreement.

 

(D) The Purchaser’s Guarantor has agreed to guarantee the obligations of the
Purchaser on and subject to the terms of this Agreement.



--------------------------------------------------------------------------------

IT IS AGREED:

 

1. INTERPRETATION

 

1.1 In this Agreement (including its Recitals and Schedules), the following
words and expressions have the meanings respectively set opposite them:

 

“Accounts” means the audited balance sheet and profit and loss account of the
Company and each of the Subsidiary Undertakings as at and for the period ended
on the Balance Sheet Date, including all notes, reports, statements and other
documents annexed to them;

 

“Administration Services Agreements” means the administration services
agreements in the agreed terms (subject to any changes to be made as required by
The Irish Financial Services Regulatory Authority) to be entered into by members
of the IMG Group and certain members of the Group on Completion;

 

“Ancillary Properties” means the leasehold properties, brief particulars of
which are set out in Schedule 4, Part B;

 

“Arnold House Property” means the property situated at Arnold House, Guernsey;

 

“Balance Sheet Date” means 31 December 2003;

 

“BAMH Incentive Schemes” means the Baring Asset Management Holdings Limited
Group Profit-Sharing Scheme and Long Term Incentive Plan and the Baring Asset
Management Holdings Limited Group long term incentive plans for US and Canadian
employees and the Baring Asset Management Employee Trust and the Baring Asset
Management Inc. Non-Qualified Retirement Benefit Trust and any other incentive
scheme or arrangement in which Employees, Undisclosed Employees, UK Employees,
GOS Employees, former employees, directors or former directors participate or
have participated other than the Seller’s Schemes;

 

“Baring Marks” means the Baring and Barings names and logos, including the
“wing” device and other similar names and logos;

 

“BIFMI” means Baring International Fund Managers (Ireland) Limited;

 

“BIL” means Barings (Ireland) Limited;

 

“Business” means the corporate and private banking, custody, treasury, fund
administration and corporate and private trust services business of the Group;

 

“Business Day” means any day (except any Saturday or Sunday) on which banks in
the City of London are open for business;

 

- 2 -



--------------------------------------------------------------------------------

“Claim” means any claim arising under clause 12.1 or Schedule 5 of this
Agreement, other than a Tax Claim;

 

“Company” has the meaning given in Recital (A);

 

“Completion” means completion of the sale and purchase of the Shares pursuant to
this Agreement in accordance with its terms;

 

“Completion Amount” means the Completion Payment less £6 million;

 

“Completion Date” means either:

 

  (a) the last Business Day of the month in which all of the Conditions have
been satisfied or waived pursuant to this Agreement; or

 

  (b) in the event of satisfaction or waiver of all of the Conditions on the
first day of a month, that day; or

 

  (c) such other date as the Seller and the Purchaser may agree in writing but,
in any event, provided that such date is no earlier than 1 January 2005 and no
later than the date being six months from the date of this Agreement (subject to
any extension pursuant to the terms of this Agreement);

 

“Completion Multiple” has the meaning given in clause 3.2;

 

“Completion Payment” means the amount to be paid by the Purchaser to the Seller
in accordance with clause 3.2;

 

“Completion Run Rate Revenues” mean the Run Rate Revenues as at 5.00 pm on the
Completion Date or if the Completion Date is the first day of a month the last
month end prior to the Completion Date calculated in accordance with Schedule
11;

 

“Completion Run Rate Revenues Statement” means the Run Rate Revenues Statement
setting out the Completion Run Rate Revenues;

 

“Conditions” means the Conditions set out in Schedule 2;

 

“[*confidential treatment requested/material filed separately*] Mortgage” means
the legal mortgage dated 7 October 2003 between [*confidential treatment
requested/material filed separately*] (as mortgagor) and [*confidential
treatment requested/material filed separately*] (as lender);

 

- 3 -



--------------------------------------------------------------------------------

“Customer-related Claim” means a Claim arising as a result of a claim by a
customer or its agent or an event, in each case in respect of the period prior
to Completion, which renders the Group liable to pay, transfer funds or assets
to or otherwise compensate any customer or its agent or customer accounts or
funds or assets under administration;

 

“Disclosure Bundle” has the meaning given to it in the Disclosure Letter;

 

“Disclosure Letter” means the letter of the same date as this Agreement from the
Seller to the Purchaser referred to in clause 12;

 

“Employees” means those persons listed in Schedule 13 Parts A to B together with
(i) the GOS FSG Employees, and (ii) such additional persons who become employed
in the Business, in accordance with the terms of this Agreement, between the
date of this Agreement and Completion but excluding any such person who has
ceased to be employed in the Business, in accordance with the terms of this
Agreement, between the date of this Agreement and Completion;

 

“Encumbrance” means a mortgage, charge, pledge, lien, restriction, right of
first refusal, right of pre-emption, third-party right or interest, other
encumbrance or security interest of any kind, or another type of preferential
arrangement, including without limitation, a title transfer or retention
arrangement) having similar effect;

 

“5th Floor Bishopsgate” means the property known as part level 5 155 Bishopsgate
London EC2;

 

“Fixed Assets Memorandum” means the memorandum reflecting fixed assets to be
transferred from BISL to the Group between the date hereof and Completion in the
agreed terms;

 

“FSG IT Contracts” means the list of contracts set out in Part 1 of Schedule 14;

 

“GOS Employees” means the GOS FSG Employees and the GOS IMG Employees;

 

“GOS FSG Employees” means the GOS Employees who are wholly engaged in the
Business who will transfer to the Purchaser by reason of the Transfer
Regulations as identified at Schedule 13 Part C;

 

“GOS IMG Employees” means the GOS Employees who provide services to the IMG
Group whose names and job titles are identified at Schedule 13 Part E;

 

- 4 -



--------------------------------------------------------------------------------

“Government Entity” means any supra-national, national, state, municipal or
local government, any subdivision, court, administrative agency or commission or
other authority thereof, or any quasi-governmental or private body or minister
or other representative of such government and, any court, agency, commission,
authority or body exercising any regulatory, taxing or exchange control
functions or other governmental, regulatory or quasi-governmental authority,
including without limitation any entity exercising supervisory or regulatory
authority in relation to banking business in any relevant jurisdiction;

 

“Group” means the Company and the Subsidiary Undertakings, and “Group member”
shall be construed accordingly;

 

“Group’s Scheme” means the ING Baring Pension Trust Fund established with effect
from and by a deed dated 10 March 1978;

 

“Guernsey Licence Agreement” means the licence agreement in the agreed terms in
respect of the premises at Trafalgar Court, Guernsey;

 

“Guernsey Scheme” means the Barings (Guernsey) Limited Pension Scheme;

 

“ICTA 1988” means the Income and Corporation Taxes Act 1988;

 

“IFMI” means International Fund Managers Ireland Limited;

 

“IFSRA” means The Irish Financial Services Regulatory Authority;

 

“IMG Group” means Barings Asset Management Limited and its subsidiaries and
Baring Investment Services Limited and “IMG Group member” shall be construed
accordingly;

 

“ING Trade Marks” means the trade mark applications and registrations owned by a
member of the Seller’s Group which incorporate the element “ING” or the Lion
Device;

 

“Initial Run Rate Revenues” means the Run Rate Revenues as at 31 October 2004
calculated in accordance with Schedule 11;

 

“Initial Run Rate Revenues Statement” means the Run Rate Revenues Statement
setting out the Initial Run Rate Revenues;

 

“Intellectual Property” means trade marks, patents, service marks, designs
(whether registered or unregistered), copyrights, confidential information,
know-how, business or trade names, trading goodwill and all applications and
rights to apply for, or for the protection of, any of the foregoing;

 

- 5 -



--------------------------------------------------------------------------------

“Intellectual Property Rights” means the Intellectual Property which is owned or
used by Group members, including without limitation the specific rights which
are disclosed by the Disclosure Letter but specifically excluding the Barings
Marks or the ING Trade Marks and all Intellectual Property comprised within the
Computer Systems (as defined in Schedule 5);

 

“Irish DB Scheme” means the Barings Ireland Limited Pension Scheme;

 

“Irish DC Scheme” means the Barings Ireland Defined Contribution Pension Scheme;

 

“Irish Funds” means The Baring Capitalisation Umbrella Fund (and its sub-funds
from time to time), The Baring Currency Umbrella Fund (and its sub-funds from
time to time), The Baring Emerging Markets Umbrella Fund (and its sub-funds from
time to time), The Baring Global Umbrella Fund (and its sub-funds from time to
time), The Baring International Umbrella Fund (and its sub-funds from time to
time), The Baring Korea Feeder Fund (and its sub-funds from time to time) and
The Baring Global Opportunities Umbrella Fund (and its sub-funds from time to
time);

 

“Irish Schemes” means the Irish DB Scheme and the Irish DC Scheme;

 

“LTIP” means the Baring Asset Management Holdings Limited Group Profit-Sharing
Scheme and Long Term Incentive Plan;

 

“Net Asset Amount” means the consolidated net assets of the Group as shown in
the Net Asset Statement;

 

“Net Asset Statement” means the statement in the form set out in Schedule 10
setting out the Net Asset Amount to be prepared in accordance with clause 3.4
and Schedule 9;

 

“Post-Completion Adjustment Date” means the date that is [*confidential
treatment requested/material filed separately*] after the Completion Date;

 

“Post-Completion Run Rate Revenues” means the Run Rate Revenues as at 5.00 pm on
the Post-Completion Adjustment Date calculated in accordance with Schedule 11;

 

“Post-Completion Run Rate Revenues Statement” means the Run Rate Revenues
Statement in the form set out in Schedule 12 setting out the Post-Completion Run
Rate Revenues;

 

“Pre-Completion Reorganisation” means the actions set out in clause 5.5;

 

- 6 -



--------------------------------------------------------------------------------

“Property Costs” means loss, liability or cost (including irrecoverable VAT)
incurred by the Purchaser which relates to the Term and arises out of:

 

  (i) the Tenancy Agreement being terminated for any reason, other than due to:

 

  (1) the default of the Tenant;

 

  (2) the Tenant exercising its right under clause 14 of the Tenancy Agreement
to terminate the Tenancy Agreement; or

 

  (3) the Tenancy Agreement terminating pursuant to clause 9.2 of the Tenancy
Agreement as a result of the entry into the Proposed Sub-Underlease;

 

  (ii) the Tenant’s obligations under:

 

  (1) the Tenancy Agreement; and

 

  (2) in the event the Proposed Sub-Underlease is entered into, the Proposed
Sub-Underlease;

 

(including, without limitation, any obligations arising after termination of the
Tenancy Agreement or the Proposed Sub-Underlease (as the case may be) and
including in each case, without limitation, rent, service charges and any other
outgoings, whether payable to the landlord thereunder or to any third party);

 

“Proposed Sub-Underlease” has the same meaning as in the Tenancy Agreement;

 

“Purchaser Group Company” means Northern Trust Corporation and any subsidiary
undertaking thereof for the time being which is not a Group member;

 

“Properties” means the leasehold properties brief particulars of which are set
out in Schedule 4;

 

“Purchaser Proprietary Systems” means the IT systems known as PIMS, MFDS and
Fundnet Shareholder Services;

 

“Purchaser’s Solicitors” means Clifford Chance of 10 Upper Bank Street, London
E14 5JJ;

 

“Run Rate Revenues” means the recurring revenues of the Group calculated as set
out in Schedule 11;

 

- 7 -



--------------------------------------------------------------------------------

“Run Rate Revenues Statement” means a statement in the form set out in Schedule
12 setting out the Run Rate Revenues as at the Relevant Date, produced pursuant
to Schedule 11;

 

“Seller Group Company” means ING Groep NV or any subsidiary undertaking of ING
Groep NV for the time being, other than a member of the Group or any IMG Group
member;

 

“Seller Guarantees” means the guarantees and comfort letters given by members of
the Seller’s Group details of which are set out in Schedule 8;

 

“Seller’s Representative” means the representative of the Seller appointed from
time to time pursuant to clause 20;

 

“Seller’s Solicitors” means Lovells of Atlantic House, Holborn Viaduct, London,
EC1A 2FG;

 

“Seller’s Schemes” means the Group Scheme, the Guernsey Scheme, the Irish DB
Scheme and the Irish DC Scheme;

 

“Shares” means the 25,626,100 ordinary shares in the capital of the Company
being the entire issued share capital of the Company;

 

“Subsidiary Undertakings” means the subsidiary undertakings in respect of which
the Company is a parent undertaking, brief particulars of each of which are set
out in Schedule 1 Part 2;

 

“Target Net Asset Amount” means the amount of £99,000,000;

 

“Tax” and “Taxation” has the meaning set out in Part A of Schedule 6;

 

“Tax Claim” means a claim under the Tax Covenant or in respect of a breach of
the Tax Warranties;

 

“Tax Covenant” means the covenant set out in Schedule 6;

 

“Tax Warranties” means the warranties set out in Part B of Schedule 6;

 

“TCGA” means the Taxation of Chargeable Gains Act 1992;

 

“Tenancy Agreement” means the tenancy agreement of 5th Floor Bishopsgate in the
agreed terms between Baring Investment Services Limited and Northern Trust
Management Services Limited;

 

- 8 -



--------------------------------------------------------------------------------

“Tenant” means the tenant under the Tenancy Agreement;

 

“Term” means the whole of the Term as such term is defined under the Tenancy
Agreement whether or not the Purchaser exercises its right to determine pursuant
to clause 13.1 thereof (and, in the event the Proposed Sub-Underlease is entered
into, “Term” has the same meaning as in the Proposed Sub-Underlease);

 

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981 in relation to the UK Employees;

 

“Transitional Services Agreements” means the transitional services agreements in
the agreed terms to be entered into by certain members of the IMG Group and
certain members of the Group on Completion;

 

“UK Employees” means those employees employed by the UK Employer who are listed
in Schedule 13, part A together with (i) the GOS FSG Employees, and (ii) such
additional persons who become employed in the Business and are employed by the
UK Employer in accordance with the terms of this Agreement, between the date of
this Agreement and Completion but excluding any such person who has ceased to be
employed in the Business, in accordance with the terms of this Agreement,
between the date of this Agreement and Completion;

 

“UK Employer” means ING Baring Services Limited;

 

“VAT” has the meaning set out in Part A of Schedule 6;

 

“VATA” has the meaning set out in Part A of Schedule 6; and

 

“Warranties” means the warranties set out in Schedule 5.

 

1.2 In this Agreement, unless the context otherwise requires:

 

  (a) references to this Agreement or any other document include this Agreement
or such other document as varied, modified or supplemented in any manner from
time to time;

 

  (b) references to recitals, clauses and schedules and sub-divisions of them
are references to the recitals and clauses of, and schedules to, this Agreement
and sub-divisions of them respectively;

 

- 9 -



--------------------------------------------------------------------------------

  (c) references to any enactment include references to such enactment as
re-enacted, amended or extended and any subordinate legislation made from time
to time under it;

 

  (d) references to a “person” include any individual, company, corporation,
firm, partnership, joint venture, association, organisation, institution, trust
or agency, whether or not having a separate legal personality;

 

  (e) references to the one gender include all genders, and references to the
singular include the plural and vice versa;

 

  (f) headings are inserted for convenience only and shall be ignored in
construing this Agreement;

 

  (g) the words “company”, “subsidiary”, “subsidiary undertaking” and “holding
company” have the meanings given to them by the Companies Act 1985, as amended
by the Companies Act 1989; and

 

  (h) references to times of the day are to London time.

 

1.3 The Recitals and Schedules to this Agreement form part of it.

 

1.4 Any reference in this Agreement to a document being “in the agreed terms” is
to a document in the terms agreed between the parties to this Agreement and for
identification purposes only signed or initialled by them or on their behalf on
or before the date of this Agreement.

 

1.5 References to any English legal term for any action, remedy, method of
judicial proceeding, regulation, rule, legal document, legal status, court,
official or any other legal concept shall, in respect of any jurisdiction other
than England, be deemed to include the legal concept which most nearly
approximates in that jurisdiction to the English legal term and to any English
statute shall be construed so as to include equivalent or analogous laws of any
other jurisdiction.

 

2. SALE AND PURCHASE OF SHARES

 

2.1 On and subject to the terms of this Agreement, the Seller shall sell with
full title guarantee and the Purchaser shall purchase the Shares on and with
effect from Completion, together with all rights which are at Completion, or at
any time thereafter may become, attached to them (including without limitation
the right to receive all dividends and distributions declared, made or paid on
or after Completion), in each case free from any Encumbrance whatsoever.

 

- 10 -



--------------------------------------------------------------------------------

2.2 The Seller waives any rights which may have been conferred on it under the
articles of association of the Company or otherwise or in any other way to have
any of the Shares offered to it for purchase at any time on or before the
transfer of the Shares pursuant to the provisions of this Agreement or any other
restriction on transfer over the Shares conferred on it and shall procure that
all such rights conferred on any other person are waived by no later than
Completion.

 

3. CONSIDERATION

 

3.1 The total consideration payable by the Purchaser for the Shares shall be an
amount equal to the Completion Payment, calculated in accordance with clause
3.2, as adjusted pursuant to clauses 3.4, 3.5 and 3.6.

 

3.2 On or before the date of this Agreement the Seller shall have delivered to
the Purchaser a draft Initial Run Rate Revenues Statement setting out the
Seller’s calculation of the Initial Run Rate Revenues broadly in accordance with
Schedule 11 though it is acknowledged that there are variances in the
methodology of production of the draft Initial Run Rate Revenue Statement from
the methodology set out in Schedule 11. For the purposes only of determining
whether Condition 2 is satisfied, on or before 5.00 pm on the date that is 5
Business Days before the Completion Date, the Seller shall deliver to the
Purchaser a draft Completion Run Rate Revenues Statement setting out the
Seller’s calculation of the Completion Run Rate Revenues in accordance with
Schedule 11. Within 30 days of the date hereof the Seller shall prepare a draft
Initial Run Rate Revenues Statement prepared in accordance with Schedule 11 and
upon such draft Initial Run Rate Revenues Statement being agreed or determined
in accordance with this Agreement such draft Initial Run Rate Revenues Statement
shall be deemed to be the final Initial Run Rate Revenues Statement. The
Completion Payment shall be the sum of the Completion Run Rate Revenues
multiplied by the Completion Multiple plus £6,000,000. For the purposes of
clauses 3.2, 3.5 and 3.6 the “Completion Multiple” is £254,000,000 divided by
the Initial Run Rate Revenues as set out in the Initial Run Rate Revenues
Statement agreed or determined in accordance with this Agreement (calculated to
5 decimal places).

 

3.3 The Purchaser shall pay £260,000,000 in cash on Completion by telegraphic
transfer into the client account of the Seller’s Solicitors, the details of
which are: Barclays Bank plc, 54 Lombard Street, London, EC3V 9EX. Sort Code:
20-00-00. Account Number [*confidential treatment requested/material filed
separately*].

 

- 11 -



--------------------------------------------------------------------------------

3.4 The Purchaser shall procure that the Company shall prepare a draft Net Asset
Statement as at Completion setting out the Company’s calculation of the Net
Asset Amount in accordance with Schedule 9 and shall deliver the draft Net Asset
Statement to the Seller within 30 Business Days of Completion. If the Net Asset
Amount agreed or determined pursuant to this Agreement is:

 

  (a) greater than the Target Net Asset Amount, then within 10 Business Days
after the Net Asset Statement has been agreed or determined in accordance with
this Agreement the Purchaser shall pay to the Seller an amount equal to the
excess; or

 

  (b) less than the Target Net Asset Amount, then within 10 Business Days after
the Net Asset Statement has been agreed or determined in accordance with this
Agreement the Seller shall pay to the Purchaser an amount equal to the
shortfall.

 

3.5 The Purchaser shall procure that the Company shall prepare a draft
Completion Run Rate Revenues Statement setting out the Company’s calculation of
the Completion Run Rate Revenues in accordance with Schedule 11 and shall
deliver the draft Completion Run Rate Revenues Statement to the Seller within 30
Business Days of Completion. If the Completion Run Rate Revenues agreed or
determined in accordance with this Agreement multiplied by the Completion
Multiple is:

 

  (a) more than £254,000,000 the Purchaser shall pay to the Seller, within 10
Business Days after the Completion Run Rate Revenues Statement has been agreed
or determined in accordance with this Agreement, an amount equal to the excess;
or

 

  (b) less than £254,000,000 the Seller shall pay to the Purchaser, within 10
Business Days after the Completion Run Rate Revenues Statement has been agreed
or determined in accordance with this Agreement, an amount equal to the
shortfall.

 

3.6 Within 30 Business Days of the Post-Completion Adjustment Date, the
Purchaser shall deliver to the Seller a draft Post-Completion Run Rate Revenues
Statement setting out the Purchaser’s calculation of the Post-Completion Run
Rate Revenues in accordance with Schedule 11. The Post-Completion Run Rate
Revenues agreed or determined pursuant to this Agreement shall be multiplied by
the Completion Multiple and:

 

  (a) if the product is more than the Completion Amount, the Purchaser shall pay
to the Seller within 10 Business Days after the Post-Completion Run Rate
Revenues Statement has been agreed or determined in accordance with this
Agreement, the excess; or

 

- 12 -



--------------------------------------------------------------------------------

  (b) if the product is less than the Completion Amount, the Seller shall pay to
the Purchaser within 10 Business Days after the Post-Completion Run Rate
Revenues Statement has been agreed or determined in accordance with this
Agreement, the lesser of the shortfall and 20% of the Completion Amount.

 

3.7 The Seller agrees to pay promptly upon request following determination of
the Net Asset Amount to the Purchaser an amount equal to half of any additional
stamp duty that is required to be paid by the Purchaser as a result of any
amount payable by the Purchaser arising as a result of the Net Asset Amount
determined pursuant to clause 3.4.

 

3.8 The Seller shall pay to the Purchaser, promptly upon receipt, [*confidential
treatment requested/material filed separately*] per cent. of any rental payments
received by any Seller Group Company in respect of the period starting on the
first anniversary of Completion and ending on the third anniversary of
Completion under any sub-lease with a term of ten years or more of the premises
of [*confidential treatment requested/material filed separately*], provided that
the aggregate payments to the Purchaser under this clause 3.8 shall not exceed
£[*confidential treatment requested/material filed separately*].

 

3.9 Any amount payable pursuant to clause 3 (other than this clause 3.9) shall
bear interest in pounds sterling from (and including) the Completion Date to the
date on which the payment is due less any tax required to be withheld or
deducted therefrom at an annual rate equal to the London Interbank Offered Rate
for deposits in pounds sterling for an interest period of three (3) months, as
published from time to time in the “Financial Times”.

 

3.10 Any payment to be paid to the Purchaser pursuant to this Agreement shall be
paid by telegraphic transfer into Lloyds TSB Bank London, Account Number:
[*confidential treatment requested/material filed separately*]; Account Name:
The Northern Trust International Banking Corporation.

 

3.11 Any amount to be paid to the Seller pursuant to this Agreement shall be
paid by telegraphic transfer into the Sellers’ Solicitors client account details
of which are as follows: Lovells Client Account, Barclays Bank plc, 54 Lombard
Street, London EC3V 9EX; sort code: 20-00-00; account number: [*confidential
treatment requested/material filed separately*].

 

4. CONDITIONS

 

4.1 Completion shall be conditional upon satisfaction of the Conditions (except
to the extent waived pursuant to this Agreement).

 

- 13 -



--------------------------------------------------------------------------------

4.2 The Purchaser shall use all reasonable endeavours to ensure that Conditions
1 and 3 are satisfied as soon as practicable and in any event not later than
6.00 pm on the date being six months from the date of this Agreement. The Seller
shall use all reasonable endeavours to ensure that Condition 8 is satisfied as
soon as practicable and in any event not later than 6.00 pm on the date being
six months from the date of this Agreement. Pending Completion the Purchaser
undertakes to co-operate with and assist the Seller to satisfy the condition set
out in Condition 8. The Seller and the Purchaser shall promptly give notice to
the other party of the satisfaction of any Condition (of which the other party
is not aware), as soon as practical following it becoming aware of the
satisfaction thereof. If at any time the Seller or the Purchaser becomes aware
of a fact or circumstance that might prevent a Condition being satisfied, it
shall immediately inform the other party.

 

4.3 The Seller and the Purchaser may agree in writing to waive Condition 1 at
any time on or before 6.00 pm on the date being six months from the date of this
Agreement.

 

4.4 The Purchaser shall be entitled in its absolute discretion, by written
notice to the Seller at any time on or before the date being six months from the
date of this Agreement, to waive all or any of Conditions 2, 4, 5 and 6.

 

4.5 If all the Conditions have not been satisfied or have not been waived by
6.00 pm on the date being six months from the date of this Agreement (or such
other date agreed by the parties in writing), then:

 

  (a) this Agreement shall terminate and have no further effect (subject only to
clauses 14 (Seller and Purchaser’s Guarantees), 15 (Announcements and
Confidentiality), 19 (Costs) and 26 (Governing law and Jurisdiction)) which
shall continue in force; and

 

  (b) subject to any liability which may arise from any breach of the
obligations contained in this clause, the parties shall be released from all
liabilities and obligations thereunder.

 

4.6 Pending Completion, the Seller undertakes to co-operate with and assist the
Purchaser by providing the Purchaser and any Government Entity as promptly as
reasonably practicable upon request and in good faith any necessary information
and documents reasonably requested for the purpose of making any submissions,
filings and notifications to any such Government Entity in relation to the
transactions contemplated in this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

5. PRE-COMPLETION MATTERS

 

5.1 Unless otherwise provided in clause 5.5, pending Completion the Seller shall
procure that:

 

  (a) the business of the Group will be carried on in the ordinary and usual
course, in a manner consistent with prior practice, and in accordance with
applicable legal and regulatory requirements in any relevant jurisdiction;

 

  (b) all reasonable efforts will be made to retain and preserve the current
relationship with the customers of the Group in a manner consistent with past
practice and that the Purchaser is notified as soon as reasonably practicable of
the termination or proposed material modification of any customer agreements or
any material change in the relationship of any material customer with any Group
member;

 

  (c) the Purchaser and its agents have reasonable access to, and upon
reasonable request shall be given copies of, the books and records of each Group
member (including, without limitation, the statutory books, minute books, tax
and regulatory records, details of litigation, leases, licences, contracts) and
reasonable access to the directors, officers, employees of grade 3 or above (a
“Senior Executive”) employed by the Group or engaged in the Business and agents
of each Group member;

 

  (d) the Purchaser, its agents and all relevant regulators are provided with
all co-operation and information reasonably requested which is necessary to
expedite the filing of any regulatory application or submission;

 

  (e) insurance cover for the Company shall be maintained at all times on the
basis as subsisting on the date hereof;

 

  (f) all tax and other filings are made within the time-limits for such filings
by all Group members;

 

  (g) the Properties which are leasehold, and any other properties which are
leased or occupied by a Group member from time to time, are maintained in all
material respects in their current state of repair and condition fair wear and
tear excepted;

 

  (h)

each Group member will keep proper accounting records and shall furnish to the
Purchaser and its agents such financial, operating and other information
regarding the Business as the Purchaser may reasonably request, including
without limitation monthly management accounts and other financial statements on
the Business, and

 

- 15 -



--------------------------------------------------------------------------------

 

the Seller shall procure that the Company provides to the Purchaser, on a
monthly basis, a draft Run Rate Revenues Statement showing Run Rate Revenues as
at the end of each monthly period;

 

  (i) each Group member and/or the UK Employer shall, on reasonable request,
furnish to the Purchaser details regarding the terms of employment of any Senior
Executive;

 

  (j) the UK Employer shall, on reasonable request by the Purchaser made in good
faith, provide the Purchaser with the details of the terms and conditions of
employment, including employment contracts and employment records of up to 30
GOS IMG Employees chosen by the Purchaser to whom the Purchaser may consider
making an offer of employment pursuant to clause 9.12 of this Agreement;

 

  (k) each Group member shall promptly inform the Purchaser of any impending
resignation of a Senior Executive of which it is aware or any actual
resignation, termination or objection to the transfer under Regulation 4(a) of
the Transfer Regulations of any of the Employees and provide any reasonably
requested information regarding any such resignation or termination or
objection;

 

  (l) all awards under the LTIP and the Baring Asset Management Holdings Limited
Group long term incentive plans for US and Canadian employees and Undisclosed
Employees (as defined in clause 9.5 below) that any or all of the Employees and
Undisclosed Employees may be eligible to receive in respect of the Seller’s
financial years 2004 and the part of the financial year 2005 prior to Completion
shall be determined by the Seller prior to Completion and that such bonus awards
shall be determined (i) in a manner consistent with the approach adopted by the
Seller or Group member, as applicable, in relation to the Seller’s previous
three financial years to calculate both the bonus pool available for
distribution to Employees and Undisclosed Employees and the individual bonus
awards paid to the Employees and Undisclosed Employees (ii) in good faith;

 

  (m) the Purchaser is provided with reasonable access to the customers of the
Group to communicate in relation to the acquisition contemplated under this
Agreement on a basis agreed with the Seller (such agreement not to be
unreasonably withheld or delayed);

 

  (n)

the Purchaser is provided with reasonable access to Employees to enable the
Purchaser to communicate, and if required by the Purchaser and agreed by the

 

- 16 -



--------------------------------------------------------------------------------

 

Seller, meet with Employees in relation to the acquisition contemplated under
this Agreement provided that any written communication shall be approved in
advance by the Seller (such approval not to be unreasonably withheld or delayed)
and any oral communication shall be consistent with the written communication;
and

 

  (o) the relevant Group members use all reasonable endeavours to obtain as soon
as reasonably practicable approval from the relevant Government Entity to the
terms and execution of the Administration Services Agreement relating to Ireland
by the relevant members of the Group and the relevant members of the IMG Group.

 

5.2 Unless otherwise provided in clause 5.5, pending Completion the Seller shall
procure that none of the following matters will occur or be undertaken without
the prior written consent of the Purchaser (in the case of 5.2(l), (n), (o), (q)
and (s) not to be unreasonably withheld or delayed):

 

  (a) the modification of any of the rights attached to any shares in any Group
member or the creation, allotment, issue of any shares or the grant of any
option over any shares or uncalled capital of any Group member or the issue of
any obligations convertible into shares or the agreement to do any of the
foregoing;

 

  (b) the capitalisation or repayment of any amount standing to the credit of
any reserve of any Group member or the redemption or purchase of any shares or
any other reorganisation of the share capital of any Group member;

 

  (c) the admission of any person (howsoever occurring) as a shareholder of any
Group member or the transfer or approval of the transfer of any shares of any
Group member;

 

  (d) the sale or disposal of, or the grant or termination of any rights in
respect of, any part of the undertaking of any Group member, or the sale or
disposal of, or the grant or termination of any rights in respect of, any of the
assets of any Group member (including, without limitation, the Properties), or
the assumption or incurring of a liability, obligation or expense (actual or
contingent) in each case other than in the ordinary course of business or as
already approved by the relevant Group member and disclosed to the Purchaser as
at the date of this Agreement but for the avoidance of doubt the Seller shall be
entitled at its sole discretion (but with prior consultation with the Purchaser)
to institute a replacement for the Barings Asset Management Holdings Profit
Share and Long Term Incentive Plans for the period from 31 December 2004 to
Completion;

 

- 17 -



--------------------------------------------------------------------------------

  (e) the declaration, payment or other making by any Group member of any
dividend or other distribution;

 

  (f) any alteration to the scope of the Business as at the date of this
Agreement or of any regulatory permission or licence in respect of any Group
member;

 

  (g) the passing of any resolution by the members of any Group member,
including any alteration to the memorandum or articles of association of any
Group member;

 

  (h) the acquisition by any Group member of any shares of any other company
other than in the ordinary course of business or the participation by any Group
member in any partnership, consortium, association or joint venture;

 

  (i) the creation or issue or allowing to come into being or amendment or
agreement to create or amend of any Encumbrance upon or over any part of the
property or assets or uncalled capital of any Group member other than lien
arising by law or by retention of title clause in the ordinary course of
business or redemption or agreement to redeem an existing Encumbrance or the
creation or issue of any debenture or debenture stock or the obtaining of any
advance or credit in any form, other than normal trade credit;

 

  (j) any Group member making, or agreeing to make, or incurring capital
expenditure exceeding in total £100,000 (or its equivalent at the time);

 

  (k) in relation to the Properties, a change in their existing use, or the
termination of, or the giving of a notice to terminate, a lease, tenancy or
licence, the application for consent to do something requiring consent under a
lease, tenancy or licence, the granting of an application by a tenant, licensee
or occupier to do something requiring consent under a lease, tenancy or licence,
or the agreeing of a new rent or fee payable under a lease, tenancy or licence;

 

  (l) the entering into or termination of, or material amendment by a Group
member of, any material customer agreement;

 

  (m) the entering into or termination of, or amendment by any Group member of,
a material agreement, arrangement or obligation or the entering into any
agreement that cannot be terminated by a Group member by giving notice of
termination of 180 days or less without any penalty or compensation;

 

- 18 -



--------------------------------------------------------------------------------

  (n) any Group member giving, or agreeing to give, a guarantee, indemnity or
other agreement to secure, or incur financial or other obligations with respect
to, another person’s obligation other than in the ordinary course of business
and where the guarantee, indemnity or other financial obligation of such Group
member would not exceed £100,000;

 

  (o) any Group member starting, compromising or settling litigation or
arbitration proceedings or any action, demand or dispute or waiving a right in
relation to litigation or arbitration proceedings or the release, discharge or
compound by any Group member of any liability or claim, in each case in excess
of £50,000;

 

  (p) the entering into by any Group member of an agreement, arrangement or
obligation (whether legally enforceable or not) in which a Seller Group Company,
a director or former director of a Group member or a person connected with any
of them is interested;

 

  (q)

(i) the making or proposing of any change to the terms and conditions of
employment or engagement of any Employee or communicating any such change
including pursuant to an annual salary review relevant to the Employees but save
in relation to any annual basic salary increase in the normal course of business
which does not exceed 10%; (ii) the termination of the employment or the giving
of notice to terminate the employment of any Employee (other than in response to
that person’s gross misconduct or other material breach of contract); (iii) the
making of any change to the duties of any Employee which would result in the
support of assignment to a different service, account or undertaking or a change
in reporting line; (iv) the provision of or agreement to provide a gratuitous
payment to any Employee or director (or any of their dependants) other than
pursuant to the terms and conditions of the relevant Employee’s employment
contract; (v) the engagement of any person who upon such engagement would become
employed by a Group member or the UK Employer and be assigned to the business of
the Group (or the permitting of any such engagement) where such engagement would
exceed the total number of Employees and job vacancies and in relation to each
of the Group members and the UK Employer, the number of Employees in relation to
any job title, as disclosed at supplementary file NT1 document 21 and file CF
document 4 respectively of the

 

- 19 -



--------------------------------------------------------------------------------

 

Disclosure Bundle or (vi) the making of any material amendments or
modifications, granting any augmentations (save as provided in Part B of
Schedule 7) under or terminating any of the Seller’s Schemes or admitting any
employees to the Irish DB Scheme other than employees who were employed before 1
May 2003 are under age 25 and accordingly who are in a waiting period pending
attainment of that age;

 

  (r) any act or omission which will make any insurance policy subsisting at the
date of this Agreement void or voidable or entitle any insurers under such
policies to refuse to indemnify in relation to particular claims in whole or in
part;

 

  (s) the renewal, extension or amendment by a Group member of any existing loan
facility or commitment it provides to a customer or any other third party other
than in the ordinary course of business and consistent with the Group’s existing
credit policies and where the facility or commitment once renewed, extended or
amended would not exceed £500,000 or have a maturity of longer than 1 year; and

 

  (t) modify in any material respect the asset and liability management
(including, without limitation, interest rate sensitivity and net foreign
exchange exposure) of the Group as carried on at the date of this Agreement.

 

5.3 The Seller shall notify the Purchaser as soon as reasonably practicable if
it becomes aware of a fact or circumstance which constitutes or is reasonably
likely to constitute a breach of clause 5.1 or clause 5.2.

 

5.4 The Seller and the Purchaser shall each provide, and shall procure, that all
relevant Government Entities are provided with all reasonable co-operation and
information which is necessary to expedite the filing of any regulatory
application or submission, shall co-operate with one another to assist in the
obtaining of the regulatory or other consents from Government Entities referred
to in the Conditions and shall procure that all necessary steps are taken and
documents executed for the purpose of obtaining such consents.

 

- 20 -



--------------------------------------------------------------------------------

5.5 Pending Completion:

 

  (a) the IT fixed assets held by BISL which relate to the business of the Group
as referred to in the Fixed Asset Memorandum will be transferred to the Group at
book value of £355,227 as at September 2004 and the fit out and tenants fixtures
relating to the 5th Floor, 155 Bishopsgate, having a book value of £2,003,369 as
at 30 September 2004 (referred to in the Fixed Assets Memorandum) shall be sold
to the Group for £2,003,369; and

 

  (b) the relevant Group members will provide funds to the trustee of the Baring
Asset Management Employee Trust (the “Trustee”) in satisfaction of their
obligation to make such payment in order to allow the Trustee to repay
indebtedness owed by the Trustee to the Seller;

 

  (c) the contracts of employment of the employees currently employed by Barings
(Guernsey) Limited who are engaged in the private client business of Baring
Asset Management (C.I.) Limited (the “Guernsey Employees”) will be terminated
and such employees will enter into new contracts of employment with Baring Asset
Management (C.I.) Limited;

 

  (d) the contracts with the remaining private clients of Barings (Guernsey)
Limited will be novated to Baring Asset Management (C.I.) Limited;

 

  (e) other assets or the benefit of contracts or licences which relate
exclusively to the Business of the Group but which are held by a member of the
IMG Group will be transferred to the Company at book value;

 

  (f) any director or company secretary of any Group member who is not an
Employee shall be removed without cost or liability to the Group in order to
ensure that as at Completion every director and company secretary of each Group
member is an Employee other than independent directors required for regulatory
or local law reasons;

 

  (g) the removal of any signatories who are not Employees or an employee of the
Group from the bank mandates of any Group member;

 

  (h) any other matters may be done in order to comply with the terms of this
Agreement including all necessary actions to achieve fulfilment of the Condition
8 of Schedule 2; and

 

- 21 -



--------------------------------------------------------------------------------

  (i) relevant Group members shall continue to pay contributions being paid at
the date of this Agreement to each of the Guernsey Scheme and the Irish DB
Scheme and shall in addition by way of contributions to those schemes’ general
solvency pay the sums of £2,750,000 and EUR 1,450,000 to those schemes
respectively and in addition the sum of £750,000 to the Guernsey Scheme in
respect of the augmentations referred to in Part B of Schedule 7.

 

5.6 The Purchaser consents to the assignment of the Arnold House Property
pursuant to the agreement dated 23 July 2002 between Baring Brothers (Guernsey)
Limited (1) and Bank of Bermuda (Guernsey) Limited (2).

 

5.7 The Purchaser consents to the completion of a sublease of the property known
as second floor, East Wing, Trafalgar Court, Guernsey to FRM Investment
Management Limited.

 

5.8 Notwithstanding the terms of this clause 5, in the event that this Agreement
does not complete either on or before completion of the MM Transaction then the
Purchaser hereby consents to the following matters:

 

  (a) the relevant Group members’ entry into the Administration Services
Agreements;

 

  (b) entry by members of the Group into an interim transitional services
agreement with Baring Investment Services Limited which shall terminate upon
Completion without any additional liability to the Group; and

 

  (c) entry by the relevant members of the FSG Group into the Guernsey
Transitional Services Agreement.

 

5.9       (a)       The Seller shall procure that the relevant Group member
will, in conjunction with the Purchaser and BIFMI, approach IFSRA promptly after
the date hereof [*confidential treatment requested/material filed separately*]
and the Seller shall procure that IFSRA shall be given such information and
explanations [*confidential treatment requested/material filed separately*].

 

  (b) Prior to the Completion Date [*confidential treatment requested/material
filed separately*] shall be reflected in legally binding agreements between
these companies [*confidential treatment requested/material filed separately*].
The Purchaser and the Seller shall negotiate in good faith to agree the form of
the agreements. In the event that there is a dispute as to the form of the
agreements required to satisfy this obligation the matter will be referred to a
firm of independent Irish lawyers agreed between the parties or, in the event of
failure to agree, selected by the Seller.

 

- 22 -



--------------------------------------------------------------------------------

5.10 The Seller shall procure that Barings (Guernsey) Limited and its
subsidiaries shall be able to continue to use the Harbour House
disaster-recovery premises following Completion on the same terms as at present
subject to the Purchaser entering into any agreements or guarantees reasonably
required by the landlord of Harbour House.

 

5.11 The Seller shall procure that Barings Isle of Man Limited (“BIOM”) by
Completion has in place all outstanding know your client documentation and
information and changes its know your client procedures so that they satisfy in
all material respects the relevant regulatory requirements.

 

5.12 The Seller shall procure that BIOM adopts a new memorandum of association
in a form that is reasonably acceptable to the Purchaser prior to Completion.

 

6. COMPLETION

 

6.1 Completion shall take place at the offices of the Seller’s Solicitors on the
Completion Date or at such other place and/or on such other date as may be
agreed between the parties.

 

6.2 The Seller shall procure that prior to Completion the Pre-Completion
Reorganisation referred to in clause 5.5(a) - (g) and (i) shall have completed.

 

6.3 On Completion the Seller shall cause to be delivered to the Purchaser:

 

  (a) evidence in a form reasonably satisfactory to the Purchaser of the
satisfaction of Condition 8, except to the extent that such Condition has been
waived in accordance with clause 4, and of completion of the Pre-Completion
Reorganisation pursuant to clause 6.2;

 

  (b) duly executed transfers of the Shares in favour of the Purchaser (or as it
may direct) together with the share certificates relating to such Shares or
indemnities in respect of lost certificates;

 

  (c) such other documents (including a certified copy of the minutes of the
directors of the Seller or any power of attorney) under which any document
required to be delivered by it under this clause has been executed;

 

- 23 -



--------------------------------------------------------------------------------

  (d) the statutory books of the Company made up to the Completion Date, its
accounting records and the common seal and certificate of incorporation and on
change of name of the Company (and the statutory books (made up to the
Completion Date) and accounting records, common seal and certificate of
incorporation and on change of name, of each of the Subsidiary Undertakings
shall be delivered to the Purchaser’s control) in each case so far as they are
not held by or to the order of a Group member;

 

  (e) share certificates (or indemnities in respect of lost certificates) for
all issued shares in the capital of each Subsidiary Undertaking;

 

  (f) irrevocable powers of attorney in the agreed terms executed by the Seller
in respect of the Shares sold by it hereunder, in favour of the Purchaser
appointing the Purchaser to be its lawful attorney in respect of the Shares;

 

  (g) the Administration Services Agreements duly executed by the relevant
members of the Group and the relevant members of the IMG Group;

 

  (h) the Transitional Services Agreements duly executed by the relevant members
of the Group and the relevant members of the IMG Group;

 

  (i) the Tenancy Agreement, duly executed by Baring Investment Services
Limited; and

 

  (j) the Guernsey Licence Agreement, duly executed by the parties thereto.

 

6.4 On Completion the Seller shall cause a board meeting of the Company, to be
duly convened and held at which:

 

  (a) the said transfers of the Shares shall be approved for registration
(subject only to their being duly stamped by, and at the cost of, the
Purchaser); and

 

  (b) such persons as may be nominated by the Purchaser shall be appointed
directors and secretary of the Company (within the maximum number, if any,
permitted under its articles of association).

 

6.5 Subject to the Seller having complied with its obligations under clauses
6.2, 6.3 and 6.4, on Completion the Purchaser shall:

 

  (a) deliver to the Seller in a form reasonably satisfactory to the Seller
evidence of satisfaction of each of Conditions 1 and 3 other than any such
Condition that has been waived by the parties in accordance with clause 4; and

 

- 24 -



--------------------------------------------------------------------------------

  (b) deliver to the Seller the Tenancy Agreement duly executed by Northern
Trust Management Services Limited; and

 

  (c) pay £260,000,000 by telegraphic transfer into the account of the Seller’s
Solicitors (in the manner specified in clause 3.3).

 

6.6 The Seller’s Solicitors are hereby irrevocably authorised by the Seller to
receive all amounts expressed to be payable to it pursuant to any provision of
this Agreement and the receipt by the Seller’s Solicitors of each such amount
shall be an absolute discharge to the Purchaser who shall not be concerned to
see to the application of any such amount thereafter.

 

7. NET ASSET AND RUN RATE REVENUES STATEMENTS

 

7.1 In this clause 7, “Statement” refers to (as applicable) the Initial Run Rate
Revenues Statement, the Completion Run Rate Revenues Statement, the
Post-Completion Run Rate Revenues Statement or the Net Asset Statement.

 

7.2 Within 20 Business Days of its receipt of a draft Statement pursuant to
clause 3, the Seller or the Purchaser (as applicable) shall notify the other
party of whether or not it accepts the draft Statement.

 

7.3 If the Seller or the Purchaser notifies the other party that it does not
accept such draft Statement:

 

  (a) It shall, at the same time, set out in a notice in writing (a “Notice of
Disagreement”) its reasons for such non-acceptance and specify (to the extent
that it is able) the adjustments which, in its opinion, should be made to the
draft Statement in order to comply with the requirements of this Agreement and
deliver a copy of the Notice of Disagreement to the other party; and

 

  (b) The parties shall seek in good faith to resolve in writing all differences
that they may have with respect to the matters raised in the Notice of
Disagreement and to reach agreement upon the adjustments (if any) required to be
made to the draft Statement.

 

7.4

If the other party is satisfied with the draft Statement (either as originally
submitted or after adjustments agreed between the Seller and the Purchaser) or
fails to notify its non-acceptance

 

- 25 -



--------------------------------------------------------------------------------

 

of the draft Statement within the relevant 20 Business Day period referred to in
clause 7.2, then the draft Statement (incorporating any agreed adjustments)
shall be final and binding on the parties and constitute the Statement for the
purposes of this Agreement.

 

7.5 If the Seller and the Purchaser do not reach agreement within 10 Business
Days of the Seller’s or the Purchaser’s receipt of the Notice of Disagreement as
applicable, then the matters remaining in dispute (and only those matters
regarding the draft Statement) shall be referred, on the application of the
Seller or the Purchaser, for determination by an independent firm of
internationally recognised chartered accountants who shall either be (i) agreed
upon by the Seller and the Purchaser or (ii) failing agreement within 5 Business
Days of the application by the Seller or the Purchaser, selected, on the
application of either the Seller or the Purchaser, by the President for the time
being of the Institute of Chartered Accountants in England and Wales or his duly
appointed deputy (the “Independent Firm”). The following provisions shall apply
to such determination:

 

  (a) the Purchaser and/or the Purchaser’s accountants and the Seller and/or the
Seller’s accountants shall each promptly prepare a written statement on the
matters in dispute which (together with the relevant documents) shall be
submitted to the Independent Firm for determination within 10 Business Days of
the appointment of the Independent Firm;

 

  (b) at the same time as the Purchaser and/or the Purchaser’s accountants and
the Seller and/or the Seller’s accountants submit their respective written
statements to the Independent Firm for determination, each shall deliver to the
other a copy of their submissions (with all relevant supporting documents);

 

  (c) following delivery of their respective submissions, the Purchaser and/or
the Purchaser’s accountants and the Seller and/or the Seller’s accountants shall
have the opportunity to comment once only on the other party’s submissions by
written comment delivered to the Independent Firm not later than 10 Business
Days after the written statement was first submitted to the Independent Firm and
copied to the other party;

 

  (d)

any response to a subsequent request by the Independent Firm for information
from either the Purchaser and/or the Purchaser’s accountants or the Seller
and/or the Seller’s accountants shall be copied to the other parties at the same
time as it is delivered to the Independent Firm and, unless otherwise directed
by the Independent Firm, the party receiving a copy of the information may,
within 10 Business Days (or

 

- 26 -



--------------------------------------------------------------------------------

 

such shorter period as the Independent Firm shall determine) after receipt of
such information, comment once only on that information, and shall deliver a
copy of such comment to the party who provided the information at the same time
as it is delivered to the Independent Firm. Thereafter, neither the Seller nor
the Purchaser nor their respective accountants shall be entitled to make further
statements or submissions except insofar as the Independent Firm so requests (in
which case it shall, on each occasion, give the other parties (unless otherwise
directed) 10 Business Days (or such shorter period as the Independent Firm shall
determine) to respond to any statements or submission so made);

 

  (e) the Independent Firm shall determine (using its own legal advice as
appropriate) any question of the legal construction of this Agreement but only
insofar as it is relevant to the determination of the Statement;

 

  (f) in giving such determination, the Independent Firm shall state what
adjustments (if any) are necessary to the draft Statement in respect of the
matters in dispute in order to comply with the requirements of this Agreement;

 

  (g) the Independent Firm shall act as an expert (and not as an arbitrator) in
making any such determination which shall be final and binding on the parties
(in the absence of manifest error or fraud);

 

  (h) the parties expressly waive, to the extent permitted by law, any rights of
recourse to the courts which they may otherwise have to challenge the
Independent Firm’s determination, including any determination pursuant to clause
7.5(g);

 

  (i) each party shall use its respective reasonable endeavours to assist the
Independent Firm in making its determination and shall bear the costs and
expenses of all counsel and other advisers, witnesses and employees retained by
it and the costs and the expenses of the Independent Firm shall be borne as to
50 per cent by the Seller and as to 50 per cent by the Purchaser;

 

  (j) the parties and the Independent Firm shall, except as specifically
provided in Schedule 11, have regard only to such events, matters and/or facts
as shall have occurred by the date of this Agreement, the Completion Date or, in
respect of the Post-Completion Run Rate Revenues, the Post-Completion Adjustment
Date; and

 

  (k)

notwithstanding clause 7.5(d), the Independent Firm shall finally determine what
adjustments (if any) are necessary to the draft Statement pursuant to this
clause 7

 

- 27 -



--------------------------------------------------------------------------------

 

and shall inform both the Seller and the Purchaser of such adjustments within 35
Business Days (or such longer period as the Seller and the Purchaser may agree)
of the appointment of the Independent Firm.

 

7.6 When the Seller and the Purchaser reach (or pursuant to clause 7.4 are
deemed to reach) agreement on the Statement or when the Statement is finally
determined at any stage in accordance with the procedures set out in Schedule 11
(in relation to the Run Rate Revenues Statements) and in this clause 7:

 

  (a) the Statement as so agreed or determined shall be the final Statement for
the purposes of this Agreement and, subject to clause 7.5(g), shall be final and
binding on the parties; and

 

  (b) the Initial Run Rate Revenues set out in the final Initial Run Rate
Revenues Statement, the Net Asset Amount set out in the final Net Asset
Statement, the Completion Run Rate Revenues set out in the final Completion Run
Rate Revenues Statement and the Post-Completion Run Rate Revenues set out in the
final Post-Completion Run Rate Revenues Statement shall be respectively the
Initial Run Rate Revenues, the Net Asset Amount, the Completion Run Rate
Revenues and the Post-Completion Run Rate Revenues agreed or determined pursuant
to this Agreement.

 

7.7 During the period from the date on which the draft Statement is provided to
the Seller or the Purchaser to the date on which the Statement becomes final and
binding on the parties as provided by clause 7.6, the Purchaser and the Seller
shall, and will procure that their respective subsidiaries shall, promptly
provide to the other party, its accountants and advisers and the Independent
Firm all information reasonably requested (in their respective possession or
control) relating to the operations of the Group, as the case may be, including
access at reasonable times, and upon reasonable prior notice, to the Group’s
employees, books and records, and all co-operation and assistance, as may in any
such case be reasonably required to:

 

  (a) enable the production of the draft Statement;

 

  (b) enable the other party to determine whether the draft Statement is
acceptable in all respects; and

 

  (c) enable the Independent Firm to determine the Statement.

 

- 28 -



--------------------------------------------------------------------------------

8. GUARANTEES, INDEMNITIES ETC

 

8.1 The Purchaser hereby undertakes to use its reasonable endeavours to procure
that, on or as soon as practicable after Completion, the Seller and each Seller
Group Company (to the extent relevant) shall be released from all guarantees and
indemnities specifically referred to in Schedule 8, and pending such release the
Purchaser shall indemnify and keep indemnified each of the Seller and the Seller
Group Companies against any liability whatsoever, including all costs, damages
and expenses, suffered or incurred by them or any of them in connection
therewith.

 

8.2 The Seller hereby undertakes to use its reasonable endeavours to procure
that, on or as soon as practicable after Completion, each Group member (to the
extent relevant) shall be released from all guarantees, indemnities and comfort
letters given or undertaken by them or any of them in respect of any and all
actual or contingent liabilities whatsoever of any Seller Group Company and
pending such release the Seller shall indemnify and keep indemnified the
Purchaser against any liability whatsoever, including all costs, damages and
expenses, suffered or incurred by the Purchaser or any Group member in
connection therewith.

 

8.3 The Purchaser and the Seller agree that:

 

  (a) in respect of those facilities and guarantees specifically referred to at
Part 1 of Schedule 16 the relevant Seller Group Company will continue from the
date of this Agreement to act as guarantor on the current terms except that they
shall be full and unconditional guarantees that shall remain in place until the
facilities to which they relate have been repaid in full save that it is agreed
that the terms of the existing facilities will not be extended;

 

  (b) in respect of the facilities and guarantees specifically referred to at
Part 2 of Schedule 16 the Seller’s Guarantor will provide a guarantee from
Completion for a maximum of 1 year and the relevant Seller Group Company will
receive 70% of the net margin (the margin after deduction of fees to third
parties), and otherwise on standard bank guarantee terms and such guarantees
will be full and unconditional guarantees on existing terms but shall have no
exclusion for political risk; and

 

  (c) in respect of each of those facilities specifically referred to at Part 3
of Schedule 16 the Seller’s Guarantor will continue to provide excess of legal
lending limit guarantees on the existing terms (except that they shall be full
and unconditional guarantees) for a maximum period of 6 months from Completion.

 

- 29 -



--------------------------------------------------------------------------------

8.4 For the duration of the guarantees referred to in 8.3 above, the Purchaser
undertakes to procure that Barings (Guernsey) Limited shall maintain the current
level of credit risk controls. The relevant Seller Group Company shall be
entitled to cancel any of the loan facilities set out in Schedule 16 with the
Purchaser’s consent.

 

9. EMPLOYEES

 

9.1 The parties consider the transaction contemplated by this Agreement to
constitute the transfer of an undertaking (or part of an undertaking or
undertakings) for the purposes of the Transfer Regulations and agree that the
contracts of employment of the UK Employees will have effect from Completion as
if originally made between the Purchaser and the UK Employees (except in respect
of occupational pension arrangements for old age, invalidity or survivors)
unless any such UK Employee objects to being transferred in accordance with
regulation 5(4A) of the Transfer Regulations.

 

9.2 Save where the provisions of clause 9.4 apply, if the contract of employment
of any UK Employee is found not to or is alleged to the Purchaser by the
relevant UK Employee not to have had effect from Completion as if originally
made with a member of the Purchaser’s Group, by reason of the non-application of
the Transfer Regulations, then:

 

  (a) the Purchaser shall at its sole discretion be entitled to make to the
relevant UK Employee within 14 days of such finding or assertion an offer in
writing to employ him under a new contract of employment which shall be open for
acceptance for 14 days and the Seller shall co-operate with a view to securing
acceptance of such offer;

 

  (b) the offer to be made will be such that the terms and conditions of the new
contract (other than the identity of the employer and in respect of any benefits
under an occupational pension scheme for old age, invalidity or survivors) will
be of substantial equivalence to the corresponding provisions of the UK
Employee’s contract of employment immediately before Completion; and

 

  (c) in the event that the offer is not made, then the Seller shall forthwith,
or at some later date, at the election of the Purchaser, terminate the
employment of the UK Employee concerned and the Purchaser shall indemnify and
keep indemnified the Seller or any Seller Group Company against all losses,
liabilities, costs, expenses, actions proceedings, claims and demands arising
from or in connection with the employment of the UK Employee by the Seller or
any Seller Group Company in the period between Completion and termination of his
or her employment and/or the termination of his or her employment;

 

- 30 -



--------------------------------------------------------------------------------

  (d) in the event that such an offer is made and not accepted by the UK
Employee, then the Seller shall procure forthwith the termination of the
employment of the UK Employee concerned and shall indemnify and keep indemnified
the Purchaser against all losses, liabilities, costs, expenses, actions
proceedings, claims and demands incurred by or made against any Purchaser Group
Company or any Group member arising from or in connection with the employment of
the UK Employee by the Seller or any Seller Group Company or the UK Employer
and/or the termination of his or her employment.

 

9.3 The Seller shall indemnify the Purchaser and keep it fully indemnified at
all times against all losses, liabilities, costs, expenses, actions,
proceedings, claims and demands incurred by or made against any Purchaser Group
Company or any Group member arising as a result of anything done or omitted to
be done by the Seller or any member of the Group or the UK Employer in relation
to any of the UK Employees and former employees of the Seller’s Group and
Undisclosed Employees (as defined at clause 9.5 below) and, including to avoid
doubt the Guernsey Employees before Completion and against each loss, liability,
cost, expense, action, proceeding, claims and demand incurred by the Purchaser
in contesting any claim in respect thereof or as a result of any failure to
comply with clause 5.5(e).

 

9.4 The Purchaser shall indemnify and keep indemnified the Seller in respect of
all losses, liabilities, costs, expenses, actions, proceedings, claims and
demands arising out of or in connection with any claim by a UK Employee who
would have transferred to the Purchaser but for the termination of his
employment before Completion by reason of his resignation in connection with any
measure which the Purchaser has expressed in writing to the Seller, and which
the Seller has accurately conveyed to the elected representatives of the UK
Employees, that it intends to take in respect of that UK Employee or any group
of UK Employees which includes that UK Employee up to a maximum of £1,000,000 in
aggregate.

 

9.5

In the event that any person not designated as a UK Employee (the “Undisclosed
Employee”) asserts or establishes that he is employed by a Group member or that
his employment has transferred to the Purchaser or any Purchaser Group Company
pursuant to the Transfer Regulations upon Completion the Purchaser shall within
7 days of being so informed either by the Undisclosed Employee or by the Seller
(whichever is the earlier) inform the Seller whether or not it wishes to employ
the Undisclosed Employee. If it does not

 

- 31 -



--------------------------------------------------------------------------------

 

wish to employ the Undisclosed Employee the Seller shall within 7 days of being
so advised be entitled at its sole discretion to offer employment to the
Undisclosed Employee. In the event that (a) such an offer is not made within
that 7 day period or (b) such an offer is made and not accepted by the
Undisclosed Employee then the Purchaser shall be entitled to terminate the
Undisclosed Employee’s employment and the Purchaser shall be indemnified by the
Seller in respect of all losses, liabilities, costs, expenses, actions,
proceedings, claims and demands incurred by or made against any Purchaser Group
Company or any Group member which it may sustain arising under or in connection
with the Undisclosed Employee’s contract of employment after Completion and/or
the termination of his or her employment provided that the Seller shall have no
liability for any unlawful discrimination on the part of the Purchaser in
relation to any Undisclosed Employee.

 

9.6 Subject to clause 9.2 above and clauses 2.1(e) and 2.1(f) of Schedule 6, the
Purchaser shall indemnify the Seller and keep it fully indemnified at all times
against all losses, liabilities, costs, expenses, actions, proceedings, claims
and demands arising as a result of anything done or omitted to be done by or any
liabilities of the Purchaser or a Purchaser Group Company in relation to any of
the Undisclosed Employees retained by the Purchaser pursuant to clause 9.5 and
any of the UK Employees on or after Completion and against each loss, liability,
cost, expense, action, proceeding, claim and demand incurred by the Seller in
contesting any claim in respect thereof (with the exception of any such
liabilities in relation to benefits for old age, invalidity or survivors under
any occupational pension scheme).

 

9.7      (a)       Subject to clause 9.7(b), the Seller shall indemnify and keep
indemnified the Purchaser against all losses, costs, liabilities, expenses,
actions, proceedings, claims and demands incurred by or made against any
Purchaser Group Company or any Group member arising out of or in connection with
any failure by the Seller and/or the UK Employer to comply with its obligations
under Regulation 10 and 10A of the Transfer Regulations.

 

  (b) The Purchaser shall indemnify and keep indemnified the Seller against all
losses, costs, liabilities, expenses, actions, proceedings, claims and demands
arising out of or in connection with any failure by the Purchaser or any
Purchaser Group Company to provide sufficient information to the Seller and at
such time as to enable it to comply with its obligations under Regulations 10(2)
and 10(5) of the Transfer Regulations.

 

- 32 -



--------------------------------------------------------------------------------

9.8 The Seller shall, on Completion, deliver to the Purchaser all employment
records and associated documents relating to the Employees which the Seller has
in its possession or control and which the Purchaser may reasonably and lawfully
require.

 

9.9 The Purchaser and Seller shall each give the other such assistance as may
reasonably and lawfully be required whether to comply with the Transfer
Regulations, or in contesting any claim by anyone engaged in connection with the
Business at or prior to Completion or otherwise and the Seller shall assist the
Purchaser with any reasonable queries in connection with the Employees for a
period of 12 months following Completion.

 

9.10 Each party shall, if so requested by the other party acting reasonably,
provide information in good faith for the purposes of dealing with any
representations made either individually or collectively by the UK Employees or
their elected representatives between the date of this Agreement and Completion.

 

9.11 For the avoidance of doubt, the Purchaser accepts that it shall be solely
responsible for any amounts becoming payable to the UK Employees under the
Employment Rights Act 1996 as a result of their being dismissed by the
Purchaser, at any time after Completion, notwithstanding that such amount is
calculated under that Act by reference to periods of employment with the Seller
or any Seller Group Company as well as the period of employment with the
Purchaser.

 

9.12     (a)       The Purchaser (or any Purchaser Group Company) shall, on
termination of or during the term of the UK Transitional Services Agreement have
the right to offer employment to the GOS IMG Employees subject to the terms of
the UK Transitional Services Agreement.

 

  (b) Subject to and in accordance with the provisions of subclauses (c) to (f)
below the Purchaser shall reimburse the Seller against such costs that the
Seller may incur in reimbursing [*confidential treatment requested/material
filed separately*] in respect of the redundancy costs incurred (whether by
[*confidential treatment requested/material filed separately*] or any holding or
subsidiary company or subsidiary company of that holding or subsidiary company)
(together “[*confidential treatment requested/material filed separately*]”) in
relation to the GOS IMG Employees to a maximum aggregate amount of
£[*confidential treatment requested/material filed separately*].

 

- 33 -



--------------------------------------------------------------------------------

  (c) The Seller shall notify the Purchaser forthwith upon becoming aware that
[*confidential treatment requested/material filed separately*] proposes to make
one or more of the GOS IMG Employees redundant (as defined under section 139 of
the Employment Rights Act 1996) and in any event in good time prior to such a
proposal being communicated to the relevant GOS IMG Employees (the
“Notification”). The Purchaser shall have a period of 14 days following the
Notification to elect to make an offer of employment to the relevant GOS IMG
Employees before [*confidential treatment requested/material filed separately*]
notifies those employees of the proposal.

 

  (d) Within 14 days of the date 4 months after the date of termination of both
the Transitional Services Agreements: (i) the Purchaser shall inform the Seller
of the total number of GOS IMG Employees who have resigned from their employment
with [*confidential treatment requested/material filed separately*] and accepted
employment with the Purchaser together with the fixed salary cost to
[*confidential treatment requested/material filed separately*] of those GOS IMG
Employees; and (ii) the Seller shall inform the Purchaser of the total number of
GOS IMG Employees who have been given notice of termination of employment by
reason of redundancy by [*confidential treatment requested/material filed
separately*] together with the total redundancy costs incurred or to be incurred
in relation to those GOS IMG Employees.

 

  (e) Within 14 days of the effective date of termination of the last
termination of employment referred to in subclause (d)(ii) above taking effect,
the Seller shall notify the Purchaser in writing of the actual redundancy costs
incurred by [*confidential treatment requested/material filed separately*] and
shall provide such evidence of the costs as the Purchaser shall reasonably
request.

 

  (f) Within 7 days of receiving such evidence as has been reasonably requested
in accordance with sub-clause (e) above the Purchaser shall pay to the Seller
the lower of: (i) the actual redundancy costs incurred by [*confidential
treatment requested/material filed separately*]; and (ii) £[*confidential
treatment requested/material filed separately*] - ((fixed salary cost as
notified in accordance with sub-clause (d)(i) divided by £1,437,656) x
£[*confidential treatment requested/material filed separately*]). No further
contributions to the redundancy costs shall be made by the Purchaser.

 

- 34 -



--------------------------------------------------------------------------------

  (g) For the purposes of this clause 9.12 only, reference to redundancy costs
shall mean basic salary in lieu of notice, statutory redundancy payments or any
enhanced redundancy payments made by [*confidential treatment requested/material
filed separately*] in accordance with reasonable business practice (which shall
be the subject of prior consultation with the Purchaser) and shall be made on a
basis consistent with the methodology applied in the GOS Employees Memorandum in
the agreed terms.

 

9.13 Subject to clauses 2.1(e) and 2.1(f) of Schedule 6, all amounts payable
under or in connection with the contract of employment of each of the Employees
in respect of any period prior to Completion shall be for the account of the
Seller and thereafter for the account of the Purchaser and any necessary
apportionments shall be made as at Completion provided that for the avoidance of
doubt the payment of the amounts due as cash payments to the Employees and the
Undisclosed Employees under the LTIP and the Baring Assets Management Holdings
Limited Group long term incentive plans for US and Canadian employees for the
financial years 2004 and the part of the financial year 2005 prior to Completion
shall be determined by the Seller prior to Completion and paid in the ordinary
course and to the extent that the payments fall to be made after Completion the
Purchaser agrees to indemnify and keep indemnified the Seller and each Seller
Group Company against losses, liabilities and reasonable costs and expenses
arising as a result of its failure to make such payment.

 

10. PENSIONS

 

The provisions of Schedule 7 shall have effect in relation to the retirement and
pension benefits enjoyed by the Employees employed in the Business and the
individuals named in Part B of Schedule 7.

 

11. PROPERTIES

 

11.1 The Seller shall pay to the Purchaser on demand the amount (plus VAT
thereon) by which the Property Costs exceed £3million.

 

11.2 The Purchaser shall pay to the Seller (or any Seller Group Company) on
demand an amount equal to each loss, liability and cost incurred by the Seller
or any Seller Group Company which arises out of or in relation to the default of
the Tenant under:

 

  (a) the Tenancy Agreement; and

 

- 35 -



--------------------------------------------------------------------------------

  (b) in the event the Proposed Sub-Underlease is entered into, the Proposed
Sub-Underlease.

 

11.3 At the expiry or sooner determination of the Term the Purchaser shall
transfer to the Seller or a Seller Group Company the IT assets fit out and other
items in the nature of tenant’s fixtures in 5th Floor Bishopsgate transferred to
the Company under clause 5.5(a) for the aggregate consideration of £501,530.

 

11.4 The Seller shall indemnify the Purchaser from and against all loss
(including consequential loss), liability or costs (including irrevocable VAT)
incurred by the Purchaser or any Group member which relate to:

 

  (a) the [*confidential treatment requested/material filed separately*]
Mortgage; and

 

  (b) the Arnold House Property.

 

12. WARRANTIES

 

12.1 The Seller hereby warrants to the Purchaser for itself and as trustee for
each Purchaser Group Company that each Warranty and Tax Warranty is true,
accurate and not misleading at the date of this Agreement. Immediately before
Completion, the Seller is deemed to warrant to the Purchaser for itself and as
trustee for each Purchaser Group Company that each Warranty and Tax Warranty
that is marked with an asterisk in Schedule 5 or Schedule 6 (as the case maybe)
is true, accurate and not misleading by reference to the facts and circumstances
as at Completion. For this purpose only, where there is an express or implied
reference in a Warranty or Tax Warranty that is marked with an asterisk to the
“date of this Agreement”, that reference is to be construed as a reference to
Completion.

 

12.2 The Warranties and Tax Warranties are qualified in accordance with clause
13.11 by the facts and circumstances fairly disclosed in the Disclosure Letter.

 

12.3 Where any statement set out in Schedule 5 or Schedule 6 is expressed to be
given or made to the best of the Seller’s knowledge or is qualified by reference
to the Seller’s awareness or is qualified in some other manner having
substantially the same effect, the Seller shall be deemed only to have knowledge
of matters within the actual knowledge of each person listed in Schedule 3 or
such knowledge as such persons would have had if they had made all reasonable
enquiries.

 

- 36 -



--------------------------------------------------------------------------------

12.4 The Purchaser warrants to the Seller that, save as disclosed to the Seller,
there are no arrangements or agreements between the Purchaser or any of its
affiliates or any director of any Group member or any Employee to pay any fees,
bonuses or other payments which arise as a result of the transaction
contemplated by this Agreement.

 

12.5 The Seller undertakes not to make any claim against a Group member or a
director, officer or employee of a Group member which it may have in respect of
a misrepresentation, inaccuracy or omission in or from information or advice
provided by a Group member or a director, officer or employee of a Group member
for the purpose of assisting the Seller to give a Warranty or Tax Warranty or
prepare the Disclosure Letter save in the case of fraud or wilful misconduct of
such director, officer or employee.

 

12.6 Each Warranty and Tax Warranty is to be construed independently and is not
limited by a provision of this Agreement or another Warranty or Tax Warranty.

 

12.7 Between the execution of this Agreement and Completion, the Seller shall
notify the Purchaser as soon as reasonably practicable if it becomes aware of a
fact or circumstance which constitutes or is reasonably likely to constitute a
breach of clause 12.1 or which is reasonably likely to cause a Warranty or Tax
Warranty which is marked with an asterisk to be untrue, inaccurate or misleading
if given in respect of the facts or circumstances as at Completion.

 

13. LIMITATION ON CLAIMS

 

13.1 The Seller shall not have any liability in respect of any Claim unless the
Purchaser has given the Seller written notice on or before the second
anniversary of the Completion Date or, in respect of a Tax Claim, the seventh
anniversary of the Completion Date giving reasonable details of the Claim or Tax
Claim as the Purchaser then has including, if practicable, the Purchaser’s then
best estimate of the amount of the liability of the Seller in respect thereof,
and has issued and served proceedings in respect thereof within six months of
the date of such written notice.

 

13.2

Save in respect of any Customer-related Claim, the Seller shall have no
liability in respect of any Claim or claim under the Tax Warranties unless the
amount of such individual Claim or claim under the Tax Warranties exceeds
£250,000 and for this purpose individual Claims or claims under the Tax
Warranties respectively arising out of the same event or a series of connected
events shall be treated as one individual Claim or claim under the Tax
Warranties. No claim shall be made in respect of any Claim or claim under the
Tax Warranties unless the

 

- 37 -



--------------------------------------------------------------------------------

 

aggregate amount of all Claims or claim under the Tax Warranties in excess of
£250,000 exceeds £2,500,000 (the “Threshold”) PROVIDED that if such aggregate
amount does exceed the Threshold, the Seller shall be liable in respect of the
total aggregate amounts and not the excess only save that the Seller’s liability
shall be further limited only to Claims or claims under the Tax Warranties over
and above the Threshold which individually exceed £250,000.

 

13.3 The Seller shall have no liability in respect of any Customer-related Claim
unless the amount of such individual Claim exceeds £25,000 and for this purpose
individual Customer-related Claims arising out of the same event or a series of
connected events shall be treated as one individual Claim. No claim shall be
made in respect of any Customer-related Claim unless the aggregate amount of all
Customer-related Claims in excess of £25,000 exceeds £1,000,000 (the
“Threshold”) PROVIDED that if such aggregate amount does exceed the Threshold,
the Seller shall be liable in respect of the total aggregate amounts and not the
excess only save that the Seller’s liability shall be further limited only to
Customer-related Claims over and above the Threshold which individually exceed
£25,000.

 

13.4 The total amount of the liability of the Seller in respect of all claims
under this Agreement shall (in aggregate) be limited to and in no event exceed
the total consideration for the Shares as adjusted pursuant to clause 3.

 

13.5 The Seller shall not be liable in respect of any Claim or Tax Claim if and
to the extent that the loss occasioned thereby has been recovered by the
Purchaser under any other Claim or Tax Claim.

 

13.6     (a)       Save in respect of any Customer-related Claim, or any Claim
which has or is reasonably likely to have a material adverse effect on the
reputation of the Purchaser or the Group or any Claim or Customer-related Claim
where the Seller has no liability, or any steps, correspondence and/or
proceedings against or involving the Seller or a Seller Group Company, and
subject to the Seller fully indemnifying and keeping indemnified the Purchaser
on demand against all losses, liabilities and reasonable costs which may be
incurred by the Purchaser or any Group member, the Seller shall be entitled, by
a notice in writing addressed to the Purchaser, to require the Purchaser to
procure that any Group member takes all such steps and proceedings as the Seller
may reasonably consider necessary in order to obtain any payment or relief from
any person (other than the Purchaser or any Group member) in respect of or in
connection with any matter giving rise to any Claim;

 

- 38 -



--------------------------------------------------------------------------------

  (b) Save in respect of any Customer-related Claim or any Claim which has or is
reasonably likely to have a material adverse effect on the reputation of the
Purchaser or the Group where the terms of clause 13.6(c) shall apply, or any
Claim or Customer-related Claim where the Seller has no liability, or any steps,
correspondence and/or proceedings against or involving the Seller or a Seller
Group Company, and subject to the Seller fully indemnifying and keeping
indemnified the Purchaser on demand against all losses, liabilities, and costs
which may be incurred by the Purchaser or any Group member and to clause
13.6(d), the Purchaser will, at the request of the Seller allow the Seller at
its expense to have the conduct of all correspondence and/or proceedings of any
nature (including any claims against any relevant insurers) arising in
connection with any matter giving rise to any Claim and for or the purpose of
enabling the Seller to exercise its rights under this clause 13.6, the Purchaser
shall:

 

  (i) give written notice to the Seller as soon as reasonably practicable
following any breach or circumstance which gives rise to or is reasonably likely
to give rise to a Claim coming to the notice of the Purchaser;

 

  (ii) make or procure to be made available to the Seller or the duly authorised
representatives of the Seller and (if so requested by the Seller and at the
Seller’s expense) provide copies of, all relevant books of account, records and
correspondence of any Group member as the Seller may reasonably request and
permit the Seller or its representatives and advisers to ascertain or extract
any relevant information therefrom; and

 

  (iii) not admit any liability or agree any claim which may give rise or has
given rise to a Claim without the prior written consent of the Seller (not to be
unreasonably withheld or delayed).

 

  (c) In relation to any Customer-related Claim or any other claim referred to
in clause 13.6(b) where the terms of this clause 13.6(c) are said to apply, the
Purchaser shall have the conduct of correspondence and proceedings in relation
to such claim, however the Purchaser shall keep the Seller fully informed of the
progress of any such claim and the Purchaser shall promptly provide any
information reasonably requested by the Seller in relation to such claim or the
conduct thereof and the Purchaser shall not admit any liability or agree any
such claim without the prior written consent of the Seller (not to be
unreasonably withheld or delayed).

 

- 39 -



--------------------------------------------------------------------------------

  (d) The Seller shall:

 

  (i) keep the Purchaser fully informed of the progress of any claim of which
the Seller has conduct and promptly provide any information reasonably requested
by the Purchaser in relation to such claim or the conduct thereof; and

 

  (ii) obtain the Purchaser’s prior written approval (not to be unreasonably
withheld or delayed) to the appointment of solicitors or other professional
advisers.

 

13.7 The Seller shall not be liable in respect of a Claim to the extent of:

 

  (a) any amount which is specifically included as a liability, or is otherwise
specifically provided for, in respect of the subject matter of such Claim; or

 

  (b) any amount by which the valuation of any asset has been specifically
reduced to take account of the subject matter of such Claim,

 

in the Net Asset Statement, or to the extent that the subject matter of such
Claim has been specifically taken into account in the Completion Run Rate
Revenues Statement or Post-Completion Run Rate Revenues Statement.

 

13.8 The Seller shall not have any liability in respect of any Claim to the
extent that the matter giving rise to such Claim would not have arisen but for a
voluntary act or omission of the Purchaser after Completion other than any
voluntary act or omission carried out or effected:

 

  (a) under a legally binding obligation created on or before Completion;

 

  (b) in order to comply with any law or in order to comply with generally
accepted accounting principles;

 

  (c) in the ordinary course of business;

 

  (d) at the request or with the consent of the Seller; or

 

  (e) as required by this Agreement or a transaction contemplated by this
Agreement,

 

and the Purchaser knows that such act or omission could reasonably be or have
been expected to give rise to such Claim and a reasonable alternative course of
action was available to the Purchaser or the relevant Group member which could
reasonably have been expected not to have given rise to such Claim.

 

- 40 -



--------------------------------------------------------------------------------

13.9 The Purchaser shall not be entitled to rescind or repudiate this Agreement
for any reason after Completion.

 

13.10 The Seller shall not be liable in respect of any Claim to the extent
resulting from a change of accounting policy or practice or the length of any
accounting period of the Purchaser or any Group member introduced after
Completion unless introduced to comply with any requirement of law or accounting
principle, standard or practice as at Completion.

 

13.11 The Purchaser shall not be entitled to claim that any fact, matter or
circumstance constitutes or gives rise to a Claim or a claim for breach of the
Tax Warranties if or to the extent that such fact, matter or circumstance has
been fairly disclosed:

 

  (a) in this Agreement; or

 

  (b) by the Disclosure Letter.

 

13.12 If the Seller pays to the Purchaser or any Group member an amount in
respect of any Claim and the Purchaser or any Group member (as the case may be)
subsequently recovers from a third party (including any insurer or any Taxation
authority) a sum which is directly referable to that Claim, the Purchaser shall
forthwith repay to the Seller so much of the amount paid by the Seller as does
not exceed the sum recovered from the third party, less all costs and expenses
incurred in recovering the sum and any taxation payable in respect of the sum.

 

13.13 If the Seller pays any sum in respect of any Claim or Tax Claim or
indemnity the amount of the consideration paid by the Purchaser to the Seller
hereunder for the Shares shall be deemed to be reduced by the amount of any such
payment.

 

13.14 The Seller shall not be liable in respect of any Claim which is capable of
remedy except to the extent that the relevant breach remains unremedied after
the expiry of 30 days following receipt by the Seller of a written notice from
the Purchaser giving particulars of the relevant breach and requiring it to be
remedied.

 

13.15 Nothing contained in this clause 13 shall limit the Purchaser’s
obligations at common law to mitigate any loss or damage resulting from or
arising as a consequence of any circumstances giving rise to any Claim
(including any Customer-related Claim).

 

13.16 Save under paragraph 8 of Schedule 6 Claims and Tax Claims shall be
actionable only by the Purchaser and no other party shall be entitled to make
any Claim and Tax Claims or to take any action whatsoever against the Seller
under or arising out of or in connection therewith.

 

- 41 -



--------------------------------------------------------------------------------

13.17 If the Purchaser makes any Claim or gives notice of any Claim to the
Seller the Purchaser shall, and shall procure that any Group member shall, on a
confidential basis solely for the purpose of enabling the Seller to assess the
Claim or potential Claim and at the Seller’s expense:

 

  (a) make available to the Seller and its duly authorised representatives or
advisers such reasonable access to the personnel of any relevant Group member
and to any relevant records and information as the Seller may reasonably request
in connection with such Claim or potential Claim; and

 

  (b) subject to the Seller fully indemnifying and keeping indemnified the
Purchaser against all losses, liabilities and reasonable costs which may be
incurred by the Purchaser or any Group member, use reasonable endeavours (but
without having to give any release or indemnity) to procure that the auditors
(past and present) of any relevant Group member make available their audit
working papers in respect of audits of the relevant Group member’s accounts for
any relevant accounting period in connection with such Claim or potential Claim.

 

13.18 This clause 13 shall not apply to any Claim or Tax Claim related to title
to the Shares or a Claim or Tax Claim arising as a result of fraud, wilful
misconduct or wilful concealment on the part of a Seller Group Company or a
Group member.

 

14. SELLER’S AND PURCHASER’S GUARANTEES

 

14.1 In consideration of the Purchaser entering into this Agreement with the
Seller, the Seller’s Guarantor irrevocably and unconditionally:

 

  (a) guarantees to the Purchaser the full, prompt and complete performance by
the Seller of all its obligations under this Agreement and the due and punctual
payment on demand of all sums now or subsequently due and payable by the Seller
to the Purchaser under or pursuant to this Agreement; and

 

  (b) agrees as primary obligor to indemnify the Purchaser on demand from and
against any loss incurred by the Purchaser as a result of any of the obligations
of the Seller under or pursuant to this Agreement being or becoming void,
voidable, unenforceable or ineffective as against the Seller for any reason
whatsoever, whether or not known to the Purchaser the amount of such loss being
the amount which the Purchaser would otherwise have been entitled to recover
from the Seller.

 

- 42 -



--------------------------------------------------------------------------------

14.2 The guarantee contained in this clause is a continuing guarantee and shall
remain in force until all the obligations of the Seller under this Agreement
have been fully performed and all sums payable by the Seller have been fully
paid. It is independent of every other security which the Purchaser may at any
time hold for the obligations of the Seller under this Agreement.

 

14.3 The obligations of the Seller’s Guarantor shall not be affected by any act,
omission, matter or thing which, but for this provision, might operate to
release or otherwise exonerate the Seller’s Guarantor from its obligations or
affect such obligations, including without limitation and whether or not known
by the Seller’s Guarantor:

 

  (a) any variation of this Agreement or any time, indulgence, waiver or consent
at any time given to the Seller or any other person;

 

  (b) any compromise or release, or abstention from obtaining, perfecting or
enforcing any security or other right or remedy whatsoever from or against, the
Seller or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstance
relating to the Seller or any other person; or

 

  (d) any irregularity, unenforceability or invalidity of any obligations of the
Seller under this Agreement, or the dissolution, amalgamation, reconstruction or
insolvency of the Seller.

 

14.4 This guarantee may be enforced by the Purchaser without the Purchaser first
taking any steps or proceedings against the Seller.

 

14.5 All payments to be made by the Seller’s Guarantor shall be made in full
without set-off or counterclaim and free and clear of and without any deduction
whatsoever except to the extent required by law.

 

14.6 In consideration of the Seller entering into this Agreement with the
Purchaser, the Purchaser’s Guarantor irrevocably and unconditionally:

 

  (a) guarantees to the Seller the full, prompt and complete performance by the
Purchaser of all its obligations under this Agreement and the due and punctual
payment on demand of all sums now or subsequently due and payable by the
Purchaser to the Seller under or pursuant to this Agreement; and

 

- 43 -



--------------------------------------------------------------------------------

  (b) agrees as primary obligor to indemnify the Seller on demand from and
against any loss incurred by the Seller as a result of any of the obligations of
the Purchaser under or pursuant to this Agreement being or becoming void,
voidable, unenforceable or ineffective as against the Purchaser for any reason
whatsoever, whether or not known to the Seller the amount of such loss being the
amount which the Seller would otherwise have been entitled to recover from the
Purchaser.

 

14.7 The guarantee contained in this clause is a continuing guarantee and shall
remain in force until all the obligations of the Purchaser under this Agreement
have been fully performed and all sums payable by the Purchaser have been fully
paid. It is independent of every other security which the Seller may at any time
hold for the obligations of the Purchaser under this Agreement.

 

14.8 The obligations of the Purchaser’s Guarantor shall not be affected by any
act, omission, matter or thing which, but for this provision, might operate to
release or otherwise exonerate the Purchaser’s Guarantor from its obligations or
affect such obligations, including without limitation and whether or not known
by the Purchaser’s Guarantor:

 

  (a) any variation of this Agreement or any time, indulgence, waiver or consent
at any time given to the Purchaser or any other person;

 

  (b) any compromise or release, or abstention from obtaining, perfecting or
enforcing any security or other right or remedy whatsoever from or against, the
Seller or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstance
relating to the Purchaser or any other person; or

 

  (d) any irregularity, unenforceability or invalidity of any obligations of the
Purchaser under this Agreement, or the dissolution, amalgamation, reconstruction
or insolvency of the Purchaser.

 

14.9 This guarantee may be enforced by the Seller without the Seller first
taking any steps or proceedings against the Purchaser.

 

- 44 -



--------------------------------------------------------------------------------

14.10 All payments to be made by the Purchaser’s Guarantor shall be made in full
without set-off or counterclaim and free and clear of and without any deduction
whatsoever except to the extent required by law.

 

15. ANNOUNCEMENTS AND CONFIDENTIALITY

 

15.1 Subject to clauses 5.1(m) and 5.1(n) no announcement or statement about
this Agreement or the subject matter of, or any matter referred to in, this
Agreement shall be made or issued before or on Completion by or on behalf of any
of the parties without the prior written approval of the other parties, or by
the Seller’s Representative on behalf of the Seller PROVIDED that nothing shall
restrict the making by any party (even in the absence of agreement by the other
parties) of any statement or disclosure which is required by law or called for
by the requirements of any recognised investment exchange as defined in the
Financial Services and Markets Act 2000 or by a government or other authority
with relevant powers to which either party is subject or submits, whether or not
the requirement has the force of law or which is otherwise contemplated by this
Agreement (or any agreement contemplated herein).

 

15.2 The Seller shall (and shall procure that each Seller Group Company shall)
keep confidential and not disclose or use for its own or any other person’s
benefit or to the detriment of any Group member any information of a
confidential nature relating to the Business or prospective business or internal
affairs of the Group.

 

15.3 The Purchaser shall (and shall procure that each other member of the Group
shall) keep confidential and not disclose or use for its own or any other
person’s benefit or to the detriment of any Seller Group Company any information
of a confidential nature relating to the business or prospective business or
internal affairs of any Seller Group Company.

 

15.4 Clauses 15.2 and 15.3 shall not apply to:

 

  (a) information which becomes generally known (other than through a breach by
the Seller of clause 15.2 or, as the case may be, the Purchaser of clause 15.3);

 

  (b) any information which may be required by law or by any competent judicial
or regulatory authority or by any recognised investment exchange or by a
governmental authority or other authority with relevant powers to which the
Seller or the Purchaser is subject or submits, whether or not the requirement
has the force of law, to be disclosed (provided that, so far as practicable, the
Seller and the Purchaser shall consult with each other prior to making such
disclosure);

 

- 45 -



--------------------------------------------------------------------------------

  (c) such information as any Seller Group Company or any member of the Group
may disclose to its officers, employees, agents or advisers as may be necessary
to enable them to carry out their duties (conditional upon any such person being
informed of the confidential nature of such information and agreeing to keep
such information confidential for as long as the Seller or, as the case may be,
the Purchaser is obliged to do so in accordance with this clause).

 

15.5 The Purchaser shall procure that pending Completion any information or
documentation to the extent it relates to the Group or the IMG group, including
any copies of any books and records of any Group member received by the
Purchaser pursuant to clause 5.1(c), shall be kept strictly confidential and
that if this Agreement is terminated in accordance with clause 4.5, the
Purchaser undertakes to return to the Seller all such information and
documentation promptly on request or, if so requested by the Seller, promptly
destroy all such information or documentation.

 

16. INTELLECTUAL PROPERTY AND INFORMATION TECHNOLOGY

 

16.1 The Purchaser hereby undertakes that it shall not at any time, and shall
procure that any member of the Group shall not after the six month period
following the Completion Date, use any of the ING Trade Marks, the Baring Marks,
the Lion Device or the sign “ING” or any similar word or sign, either alone or
in conjunction with any other trade mark or sign, for any goods or services
anywhere in the world. The permitted use of the ING Trade Marks and the Baring
Marks by the Group following Completion is conditional on such use being in a
manner consistent with the use made of the ING Trade Marks or Baring Marks (as
the case may be) by the Group as at the Completion Date and all reasonable
efforts being taken by the Purchaser to procure that the Group ceases all use of
the ING Trade Marks and the Baring Marks as soon as possible within the six
month period.

 

16.2 Subject to clause 16.1, the Purchaser further undertakes that it shall not,
and shall procure that as soon as practicable after Completion that any member
of the Group shall not, hold itself out to the public in such a way that a
person might believe that there is an association or connection between the
Purchaser and any member of the Seller’s Group.

 

16.3 The Seller hereby assigns to the Company all its right, title and interest
in and to the Intellectual Property in the Purchaser Proprietary Systems.

 

16.4

Subject to clause 16.5, the Seller shall use all reasonable endeavours to
procure that the FSG IT Contracts will, prior to Completion, be validly assigned
or transferred to the Company

 

- 46 -



--------------------------------------------------------------------------------

 

such that any Group member which was receiving the benefit of any such FSG IT
Contract immediately prior to Completion has the right to continue to receive
the benefit of such FSG IT Contract following Completion. Subject to clause
16.6, the Seller shall use all reasonable endeavours to procure such assignments
or transfers at its own cost.

 

16.5 If the consent of a third party to an FSG IT Contract is required for its
assignment or transfer, the Seller shall use reasonable endeavours to procure
such consent prior to Completion. From signature of this Agreement the Purchaser
shall, if requested, provide reasonable assistance to the Seller in obtaining
such consent. The Seller shall keep the Purchaser regularly informed of the
progress of obtaining these consents and shall in any event notify the Purchaser
as to which consents have been granted and which have not no later than one
month following the date of signature of this Agreement. Following such
notification the Seller shall update the Purchaser at least weekly in respect of
contracts where consent has not yet been obtained. In any case where the third
party does not agree to the assignment or transfer of any FSG IT Contract on
commercially reasonable terms by Completion, the Purchaser acknowledges that it
will be its responsibility to obtain a replacement for the relevant contract.

 

16.6 The Purchaser shall procure that the Company shall accept and execute the
assignment or novation of any FSG IT Contract to it proposed by the Seller
provided that the relevant supplier has agreed to such assignment or novation
within two months from signature of this Agreement on no worse terms than the
current terms. If it becomes likely before this date that it will not be
possible to novate or assign a particular FSG IT Contract, the Seller may agree
to waive this obligation on the Purchaser in respect of that contract upon
written notification to the Purchaser. The Purchaser agrees that it will execute
a parent company guarantee in its standard terms guaranteeing the obligations
and liabilities of the Company under any such contract if requested by the
relevant supplier to do so. Such requirement shall not mean that the assignment
or novation is on worse terms than the current contract.

 

16.7

The Seller shall use reasonable endeavours to procure at its own cost that,
prior to Completion, it obtains all consents, permissions or licences required
from any third party to enable Baring Investment Services Limited (“BISL”) to
continue to provide the services to the Group which it provided to the Group
immediately prior to the date of this Agreement, including without limitation
the services required to be provided by BISL under the UK Transitional Services
Agreement (together, the “Services”). The Seller shall keep the Purchaser
regularly informed of the progress of obtaining these consents (the “Service
Consents”) and shall in any event notify the Purchaser as to which Service
Consents have

 

- 47 -



--------------------------------------------------------------------------------

 

been granted and which have not no later than one month following the date of
signature of this Agreement. Without limiting the generality of the foregoing,
the Seller shall use reasonable endeavours to procure that no such third party
will exercise a right to terminate a contract as a result of Completion where
such contract is required in order for BISL to provide any of the Services.

 

16.8 If the Seller is unable to procure the Service Consents referred to in
clause 16.5 and 16.7 on commercially reasonable terms, the parties shall discuss
in good faith a way to resolve the situation and shall provide reasonable
co-operation and assistance to each other in finding such resolution, having
regard to both parties’ interests.

 

16.9 Where: (i) the Seller has notified the Purchaser pursuant to clause 16.5
that the Seller has not obtained the relevant third party supplier’s consent to
the Group’s use of the information technology that is the subject of any of the
FSG IT Contracts; or (ii) the Seller has notified the Purchaser pursuant to
clause 16.5 that the Seller has obtained the relevant third party supplier’s
consent to the Group’s use of the information technology that is the subject of
any of the FSG IT Contracts and the Purchaser has breached the terms of any such
consent notified to it by the Seller, then FSG shall indemnify the Seller for
any claims against the Seller that the use by FSG, following Completion, of the
information technology that is the subject of the FSG IT Contracts infringes any
third party’s rights.

 

16.10 Where the Seller has notified the Purchaser pursuant to clause 16.5 that
the Seller has obtained the relevant third party supplier’s consent to the
Group’s use of the information technology that is the subject of any of the FSG
IT Contracts, the Seller shall indemnify the Purchaser against each loss,
liability and cost arising from any claim by such third party supplier that the
use of the information technology that is the subject of the relevant FSG IT
contract by any Group member following Completion infringes the rights of such
third party supplier as a result of such consent not actually having been
obtained.

 

16.11 Where: (i) the Seller has notified the Purchaser pursuant to clause 16.7
that the Seller has not obtained a particular Service Consent; or (ii) the
Seller has notified the Purchaser pursuant to clause 16.7 that the Seller has
obtained the relevant Service Consent for provision of the Services to the Group
and the Purchaser has breached the terms of any such Service Consent notified to
it by the Seller, then FSG shall indemnify the Seller for any claims against the
Seller that the provision of the relevant Services to FSG, following Completion,
infringes any third party’s rights.

 

- 48 -



--------------------------------------------------------------------------------

16.12 Where the Seller has notified the Purchaser pursuant to clause 16.7 that
the Seller has obtained a particular Service Consent, the Seller shall indemnify
the Purchaser against each loss, liability and cost arising from any claim by
the relevant third party supplier that the provision of the relevant Services to
FSG following Completion infringes the rights of such third party supplier as a
result of such consent not actually having been obtained.

 

16.13 The Seller hereby grants and shall procure that each Seller Group Company
and each member of the IMG Group grants, with effect from Completion, to the
Group a non-exclusive, royalty-free, perpetual, irrevocable licence (with a
right to sub-licence) of all Intellectual Property owned by any Seller Group
Company or member of the IMG Group which relates (but not exclusively) to and is
necessary to run the Business, for all purposes relating to the Business as
carried on prior to Completion, provided that the Intellectual Property so
licensed shall not include any Intellectual Property subsisting in any of the
ING Signs.

 

16.14 The Purchaser hereby grants and shall procure that each Group member
grants, with effect from Completion, to each relevant Seller Group Company a
non-exclusive, royalty-free, perpetual, irrevocable licence (with a right to
sub-licence) of all Intellectual Property owned by any member of the Group which
relates (but not exclusively) to and is necessary to run the business of the
relevant Seller Group Company other than the Business, for all purposes relating
to that business as carried on prior to Completion, provided that the
Intellectual Property so licensed shall not include any Intellectual Property
subsisting in any of the Barings Marks.

 

17. SELLER’S UNDERTAKINGS

 

17.1 The Seller shall procure the assignment to the Purchaser of the benefit of
the confidentiality undertakings given by any other potential purchaser of
Baring Asset Management Holdings Limited (save for MassMutual Life Assurance
Company or any associated companies) or a subsidiary thereof (“Prospective
Purchaser”) to any Seller Group Company but only to the extent that:

 

  (a) such assignment is not prevented by the terms of the agreements relating
to such undertakings; and

 

  (b) such confidentiality undertakings relate to the business of the Group.

 

The Seller will send a letter in a form agreed with the Purchaser to such
prospective purchasers requesting that all information (as defined in the
agreements relating to such undertakings be returned) or requesting
certification of its destruction in accordance with the terms of such
agreements.

 

- 49 -



--------------------------------------------------------------------------------

17.2 If the assignment referred to in clause 17.1 is prevented by the terms of
the relevant agreements and the Purchaser becomes aware of any failure by any
Prospective Purchaser to return or destroy confidential information relating to
the Group which was made available to such Prospective Purchaser and in
circumstances where such Prospective Purchaser is required to return or destroy
such confidential information in accordance with the terms of a confidentiality
undertaking given to any Seller Group Company, the Seller shall (or shall
procure that the relevant Seller Group Company shall), upon request by the
Purchaser, take such action as is available to it as the Purchaser reasonably
requests against the Prospective Purchaser to enforce its rights (subject to
being indemnified by the Purchaser for its costs reasonably incurred in so
doing).

 

17.3 The Seller undertakes to the Purchaser, for itself and as agent and trustee
for each Group member, that it will not do any of the following things, other
than to the extent that a Seller Group Company is engaged in any such business
as at the date hereof:

 

  (a) for a period of three years starting on the Completion Date directly or
indirectly through a Seller Group Company, any controlled affiliate or joint
venture engage in one or more of the following businesses in the following
territories so as to compete in a material way with a Group member:

 

  (i) banking, money market or foreign exchange dealing or trust services in
Guernsey;

 

  (ii) fund administration services, global custody and trust services in
Ireland, Guernsey, Jersey, the United Kingdom or the Isle of Man for
institutional clients;

 

and for the purposes of the above:

 

  (iii) “fund administration services” includes assistance in establishing
funds, unitholder/shareholder dealing and registration, fund accounting, fund
valuations and calculation of unit/share prices, compliance and regulatory
reporting, corporate secretarial functions and listing sponsor for funds and
securitisations and other fund listing services including stock exchange
reporting;

 

- 50 -



--------------------------------------------------------------------------------

  (iv) “trust services” includes corporate trusteeship, company administration
services, accounting and reporting and succession planning; and

 

  (v) “engage in a business in” a territory means the carrying on of business
from an establishment in that territory; and

 

  (b) for a period starting on the Completion Date and ending on the first
anniversary of Completion solicit for employment or encourage to leave their
employment, any person who is a Employee at Completion, provided, however, that
the foregoing will not prohibit a general purpose solicitation or advertising
for positions of employment at a Seller Group Company which is not targeted at
Employees.

 

For the avoidance of doubt nothing contained in this clause 17.3 shall in any
way restrict any Seller Group Company from being engaged in any business in
which it is currently engaged as at the date hereof.

 

17.4 The Seller agrees to indemnify the Purchaser against any loss, liability
and reasonable costs incurred by any Purchaser Group Company or any Group member
which arises out of or in relation to:

 

  (i) any claim by [*confidential treatment requested/material filed
separately*];

 

  (ii) the claim by [*confidential treatment requested/material filed
separately*], to the extent that any such claim relates to the period prior to
Completion;

 

  (iii) any claim under [*confidential treatment requested/material filed
separately*];

 

  (iv) any claim against the Group arising from [*confidential treatment
requested/material filed separately*], only to the extent that the losses,
liabilities or reasonable costs arising from such claims exceed the aggregate of
(i) the amount of the provision that is currently made by the Group for such
matters; and (ii) the amount of £700,000, in which case the Seller’s liability
shall be limited to the excess only;

 

  (v) the matters described in [*confidential treatment requested/material filed
separately*], to the extent that the losses, liabilities or reasonable costs
arising from such matters exceed £1,000,000; and

 

  (vi) any claim arising as a result of [*confidential treatment
requested/material filed separately*].

 

- 51 -



--------------------------------------------------------------------------------

17.5 In relation to conduct of any claim referred to in clause 17.4(i), (iii) -
(vi) the terms of clause 13.6(c) shall apply as if such claim were a
Customer-related Claim. In relation to conduct of the claim referred to in
clause 17.4(ii) the Seller shall have conduct thereof, and the Purchaser shall
procure that all correspondence that the Purchaser or any member of the Group
receives from [*confidential treatment requested/material filed separately*] or
its advisers or any other correspondence that it receives in respect of such
claim is promptly provided to the Seller and shall provide any other assistance
as the Seller may reasonably request at the Seller’s expense. The Seller shall
keep the Purchaser informed of the progress of such claim.

 

18. INTEREST

 

If any amount required to be paid under this Agreement is not paid when it is
due, such amount shall bear interest at the rate of 4% per annum over the base
lending rate of Barclays Bank PLC from time to time, calculated on a daily basis
for the period from the relevant due date for payment up to and including the
date of actual payment, as well after as before any judgment.

 

19. COSTS

 

Each party shall pay its own costs and expenses in relation to the negotiation,
preparation, and implementation of this Agreement (and the documents referred to
herein), including the fees and disbursements of their respective legal,
accountancy and other advisers, unless otherwise provided herein (or therein).

 

20. NOTICES AND SELLER’S REPRESENTATIVE

 

20.1 Any notice or other communication to be given under this Agreement shall be
in writing and shall be deemed to have been duly served on, given to or made in
relation to a party if it is left at the authorised address of that party or
posted by registered post addressed to that party at such address and shall if:

 

  (a) personally delivered, be deemed to have been received at the time of
delivery; or

 

  (b) posted to an inland address in the United Kingdom, be deemed to have been
received on the second Business Day after the date of posting and if posted to
an overseas address, be deemed to have been received on the fifth Business Day
after the date of posting

 

- 52 -



--------------------------------------------------------------------------------

provided that where, in the case of delivery by hand delivery occurs after 6 pm
on a Business Day or on a day which is not a Business Day, receipt shall be
deemed to occur at 9 am on the next following Business Day.

 

20.2 For the purposes of this clause the authorised address of each party shall
be the address set out in the introduction to this Agreement or such other
address as that party may notify to each of the others in writing from time to
time in accordance with the requirements of this clause.

 

20.3 The Seller hereby appoints ING Bank London Branch as its representative who
may authorise the making and giving of (and may make and give) any request,
election, proposal or consent expressed to be made or given on behalf of the
Seller to the Purchaser. The Purchaser shall be entitled at its sole discretion
to have regard only to notices, including requests, elections or proposals,
issued by the Seller’s Representative in accordance with the provisions of this
Agreement or otherwise. Service of any notice or other communication on the
Seller’s Representative shall be deemed to constitute valid service thereof on
the Seller.

 

20.4 The Seller may at any time appoint a different person to act as the
Seller’s Representative provided written notice of such new appointment is given
to the Purchaser. At any time the Seller’s Representative may elect no longer to
act as such and shall cease so to act on serving written notice of its decision
no longer to act on each other party to this Agreement.

 

21. SEVERABILITY

 

If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part in any relevant
jurisdiction the legality, validity and enforceability of the remaining
provisions of this Agreement (or such document) shall not in any way be affected
or impaired thereby.

 

22. ENTIRE AGREEMENT

 

22.1 This Agreement (together with any documents referred to herein) contains
the entire agreement and understanding of the parties and supersedes all prior
agreements, understandings or arrangements (both oral and written) relating to
the subject matter of this Agreement (and any such document).

 

- 53 -



--------------------------------------------------------------------------------

22.2 Each of the parties acknowledges and agrees that:

 

  (a) it does not enter into this Agreement and the documents referred to herein
on the basis of and does not rely, and has not relied, upon any statement or
representation (whether negligent or innocent) or warranty or other provision
(in any case whether oral, written, express or implied) made, given or agreed to
by the other party except those expressly set out or referred to in this
Agreement and the documents referred to herein and the only remedy or remedies
available in respect of any misrepresentation or untrue statement made to it
shall be a claim for breach of contract under this Agreement;

 

  (b) this clause 22.2 shall not apply to any statement, representation or
warranty made fraudulently or to any provision of this Agreement which was
induced by, or otherwise entered into as a result of, fraud, wilful misconduct
or wilful concealment for which the remedies shall be all those available under
the law governing this Agreement.

 

23. VARIATION

 

No variation, supplement, deletion or replacement of or from this Agreement or
any of its terms shall be effective unless made in writing and signed by or on
behalf of each party. The Seller hereby irrevocably appoints the Seller’s
Representative with full power to sign any variation, supplement, deletion or
replacement of or from this Agreement.

 

24. FURTHER ASSURANCE

 

24.1 The Seller shall, on being reasonably required to do so by the Purchaser,
now or at any time in the future, do or procure the doing of all such acts
and/or execute or procure the execution of all documents in a form reasonably
satisfactory to the Purchaser which the Purchaser may reasonably consider
necessary to vest the legal and beneficial ownership of the Shares in the
Purchaser.

 

24.2 If following Completion it is determined that any asset or shareholding
which immediately prior to Completion formed part of, and had been exclusively
used in, the Business has not been transferred to, or has not vested in, the
Purchaser or a member of the Group and remains held by a Seller Group Company
and the Purchaser gives the Seller written notice of the same, the Seller shall
transfer, or procure the transfer of, such asset or shareholding to the
Purchaser on terms that no consideration is payable.

 

24.3

If following Completion it is determined that any asset or shareholding which
immediately prior to Completion formed part of, and had been exclusively used by
a Seller Group Company and has been transferred to the Purchaser or a member of
the Group, not being an

 

- 54 -



--------------------------------------------------------------------------------

 

asset or shareholding taken into account in the Run Rate Revenue Statements, the
Net Asset Statement or the Accounts, and the Seller gives the Purchaser written
notice of the same, the Purchaser or the relevant member of the Group shall
transfer, or procure the transfer of, such asset or shareholding to the Seller
on terms that no consideration is payable.

 

24.4 If following Completion it is determined that any asset or shareholding
which immediately prior to Completion formed part of, and had been exclusively
used by the IMG Group has been transferred to the Purchaser or a member of the
Group, not being an asset or shareholding taken into account in the Run Rate
Revenue Statements, the Net Asset Statement or the Accounts, and the Seller or a
member of the IMG Group gives the Purchaser written notice of the same, the
Purchaser shall transfer, or procure the transfer of such asset or shareholding
to the relevant member of the IMG Group on terms that no consideration is
payable.

 

25. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.

 

26. GOVERNING LAW AND JURISDICTION

 

26.1 This Agreement (together with all documents to be entered into pursuant to
it which are not expressed to be governed by another law) shall be governed by,
construed and take effect in accordance with English law.

 

26.2 The courts of England shall have exclusive jurisdiction to settle any
claim, dispute or matter of difference which may arise out of or in connection
with this Agreement (including without limitation claims for set-off or
counterclaim) or the legal relationships established by this Agreement.

 

26.3 Each of the parties hereto agrees that in the event of any action between
any of the parties hereto being commenced in respect of this Agreement or any
matters arising under it, the process by which it is commenced, (where
consistent with the applicable court rules) may be served on them in accordance
with clause 20 or (in the case of the Seller) delivered to the Seller’s
Representative, in each case who is irrevocably authorised to receive the same
on their behalf.

 

- 55 -



--------------------------------------------------------------------------------

26.4 The Purchaser and the Purchaser’s Guarantor shall at all times maintain an
agent for service of process in England (the “Purchaser’s Agent”). Northern
Trust Global Services Limited are hereby appointed as the Purchaser’s Agent. Any
claim form, judgement or other notice of legal process shall be sufficiently
served on the Purchaser or the Purchaser’s Guarantor if delivered to the
Purchaser’s Agent at 50 Bank Street, London E14 5NT. The Purchaser and the
Purchaser’s Guarantor undertake not to revoke the authority of the Purchaser’s
Agent.

 

26.5 The Seller’s Guarantor shall at all times maintain an agent for service of
process in England (the “Seller’s Guarantor’s Agent”). The Company Secretary of
the Seller from time to time is hereby appointed as the Seller’s Guarantor’s
Agent. Any claim form, judgement or other notice of legal process shall be
sufficiently served on the Seller’s Guarantor if delivered to the Seller’s
Guarantor’s Agent at the registered office of the Seller for the time being. The
Seller’s Guarantor undertakes not to revoke the authority of the Seller’s
Guarantor’s Agent.

 

AS WITNESS the hands of the parties or their duly authorised representatives the
day and year first above written.

 

- 56 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

PART 1

 

The Company — OMITTED

 

PART 2

 

The Subsidiary Undertakings — OMITTED

 

 

- 57 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

The Conditions

 

1. The consent of each of the regulators set out in column 3 to a change of
control as envisaged by the terms of this Agreement of the entities set out in
column 1 of the following table having been obtained, provided that such consent
does not impose any unduly onerous conditions or restrictions on the Purchaser,
the Group or the Business:

 

[table omitted]

 

2. The Completion Run Rate Revenues being no less than [*confidential treatment
requested/material filed separately*]% of the Initial Run Rate Revenues.

 

3. The consent of each of the Board of Governors of the Federal Reserve System
and the Illinois Department of Financial and Professional Regulation to the
transactions envisaged by this Agreement having been obtained, provided that
such consent does not impose any unduly onerous conditions or restrictions on
the Purchaser, the Group or the Business.

 

4. No legislation, regulation, temporary restraining order, preliminary or
permanent injunction or other order issued by a court or other Government Entity
of competent jurisdiction being in effect which has the effect of making the
sale and purchase of the Shares or any other transaction contemplated by this
Agreement and referred to in clause 6 illegal or otherwise prohibiting its
completion;

 

5. There being no actual or pending or threatened suit, action, investigation or
proceeding seeking to restrain or prohibit the sale and purchase of the Shares
or any other transaction contemplated by this Agreement and referred to in
clause 6.

 

6. No breach of the Warranties or the Tax Warranties having occurred which
individually or in the aggregate has a material adverse effect on the condition
or prospects of the Group or the Seller’s ability to perform its obligations
under this Agreement.

 

7. The acquisition by MassMutual Holding LLC of the whole of the shares of
Baring Asset Management Limited and Baring Investment Services Limited (the “MM
Transaction”) having become unconditional in all respects save for completion of
the transactions completed by this Agreement and each of the members of the IMG
Group that has executed the Administration Services Agreements or the
Transitional Services Agreements remaining a subsidiary of Baring Asset
Management Limited or MassMutual Holding LLC.

 

- 58 -



--------------------------------------------------------------------------------

8. The Irish Financial Services Regulatory Authority (“IFSRA”) [*confidential
treatment requested/material filed separately*], on terms reasonably acceptable
to the Purchaser having taken place.

 

- 59 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

Seller’s Awareness — OMITTED

 

 

- 60 -



--------------------------------------------------------------------------------

SCHEDULE 4

 

The Properties

 

Part A

 

Principal Properties

 

Part B

 

Ancillary Properties

 

CHARTS OMITTED

 

 

- 61 -



--------------------------------------------------------------------------------

SCHEDULE 5

 

Warranties

 

Except in respect of Warranties C.1, C.5 and D.2, the Warranties shall apply not
only to the Company but also to each Subsidiary Undertaking as if they had been
expressly repeated with respect to each Subsidiary Undertaking, naming it in
place of the Company throughout.

 

In this Schedule:

 

“Computer Contracts” means any agreements, arrangements or licences with third
parties relating to Computer Systems or Computer Services, including all hire
purchase contracts or leases of Computer Hardware used by any Group member and
licences of Computer Software used by any Group member;

 

“Computer Hardware” means any and all computer, telecommunications and network
equipment used by any Group member;

 

“Computer Services” means any and all services relating to the Computer Systems
or to any other aspect of the data processing or data transfer requirements of
any Group member;

 

“Computer Software” means any and all computer programs in both source and
object code form used by any Group member; and

 

“Computer Systems” means all the Computer Hardware and/or Computer Software used
by any Group member.

 

“Environmental Investigation” means a governmental or other investigation,
enquiry or disciplinary proceeding by a Government Entity relating to the
pollution or protection of the environment (including the disposal of waste) or
harm to or the protection of the health of humans, animals or plants;

 

“Hazardous Substance” means a natural or artificial substance, organism
preparation or article which, if generated, manufactured, processed, used,
treated, stored, distributed, disposed of, transported or handled (alone or
combined with another substance, preparation of article) is capable of causing
significant harm to the environment or a living organism, or which is prohibited
or restricted under environmental law;

 

- 62 -



--------------------------------------------------------------------------------

“Management Accounts” means the unaudited consolidated profit and loss accounts
of the Group and the unaudited balance sheets of the Company in respect of the
period starting on the day after the Balance Sheet Date and ending on 30
September 2004.

 

AA Information

 

AA.1 The information set out in Schedules 1, 4 and 8 of this Agreement is true,
accurate and not misleading.

 

A. The Accounts

 

A.1 The copies of the Accounts contained in the Disclosure Bundle are true and
complete copies. The Accounts:

 

  (a) give a true and fair view of the financial position and state of affairs
of the Company at the Balance Sheet Date and of its profit or loss for the
period to which they relate;

 

  (b) have been prepared and audited in accordance with accounting principles,
standards and practices generally accepted in the jurisdiction in which the
Company is registered at the Balance Sheet Date, with the Companies Act and/or
other applicable statutes;

 

  (c) have been prepared, unless otherwise expressly stated therein, on a basis
consistent with the basis applied in the corresponding accounts for the
preceding 2 financial years.

 

A.2 The Accounts disclose and provide for bad and doubtful debts, liabilities
(actual, contingent or otherwise) and financial commitments existing at the
Balance Sheet Date as are required to be so disclosed or provided for under
applicable law or the relevant accounting principles, standards and practices
generally accepted in the jurisdiction in which the relevant Group member is
registered.

 

A.3 The Management Accounts have been prepared with all due care and attention
in accordance with accounting principles, standards and practices generally
accepted in the jurisdiction in which the Company is registered at the Balance
Sheet Date and on a basis consistent with each other, other than to the extent
that a variation to the Accounts is consistent with local GAAP and show a
reasonably accurate view of the assets, liabilities and state of affairs of the
Company as at the relevant date and for the relevant period though it is
acknowledged that they are not prepared on a statutory basis.

 

- 63 -



--------------------------------------------------------------------------------

B. Business since the Balance Sheet Date

 

B.1* Since the Balance Sheet Date, Group members have carried on their
respective businesses in the ordinary course and so as to maintain the same as
going concerns and without any interruption or alteration in the nature, scope
or manner of such businesses.

 

B.2* Since the Balance Sheet Date, there has been no material adverse change in
the financial or trading position or prospects of the Company or the Group, nor
any material change in the assets and liabilities shown in the Accounts.

 

B.3 Since the Balance Sheet Date:

 

B3.1* the Company has not, other than in the usual course of its business:

 

  (a) acquired or disposed of, or agreed to acquire or dispose of, any material
asset; or

 

  (b) assumed or incurred, or agreed to assume or incur, any material liability,
obligation or expense (actual or contingent);

 

B3.2* the Company has not:

 

  (a) made, or agreed to make, capital expenditure exceeding in total
£1,000,000; or

 

  (b) incurred, or agreed to incur, a commitment or commitments involving
capital expenditure exceeding in total £1,000,000;

 

B3.3* the Business has not been adversely affected in a material way by the
termination of, or a change in the terms of, an agreement or by the loss of one
or more customers or suppliers or by an abnormal factor not affecting similar
businesses and, as far as the Seller is aware, no fact or circumstance exists
which is reasonably likely to have a material and adverse effect on the
Business;

 

B3.4* the Company has not declared, paid or made a dividend or distribution
(including, without limitation, a distribution within the meaning of the Taxes
Act);

 

B3.5* the Company has not changed its accounting reference period;

 

B3.6* no resolution of the shareholders of the Company has been passed; and

 

- 64 -



--------------------------------------------------------------------------------

B3.7* the Company has not created, allotted, issued, acquired, repaid or
redeemed share or loan capital or made an agreement or arrangement or undertaken
an obligation to do any of those things.

 

C. Share Capital and constitution

 

C.1* The Seller and the Company are limited companies incorporated under English
law, or, in respect of each Subsidiary Undertaking as specified in Schedule 1,
other relevant laws and have been in continuous existence since incorporation.

 

C.2* The register of members of the Company contains complete and accurate
records of its members and all issues and transfers of shares in the capital of
the Company have been registered in accordance with the articles of association
of the Company from time to time in force. Each other register, minute book and
other book which the Company is required to keep contains a complete and
accurate record in all material respects of the matters which it is required to
record. No notice has been received or allegation made that a register or book
is incorrect and should be rectified.

 

C.3* Each Group member has complied in all material respects with the provisions
of the Companies Act 1985 (including, but not limited to, s 151 Companies Act
1985) and is not liable to pay any fines thereunder and all returns,
particulars, resolutions and other documents required under any legislation to
be delivered on behalf of the Company to the Registrar of Companies or to any
other authority whatsoever have been properly made and delivered.

 

C.4* The copy of the memorandum and articles of association of each Group member
annexed to the Disclosure Letter is up to date, true and complete. Each Group
member is operating and has always operated its business in all respects in
accordance with its memorandum and articles of association at the relevant time.

 

C.5* The Shares constitute all the shares in issue in the capital of the
Company, have been properly allotted and issued and are fully paid or credited
as fully paid.

 

C.6* There is no outstanding option or right to acquire any share in the capital
of the Company and other than this Agreement, there is no agreement, arrangement
or obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to a person of the right (conditional or not) to
require the allotment, issue, transfer, redemption or repayment of, a share in
the capital of the Company.

 

- 65 -



--------------------------------------------------------------------------------

C.7* The Seller is the sole legal and beneficial owner of the Shares.

 

C.8* There is no Encumbrance, and there is no agreement, arrangement or
obligation to create or give an Encumbrance, in relation to any of the issued or
unissued share capital of the Company. No person has claimed to be entitled to
an Encumbrance in relation to any of the share capital of the Company.

 

C.9* The Seller has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights, and perform its
obligations, under this Agreement and each document to be executed at or before
Completion.

 

C.10* The Company has the right, power and authority to conduct its business as
conducted at the date of this Agreement.

 

C.11* The Seller’s obligations under this Agreement and each document to be
executed at or before Completion are, or when the relevant document is executed
will be, enforceable in accordance with their terms.

 

C.12* The Company has not given a power of attorney or other authority by which
a person may enter into an agreement, arrangement or obligation on the Company’s
behalf (other than an authority for a director, other officer or employee to
enter into an agreement in the usual course of that person’s duties).

 

D. Subsidiary Undertakings and related operations

 

D.1* Other than in the ordinary course of business, no Group member is the
holder or beneficial owner of any shares or securities of any other person
(whether incorporated in the United Kingdom or elsewhere) other than another
Group member and has not agreed to acquire any such shares or securities.

 

D.2* The Company does not have a subsidiary undertaking other than the
Subsidiary Undertakings.

 

D.3* Each allotted and issued share in the capital of each Subsidiary
Undertaking is legally and beneficially owned by a Group member alone, has been
properly allotted and issued and is fully paid or credited as fully paid.

 

- 66 -



--------------------------------------------------------------------------------

D.4* No Group member is or has agreed to become a member of any partnership,
joint venture, consortium, other incorporated or unincorporated association or
corporate body, or to merge or consolidate with a corporate body.

 

D.5* No order has been made or petition presented for the purpose of winding up
the Company or for the appointment of any provisional liquidator or for any
administration order to be made or for a moratorium to be granted in relation to
the Company. No voluntary arrangement under section 1 of the Insolvency Act 1986
compromise or arrangement under section 425 of the Act and no composition,
compromise, assignment, or negotiation with any creditor with a view to
rescheduling or restructuring indebtedness or other arrangement with creditors
in respect of the Company has been proposed or agreed. No receiver (including
any administrative receiver) has been appointed in respect of the whole or any
part of the property of the Company.

 

D.6* There is no unsatisfied judgment or court order outstanding against the
Company and no distress, execution, attachment, sequestration or other process
has been levied on an asset of the Company which remains undischarged.

 

D.7* No action is being taken by the Registrar of Companies to strike the
Company off the register under section 652 of the Act.

 

D.8* The Company has not at any time during the two years immediately prior to
the date of this Agreement:

 

  (a) entered into a transaction with any person at an undervalue (as referred
to in section 238(4) of the Insolvency Act 1986); or

 

  (b) been given a preference by, or given a preference to, any person (as
referred to in section 239(4) of the Insolvency Act 1986).

 

E. Assets

 

E.1*

Save for assets held subject to retention of title or similar arrangements
arising in the ordinary course of the business of the Company, leased assets and
assets hired or rented on hire purchase or Intellectual Property or information
technology used under licence in each case in the ordinary course of the
business, the Company is the absolute legal and beneficial owner of and is in
actual possession of the assets included in the Accounts or the Management
Accounts or acquired by the Company since the date to which such accounts

 

- 67 -



--------------------------------------------------------------------------------

 

refer (other than current assets disposed of in the ordinary course of business)
and of the material assets used in the course of its business (excluding the
Properties). The Company owns or has the right to use each material asset
necessary for the effective operation of its business. Save as aforesaid, no
person has the right to call for any payment in respect of any of those assets
and the Company has not created or agreed to create any Encumbrance over any
part of its undertaking or assets (other than liens arising by the operation of
law in the ordinary course of business of the Company).

 

E1 Guarantees

 

E1.1* Save as disclosed in the Disclosure Letter, the Company is not a party to
and is not liable under a guarantee, indemnity or other agreement to secure or
incur a financial or other obligation with respect to another person’s
obligation, other than in the ordinary course of business and where the
guarantee, indemnity or other obligation of the Company does not exceed
£100,000. Save as disclosed in the Disclosure Letter, no part of the loan
capital, borrowings or indebtedness in the nature of borrowings of the Company
is dependent on the guarantee or indemnity of, or security provided by, another
person which is not a Group member.

 

F. IT and Data Protection

 

F.1 Schedule 14 contains a list of all Computer Contracts relating to all the
material Computer Systems used by the Group.

 

F.2 Except as specifically disclosed in the Disclosure Letter, the Group either
owns or has the right to use the Computer Systems.

 

F.3 So far as the Group is aware none of the Computer Contracts listed in
Schedule 14 has been the subject of any material breach or default, or any event
which (with notice or lapse of time or both) would constitute a material default
or is liable to be terminated or otherwise adversely affected by Completion.

 

F.4 The material Computer Systems are the subject of industry-standard warranty
and/or maintenance arrangements.

 

F.5 Disaster recovery and security arrangements are in force in relation to the
Computer Systems on substantially similar terms to the arrangements in place in
respect of the Seller’s Group Companies.

 

- 68 -



--------------------------------------------------------------------------------

F.6 So far as the Group is aware no part of the Computer Systems is or has been
infected by any computer viruses, worms, software bombs or similar items during
the twelve months prior to Completion, and no person has had unauthorised access
to the Computer Systems or any data stored on them.

 

F.7* The Seller has full right and authority to assign the Intellectual Property
in the Purchaser Proprietary Systems.

 

F.8* The Seller warrants that the Groups owns the Intellectual Property in the
software applications knows as QFAS, QEB, DMS, Efax, Workflow, Freeway and
Swiftview.

 

F.9* The Group has at all times complied with the Data Protection Act 1998 and
all other applicable laws and regulations regulating data protection (the “Data
Protection Laws”).

 

F.10* No Group member has received:

 

  (a) any enforcement or equivalent notice under the Data Protection Laws;

 

  (b) any written communication from the Information Commissioner or any other
data protection or privacy authority with competent authority over the Group’s
data processing activities, indicating that he or she is investigating an
allegation that any Group member is in breach of the Data Protection Laws or
that he or she proposes to take, or is considering taking, enforcement action
under the Data Protection laws; or

 

  (c) any written communication from any person alleging any breach of any of
the Data Protection Laws.

 

G. Properties

 

G.1 The Properties and the Ancillary Properties comprise all of the land and
premises owned, occupied or otherwise used by the Company for the purpose of its
business. The particulars of the Properties and the Ancillary Properties listed
in Schedule 4 are true and correct.

 

G.2 The Company has not exercised any option to determine in relation to any of
the leasehold properties or entered into any agreement to acquire or dispose of
any land or premises or any interest therein which has not been completed and
none of the Properties or the Ancillary Properties is affected by a subsisting
contract of sale, estate contract, option, right of pre-emption or other similar
matter.

 

- 69 -



--------------------------------------------------------------------------------

G.3 The Properties and the Ancillary Properties are not subject to any outgoings
other than uniform business rate (except rating surcharge), water rates and
insurance premiums and also in the case of leasehold properties, rent and
service charges and the Company is not in arrears with any such outgoings.

 

G.4* So far as the Seller is aware, all material agreements, covenants
(including covenants binding on other parties), restrictions or other matters to
which the Properties and the Ancillary Properties are subject (including,
without limitation, the terms of any lease) have been complied with in all
material respects and, so far as the Seller is aware, there is no outstanding
dispute, claim, demand or notice affecting any of the Properties or the
Ancillary Properties and no person is currently intending to serve any such
notice provided that it is acknowledged by the Purchaser that fair wear and tear
to the Properties and the Ancillary Properties is not a material breach of the
relevant repairing or decorating covenant.

 

G.5.1 So far as the Seller is aware, the present use by the Company of each of
the Properties and the Ancillary Properties and all development carried out on
them complies with all relevant planning legislation applicable thereto, and,
the permission for such use is neither temporary nor personal.

 

G.6 The Seller has a good and marketable title to each of the Properties and the
Ancillary Properties. The Seller has in its possession or under its control all
title deeds and documents necessary to prove its title to the Properties and the
Ancillary Properties. The title deeds and documents which have been disclosed or
made available to the Purchaser by way of copies referred to in the Disclosure
Letter are all of the material title deeds and documents affecting the
Properties and the Ancillary Properties. Where any of the Properties or the
Ancillary Properties are leasehold, the title documents include (without
limitation) all necessary consents for the grant and assignment of the leases,
memoranda of rent review and all consents required under the leases.

 

G.7 Except in relation to the Properties and the Ancillary Properties, the
Company has no liability arising out of a conveyance, transfer, lease, tenancy,
licence, agreement or other document relating to land, premises or an interest
in land or premises.

 

G.8 Each Property has the benefit of such rights and easements as are necessary
for its proper and existing use. As far as the Seller is aware, no right or
easement is capable of being lawfully interrupted or terminated by any person.

 

- 70 -



--------------------------------------------------------------------------------

G.9 The Company is the sole legal and beneficial owner of its interest in each
Property and Ancillary Property.

 

G.10 There is no person in the possession or occupation of, or who has or claims
a right or interest of any kind in, any of the Properties or the Ancillary
Properties adversely to the Company’s interest. The Company is entitled to and
has exclusive possession of each of the Properties and the Ancillary Properties.

 

G.11 Where the Company holds any of the Properties or the Ancillary Properties
under a lease, tenancy or licence,

 

  (a) no person (including, without limitation, the landlord or licensor) may
bring the term to an end before the expiry of the lease, tenancy or licence by
effluxion of time (except by forfeiture);

 

  (b) so far as the Seller is aware, there is no fact or circumstance which:

 

  (i) could entitle or require a person (including, without limitation, a
landlord or licensor) to forfeit or enter on, or take possession of, or occupy,
the relevant Property; or

 

  (ii) could restrict or terminate the Company’s continued and uninterrupted
possession or occupation of the relevant Property; and

 

  (c) a rent or fee payable in respect of the Property is not at the date of
this Agreement being reviewed; and

 

  (d) all licences, consents and approvals required from the landlord and any
superior landlord have been obtained and there is no subsisting material breach
of the covenants on the part of the tenant contained in the licences, consents
and approvals.

 

G.12 All improvements in respect of the Arnold House Property carried out since
1991 have been substantially completed and there are no outstanding liabilities
or obligations in respect of such improvements.

 

- 71 -



--------------------------------------------------------------------------------

G.13 Environmental matters

 

G.13.1 No land owned, occupied, possessed or used by the Company in the last 3
years:

 

  (a) contains or has contained (in the case of land, above or below ground) a
Hazardous Substance which in its condition at the date of this Agreement is
reasonably likely to give rise to pollution of the environment or harm to the
health of humans, animals or plants for which the Company will be liable;

 

  (b) is or has been used for the deposit, storage, treatment or disposal of
waste or sewage; or

 

  (c) is referred to or listed in a register of polluted or contaminated land
and no fact or circumstance exists which is reasonably likely to give rise to an
entry in such a register.

 

G.13.2 There is and has been no Environmental Investigation concerning the
Company in the last 3 years and so far as the Seller is aware none is pending
or, so far as the Seller is aware, none is threatened and no fact or
circumstance exists which is reasonably likely to give rise to an Environmental
Investigation.

 

G.13.3 Other than obligations under the leases relating to the leasehold
Properties, the Company has no liability to make good, repair, re-instate or
clean up land or another asset on or before the date of this Agreement owned,
occupied, possessed or used by the Company.

 

H. Insurance

 

H.1 All current insurance policies relating to the assets and the business of
the Company are valid and enforceable and not void or voidable and, other than
Directors and Officers and Professional Liability insurance, are adequately
summarised in or otherwise disclosed by the Disclosure Letter. All premiums due
in respect of such policies have been paid. The Directors and Officers Liability
insurance in respect of the Directors and Officers and Professional Liability of
the Company is on terms substantially similar to such insurance in respect of
other businesses similar to the Business.

 

H.2 The Group and the UK Employer have maintained employer’s liability insurance
in respect of the Employees or former employees engaged in the Group or with the
UK Employer at a level which is standard in accordance with industry practice.

 

H.3 No material claims have been made in the past 4 years, no claim is
outstanding and, so far as the Seller is aware, no fact or circumstance exists
which is reasonably likely to give rise to a claim in each case under any of the
insurance policies covering the Group.

 

- 72 -



--------------------------------------------------------------------------------

H.4 None of the insurers under any of the Group’s insurance policies has
refused, or given any indication that it intends to refuse, indemnity in whole
or in part in respect of any claims under such Group’s insurance policies.

 

I. Commercial agreements and arrangements

 

I.1 A list of all agreements between Group members and funds managed by fund
management clients where revenues of the Group in respect of such agreement is
in excess of £250,000 per annum and where the annual revenues of the Group
attributable to that fund management client are in excess of £1,000,000 (such
clients represent in aggregate approximately [*confidential treatment
requested/material filed separately*]% of gross annual revenues of the Group) is
contained in the Disclosure Bundle and copies of all agreements between Group
members and distributors and suppliers where the annual cost to the Group in
respect of such agreement is in excess of £100,000 per annum are contained in
the Disclosure Bundle.

 

I.2 There are no outstanding liabilities or commitments of the Company arising
from any arrangements for the disposal of any shares, property or other assets
previously owned by the Company.

 

I.3 The Company is not a party to any material agreement or arrangement outside
the ordinary course of business or any agreement that cannot be terminated by
the Company by giving notice of termination of 180 days or less without penalty
or compensation.

 

I.4 The Company has not given any covenants to any person limiting or excluding
its right to do business, compete in any area or field (whether limited by
reference to a geographical area or type of business), operate the whole or part
of its business or use or exploit any of its assets.

 

I.5* Neither the Company nor, so far as the Seller is aware, any other party to
any material agreement or arrangement or customer agreement with the Company, is
in default under any such agreement or arrangement and, so far as the Seller is
aware, no fact or circumstance exists which is reasonably likely to give rise to
a default.

 

I.6* So far as the Seller is aware, no fact or circumstance exists which is
reasonably likely to invalidate or give rise to a ground for termination,
avoidance or repudiation of any material agreement, arrangement or obligation to
which the Company is a party. No party with whom the Company has entered into
such an agreement, arrangement or obligation has given written notice of its
intention to terminate, or has sought to repudiate or disclaim, the agreement,
arrangement or obligation.

 

- 73 -



--------------------------------------------------------------------------------

I.7 Neither the execution nor the performance of this Agreement or any document
to be executed at or before Completion pursuant to this Agreement will result in
the Company losing the benefit of a material asset, grant, subsidy, right or
privilege which it enjoys at the date of this Agreement or will conflict with,
result in a breach of, give rise to an event of default under, require the
consent of a person under, enable a person to terminate, or relieve a person
from an obligation under any material agreement or arrangement to which the
Company is a party or any legal or administrative requirement by which the
Company is bound.

 

I.8 There is not, and during the 3 years ending on the date of this Agreement
there has not been, any agreement or arrangement (legally enforceable or not) to
which the Company is or was a party and in which the Seller, a director or
former director of the Company or a person connected with any of them is or was
interested in any way. For this purpose, “connected” has the meaning given by
section 839 of the Taxes Act, except that in construing section 839 “control”
has the meaning given by section 840 or section 416 of the Taxes Act so that
there is control whenever either section 840 or section 416 requires.

 

I.9 All services provided by Group members to customers have been provided or
organised in all material respects in accordance with the terms of the
agreements governing such services, including where applicable the relevant
customer agreement.

 

J. Regulatory and Compliance

 

J.1* No disciplinary proceeding, investigation or enforcement action has been
taken in the past 5 years, is currently being taken or is threatened by any
Government Entity in connection with any Group member or any part of its
business.

 

J.2* All licences, registrations, consents, permits and authorisations have been
obtained and maintained by the Group that are required by the Group to enable it
to carry on its business effectively in all material respects in any
jurisdiction in which any Group member is established into or in which the Group
carries on business (regardless of where each Group member is established) in
the manner in which such business is carried on at the date of this Agreement,
and all such licences, registrations, consents, permits and authorisations are
valid and subsisting.

 

- 74 -



--------------------------------------------------------------------------------

J.3* All UK Employees employed by, or providing services to, the Group members
that are regulated entities comply with all applicable regulatory requirements
arising from their activities and no disciplinary action by any regulatory body
has been taken or is current or threatened against any individual employed by a
Group member or employed in the Business.

 

J.4 Condition 1 in Schedule 2 lists all Group members which hold, or are
required to hold, any licence, registration, consent, permit or authorisation
from any regulatory body and lists all regulatory authorities whose consent is
required in respect of the transactions contemplated in this Agreement.

 

J.5 All Group members have responded to all requests for information required
from regulators in relation to Group members or the Business and have submitted
all reports required by regulators on time and have addressed all required
items.

 

J.6* Each Group member that is a regulated entity has in the last 6 years
complied, and currently complies with all applicable regulatory capital and
liquidity requirements (without funding from third parties) and with large
concentration rules so that it satisfied at all relevant times during that
period (i) the requirements of any regulatory, governmental or other authority
setting capital requirements applicable to such Group member and (ii) the
requirements of any licence from any regulatory body held by any such Group
member in connection with its banking, advisory, investment or other activities.

 

J.7* All Group members have complied in all material respects with all
applicable customer rules and applicable laws and regulations for detecting and
identifying (and reporting suspicions of) money laundering.

 

J.8* The Company currently conducts its business and deals with its assets in
all material respects in accordance with all applicable legal and regulatory
requirements (including for the avoidance of doubt those relating to compliance
and governance procedures) and so far as the Seller is aware the Company has in
the last 3 years conducted its business and dealt with its assets in all
material respects in accordance with all applicable legal and regulatory
requirements.

 

- 75 -



--------------------------------------------------------------------------------

K. Intellectual Property Rights

 

K.1 So far as the Seller is aware, there is no subsisting infringement of any of
the Intellectual Property Rights by any third party and, so far as the Seller is
aware, no claims concerning such infringement have been made by the Company.

 

K.2 The Company is the registered proprietor of the registered Intellectual
Property Rights or the applicant for the registration of the Intellectual
Property Rights to the extent set out in the Disclosure Letter. The Company has
not been notified of any grounds for refusing an existing application for
registration of any of the Intellectual Property Rights.

 

K.3 So far as the Seller is aware the use of the Intellectual Property Rights by
the Company does not infringe the rights of any third party.

 

K.4 The Intellectual Property Rights comprise all the Intellectual Property
necessary for the Company to operate the Business materially in the same manner
as it has been operated before and as at the date of this Agreement, save that
it is expressly acknowledged that this warranty is not intended to cover any use
by the Company or any Group member of the Baring Marks or the ING Trade Marks or
any Intellectual Property comprised with the Computer Systems. The continuing
use of the Baring Marks and the ING Trade Marks (to the extent permitted) shall
be governed solely by the terms of clause 16.1 of this Agreement and no warranty
is given in respect of such use.

 

K.5 The Intellectual Property Rights which are material to the carrying on of
the Business materially in the same manner as it has been operated before and as
at the date of this Agreement are legally and beneficially owned by the Company
or a Group member or are used under a subsisting licence free from any
restriction which would prevent use in the normal course of business.

 

L. Litigation

 

L.1* Save as claimant in proceedings for the collection of debts (not exceeding
£50,000 in each case) arising in the ordinary course of its business, the
Company is not, and has not been in the last 3 years, engaged in any litigation,
arbitration, administrative or other proceedings. There are no litigation,
arbitration, administrative or other proceedings pending or, so far as the
Seller is aware, threatened by or against the Company. No injunction has been
granted or is outstanding against the Company and the Company has given no
undertaking to any court or to any third party arising out of any legal
proceedings.

 

- 76 -



--------------------------------------------------------------------------------

L.2* During the last 3 years neither the Company nor any agreement, arrangement
or practice to which it is a party, has been the subject of any investigation by
any governmental, administrative or regulatory body of which the Company has
received written notification.

 

L.3* So far as the Seller is aware, no fact or circumstance exists which is
reasonably likely to give rise to any litigation, arbitration, administrative or
other proceeding involving the Company or a person for whose acts or defaults
the Company may be vicariously liable.

 

M. Employees

 

M.1 General

 

M1.1 There are no Employees employed under contracts which cannot be terminated
on three months’ notice or less without payment of compensation (other than a
statutory redundancy payments or statutory compensation for unfair dismissal).

 

M1.2* Neither the Group nor the UK Employer in respect of an Employee is engaged
or involved in any material disputes arising out of, affected by or otherwise
relating to the provisions of any employment legislation, and so far as the
Seller is aware, neither a Group member nor the UK Employer in respect of an
Employee has received written notice of any circumstances which could reasonably
be expected to give rise to such dispute.

 

M1.3 All of the Employees are employed by a Group member or the UK Employer set
out in Schedule 13 Parts A & B. There are no employees employed in the Business
other than the Employees. There are no employees employed by a Group member
other than the Employees.

 

M1.4 Neither the Group nor the UK Employer in respect of an Employee has given
notice of termination to or received notice of resignation or a written
objection from any Group Employee earning a basic salary of over £100,000 to
becoming employed by any Purchaser Group Company or Group member.

 

M1.6 No functions or services have been outsourced to a third party outside of
the Group or the UK Employer in connection with the operation of the Business.

 

M1.7 The information in relation to Employees which has been disclosed in the
Disclosure Letter is accurate, complete and up to date, including details of:

 

  (a) the total number of all Employees (confirming that they are the only
employees employed in the Business);

 

- 77 -



--------------------------------------------------------------------------------

  (b) the name, date of start of employment, period of continuous employment,
confirmation of identity of current employer, place of work, job title and
grade, salary, bonus paid in March 2004 including bonus payments made into the
LTIP and age of each of the Employees and, the range of benefits provided to
Employees are disclosed in the data room at document CF.3;

 

  (c) the complete terms of the contract of each of the Employees who are Grades
1, 2 and 3; and

 

  (d) the complete terms of all consultancy agreements in connection with the
operation of the Business with an annual value of over £100,000 under which
services are provided to the Group or the UK Employer by an individual who is
either party to such a contract or has an interest in a legal entity which is
party to such a contract.

 

M1.8 Neither the Group nor the UK Employer owes any amount to an Employee or to
a former employee of the Group or UK Employer in connection with his employment
or former employment (or his dependant) other than for accrued incentive
compensation or reimbursement of Group expenses.

 

M1.9* There is no agreement or arrangement, either verbally or in writing,
between the Group or the UK Employer and any Employee or a former employee of
the Group or the UK Employer in connection with his employment or former
employment, his ceasing to be employed or his retirement which is not included
in the written terms of his employment or previous employment. Neither the Group
nor the UK Employer has provided, or agreed to provide, any gratuitous payment
or benefit to any of the Employees or to any of their dependants.

 

M.2 Rights on transfer

 

The only payments which may be made by any Group member or the UK Employer to
any Employee in connection with the sale or transfer of the Group or any Group
member arises pursuant to the change of control provisions of the Baring Asset
Management Holdings Limited Group Profit Sharing Scheme and Long Term Incentive
Plan.

 

- 78 -



--------------------------------------------------------------------------------

M.3 Payments on termination

 

Neither the Group nor UK Employer has incurred a liability which remains
outstanding for breach or termination of an employment contract with any
Employee or former employee of the Group or UK Employer in connection with the
Group or UK Employer including, without limitation, a redundancy payment,
protective award and compensation for breach of contract, unfair dismissal
unlawful discrimination and failure to comply with an order for the
reinstatement or re-engagement of any Employee or former employee of the Group
or the UK Employer in connection with the Business.

 

M.4 Redundancies and transfer of the Group

 

Within the year ending on the date of this Agreement neither the Group nor the
UK Employer has been a party to a relevant transfer (as defined in local
legislation giving effect to the Acquired Rights Directive 2001/23/EC) or failed
to comply with a duty to inform and consult appropriate representatives under
such legislation.

 

M.5 Trade unions

 

M5.1 Neither the Group nor the UK Employer has any agreement or arrangement with
and does not recognise a trade union, works council, staff association or other
body representing any of the Employees.

 

M5.2 Neither the Group nor the UK Employer has received a request for trade
union representation in relation to all or part of the Business.

 

M.6 The basis of the remuneration payable to the Group Employees of each Group
member and the UK Employer at the date hereof is the same as that in force at 30
June 2004 and neither any Group member nor the UK Employer is under any
contractual or other obligation to increase the rates of remuneration of or make
any bonus or incentive or other similar payment to any of its officers or
Employees at any future date.

 

N. Pensions

 

N.1

Apart from under the Seller’s Schemes and as disclosed in the Disclosure Letters
no Group member and no Seller Group Company has any obligation or contingent
obligation to provide or contribute to the provision of any relevant benefit (as
defined in ICTA 1988, section 612, but without the exception of benefits payable
solely by reason of accident) or like benefit and there are no agreements,
arrangements, customs or practices or any obligations (other than

 

- 79 -



--------------------------------------------------------------------------------

those under any public law, statute or regulation to which any Group member
contributes in compliance with applicable law or regulation) in existence at the
date hereof that constitute a liability on any Group member for the payment of,
provision for, or contribution towards, any pensions, allowances, lump sums or
other like benefits on retirement, or termination of employment (whether
voluntary or not) for or in respect of any Employee or former employee employed
in the Business or director or officer of a Group member nor has any proposal
been announced to establish or contribute to any agreement, arrangement, custom,
practice or obligation providing such benefits.

 

N.2 Complete and accurate particulars of the Seller’s Schemes have been
disclosed to the Purchaser in or by the Disclosure Letter, including (without
limitation) true and complete copies or particulars of the following:

 

  (a) all trust deeds and rules relating to the Seller’s Schemes containing
provisions applicable to any Group member or the Employees or former employees
employed in the Business or the directors or officers of a Group member or the
benefits payable to or in respect of any of them;

 

  (b) all explanatory booklets and announcements currently in force;

 

  (c) any benefit, improvement or other amendment which at the date of this
agreement is either treated as in force or is proposed or under consideration
but is not incorporated by the Seller’s Schemes;

 

  (d) the latest actuarial valuation report or information and trustees’ annual
report (including the audited accounts of the Seller’s Schemes);

 

  (e) a list of those of the Employees and officers of any Group member who are
members of or have any rights to benefits under the Guernsey Scheme and the
Irish DB Scheme and the Irish DC Scheme with all details relevant to such
membership and necessary to establish their entitlements to benefits.

 

N.3 No discretion or power has been exercised in the last three years by the
trustees or the Company under any of the Seller’s Schemes in respect of any
Employee or former employee employed in the Business or director or officer of a
Group member.

 

N.4 All amounts due to any of the Seller’s Schemes from any Seller Group Company
have been paid within the prescribed time.

 

- 80 -



--------------------------------------------------------------------------------

N.5 The Group’s Scheme is approved as an exempt approved scheme (within the
meaning of Chapter I of Part XIV of ICTA 1988) and the Irish DB Scheme is
approved as an exempt approved scheme within the meaning of 774 of the Taxes
Consolidation Act 1997 of Ireland and there is in force a contracting-out
certificate in relation to the Company and the Seller is not aware that any act
has been done or omitted to be done which will or may result in the Group’s
Scheme or the Irish DB Scheme or the Irish DC Scheme ceasing to be an exempt
approved scheme or in any contracting-out certificate being cancelled,
surrendered or varied.

 

N.6 The Seller’s Schemes are and have at all times been in compliance with their
terms and with all applicable laws, regulations (including any laws and
regulations outlawing discrimination on grounds of sex or otherwise) and
government taxation and funding requirements.

 

N.7 There are no material actions, claims or suits (other than routine claims
for benefits) outstanding, pending or threatened against any of the Seller’s
Schemes (or their trustees) or against any Group member in respect of any act,
event or omission or other matter arising out of or in connection with any of
the Seller’s Schemes and the Seller is not aware of any circumstance which could
reasonably be expected to give rise to such a claim.

 

N.8 Each benefit (except a refund of contributions) payable under any of the
Guernsey Scheme and the Irish Schemes on the death in service of a member is at
the date of this Agreement fully insured under a policy effected with an
insurance company, and all insurance premiums payable have been paid. In the
Republic of Ireland all death in service benefits are provided for under the
Irish DB Scheme or the Irish DC Scheme (as appropriate) and there is no separate
life assurance scheme whether or not called the International Fund Managers
Group Life Assurance Plan (and no separate life assurance scheme is operated in
respect of policy number [*confidential treatment requested/material filed
separately*] with [*confidential treatment requested/material filed
separately*]).

 

N.9 No intention to amend, discontinue (in whole or in part) or exercise a
discretion in relation to any of the Seller’s Schemes other than the Group’s
Scheme has been communicated to a member of any of the Seller’s Schemes other
than the Group’s Scheme.

 

N.10 None of the Seller’s Schemes is in the process of being wound-up.

 

N.11 No Group member has participated in or has any liability to make any
payment to the Group’s Scheme or any other UK pension scheme whether pursuant to
section 75 of the Pensions Act 1995 or otherwise.

 

- 81 -



--------------------------------------------------------------------------------

N.12 The Irish DC Scheme is a defined contribution scheme within the meaning of
the Pensions Act 1990 of Ireland and was established as such and so far as the
Seller is aware no assurance, promise or guarantee (oral or written) has been
made or given to any person entitled or contingently or prospectively entitled
to benefit under such Irish DC Scheme that any particular rate, level or amount
of benefits (other than insured lump sum death in service benefits) would be
provided to or in respect of him under the Irish DC Scheme.

 

N.13 The Disclosure Letter contains details of the rate at which both each Group
member and Seller Group Company and its employees contribute to the Irish
Schemes and the frequency of such payment. In the case of the Irish DC Scheme
there is no obligation beyond age related scales which have been disclosed to
increase such rate.

 

N.14 Each Group member and Seller Group Company has complied in full with its
obligations in relation to personal retirement savings accounts (PRSAs) under
the Pension Act 1990 of Ireland. So far as the Seller is aware there are no
pending or outstanding bulk transfers in or out in relation to the Irish
Schemes. So far as the Seller is aware no payment of any of the assets of the
Irish Schemes has ever been made to any participating employer.

 

N.15 So far as the Seller is aware the Irish Schemes do not hold any securities
issued by, or properties leased to or occupied by any Group member or Seller
Group Company and have made no loans which are outstanding by any Group member
or Seller Group Company at the date of this Agreement. So far as the Seller is
aware the trustees of the Irish Schemes have legal title to all assets of the
Irish Scheme and none of the assets are mortgaged, charged or otherwise subject
to any encumbrance.

 

N.16 Every employee or former employee who is or was entitled to membership of
the Irish Schemes has been invited to join the relevant Irish Schemes as of the
date on which he became entitled and any employee who refused to join cannot do
so at a later date without the consent of a Group member. The only employers
which participate in any of the Irish Schemes are international Fund Managers
(Ireland) Limited and Barings (Ireland) Limited. No person who has become an
employee of any Group member on or after 1 May 2003 has an entitlement to join
the Irish DB Scheme. The Purchaser Group Company or Purchaser has been given
full details of all employees who are not members of the Irish DB Scheme but who
will become eligible for membership of the Irish DB Scheme.

 

N.17 In relation to the Irish DB Scheme a copy of the Actuarial Review as at 11
November 2004 and the Actuarial Review as at 1 January 2004 (the “Reviews”), and
the Actuarial Valuation

 

- 82 -



--------------------------------------------------------------------------------

as at 1 January 2003 (the “ Valuation”) are attached to the Disclosure Letter.
The benefits on which the actuaries based the Reviews and the Valuation and the
benefits payable under the Irish DB Scheme were the same in all material
respects and there have been no changes in the benefits payable since the
effective date of the Valuation or the Reviews as appropriate. So far as the
Seller is aware the information supplied to the actuaries for the purposes of
preparing the Valuation and the Reviews was true, complete and accurate in all
respects.

 

 

- 83 -



--------------------------------------------------------------------------------

SCHEDULE 6

 

Tax Covenant and Tax Warranties

 

The Warranties in Part B of this Schedule are the Tax Warranties

 

Part A – Definitions and Tax Covenant

1. DEFINITIONS

 

In this Schedule:

 

“Completion Accounts” means the Net Asset Statement in the form set out in
Schedule 10 of the Agreement to be prepared in accordance with clause 3.4 and
Schedule 9 of the Agreement;

 

“Completion Accounts Relief” means any Relief taken into account in computing
and so reducing or eliminating any provision for Tax (including deferred Tax)
which appears in the Completion Accounts or which was taken into account in the
Completion Accounts as an asset;

 

“Demand” means any document, assessment, notice issued or any claim made or
action taken whether before, on or after the date hereof by or on behalf of any
Tax Authority from which it appears to the Purchaser or the Company that the
Company has or may have a Tax liability (whether or not the payment is primarily
payable by the Company and whether or not the Company has or may have a right of
reimbursement against another person);

 

“Event” means any transaction, act, event or omission of whatever nature
including without limitation, a receipt or accrual of income or gains,
distribution, acquisition, disposal, transfer, payment, loan or advance;

 

“FA” means Finance Act;

 

“Group Relief” means:

 

  (a) relief the subject of a surrender or claim pursuant to Chapter IV of Part
X of the ICTA 1988 or Part 12 of the TCA;

 

- 84 -



--------------------------------------------------------------------------------

  (b) advance corporation tax the subject of a surrender or claim pursuant to
section 240 of the ICTA 1988; and

 

  (c) any tax refund the subject of a surrender or claim pursuant to section 102
of the FA 1989;

 

 

“Instalment Regulations” means the Corporation Tax (Instalment Payments)
Regulations 1998;

 

“Irish Company” means Barings (Ireland) Limited, BBI Nominees Limited,
International Fund Managers (Ireland) Limited and International Securitisation
Managers (Ireland) Limited;

 

“Non UK Companies” means Barings (Guernsey) Limited, Barings (Ireland) Limited,
BBI Nominees Limited, Barfield Nominees Limited, Baring Trustees (Guernsey)
Limited, Barings (Isle of Man) Limited, ING Trust (Jersey) Limited, Barfield
Nominees (IOM) Limited, Fort Administration Limited, Pollett Limited,
International Fund Managers (IOM) Limited, Arnold Limited, Doyle Administration
Limited, Control Management Limited, Admiral Nominees Limited, Truchot Limited,
Vivian Limited, Saline Nominees Limited, Trafalgar Representatives Limited,
Nelson Representatives Limited, Guernsey International Fund Managers Limited,
International Fund Managers (Jersey) Limited, International Fund Managers
(Ireland) Limited and International Securitisation Managers (Ireland) Limited;

 

“Post-Completion Relief” means any Relief which arises to the Purchaser or to
the Company as a consequence of any Event occurring or in respect of income,
profits or gains arising after Completion;

 

“Regulations” means the Value Added Tax Regulations 1995;

 

“Relief” means any loss relief, allowance, exemption, set-off, deduction in
computing profits, credit or right to repayment of Tax or other relief of a
similar nature (including repayment supplement or interest thereon) granted by
or pursuant to any legislation or otherwise for Tax purposes whether of the
United Kingdom, Ireland or elsewhere in the world;

 

“Tax” and “Taxation” means any and all forms of taxes, levies, imposts,
contributions, duties and charges in the nature of taxation and all withholdings
or deductions in respect thereof of whatever nature whenever imposed whether of
the United Kingdom, Ireland or elsewhere imposed, collected or assessed or
payable to a Tax Authority (including, for the avoidance of doubt, and without
limitation, National Insurance contribution liabilities in the United Kingdom,
PRSI liabilities in Ireland and corresponding obligations elsewhere) and whether
directly or primarily chargeable against, recoverable from or attributable to
the Company or any other person including all fines, penalties, charges and
interest relating to the same;

 

- 85 -



--------------------------------------------------------------------------------

“Tax Authority” and “Taxation Authority” means any government, state or
municipality or any local, state, federal or other authority, body or official
anywhere in the world exercising a fiscal, revenue, customs or excise function
(including, without limitation, the Inland Revenue, HM Customs & Excise and the
Irish Revenue Commissioners);

 

“TCA” means the Irish Taxes Consolidation Act, 1997.

 

“UK Companies” means Financial Services Group Limited, Baring Trust Co Limited;
International Fund Managers UK Limited and Ravensbourne Registration Services
Limited;

 

“VAT” means Value Added Tax at the rate in force when the relevant supply is
made, and includes any similar tax from time to time replacing it or of a
similar fiscal nature; and

 

“VATA” means the Value Added Tax Act 1994.

 

1.2 References to income or profits or gains shall include any other measure by
reference to which Tax is computed.

 

1.3 References to income or profits or gains earned, accrued, arising or
received by any person shall include income or profits or gains which are for
the purposes of any Tax treated as earned, accrued, arising to or received by
such person.

 

1.4 References to income or profits or gains earned, accrued, arising or
received on or before a particular date (including, without limitation,
Completion) or in respect of a particular period shall include income or profits
or gains which are for the purposes of any Tax treated as earned or accrued,
arising or received on or before that date or in respect of that period.

 

1.5 References to the occurrence of Events on or before a particular date
(including, without limitation, Completion) or in respect of a particular period
shall include Events which are for the purposes of any Tax treated as having
occurred or existed at or before that date or in respect of that period.

 

1.6 References to any Tax liability of the Company shall include (without
limitation):

 

  (a) liabilities of the Company to make payments of or in respect of Tax;

 

  (b) the denial, loss, reduction, modification, cancellation, use or set off in
whole or in part of any Completion Accounts Relief or non-availability of an
Completion Accounts Relief which would, but for such denial, loss, reduction,
modification, cancellation, non availability, use or set off, have been
available to the Company after Completion;

 

- 86 -



--------------------------------------------------------------------------------

  (c) the use or setting off in whole or in part against income, profits or
gains earned, accrued, arising or received on or before Completion or Events
occurring on or before Completion, or Tax thereon, of any Post-Completion
Relief;

 

1.7 References in this schedule to paragraphs are to paragraphs in Part A of
this schedule unless otherwise stated;

 

1.8 References to the occurrence of an Event includes Events which are deemed to
have occurred for the purposes of any Tax;

 

1.9 References to the “Company” in this Schedule 6 shall mean and include
references to the Company and each of the Subsidiary Undertakings separately as
if each Subsidiary Undertaking was referred to expressly in place of the Company
and references to a “Company” or to any “Company” shall mean and include a
company or, as the case may be, any company which is within this definition of
the “Company”.

 

2. COVENANT

 

2.1 Subject as hereinafter expressly provided, the Seller hereby covenants, with
effect from Completion, to pay by way of reduction, to the extent possible, of
the purchase price hereunder, to the Purchaser an amount equal to:

 

  (a) any Tax liability of the Company arising in respect of or as a consequence
of any Event or Events occurring on or before Completion or in respect of or by
reference to any income, profits or gains earned, accrued, arising or received
on or before Completion or in respect of a period ending on or before
Completion, in each case, whether or not the Tax is chargeable or attributable
to another person and whether or not any amount in respect thereof is
recoverable from any other person;

 

  (b) any Tax liability of the Company arising in respect of the Pre-Completion
Reorganisation;

 

  (c) any Tax liability arising in consequence of an Event occurring at any time
for which the Company is liable as a result of having at any time before
Completion been a member of the same group for Tax purposes as any Seller Group
Company or for which the Company is liable as a result of having at any time
before Completion been controlled by any Seller Group Company;

 

- 87 -



--------------------------------------------------------------------------------

  (d) the amount of any liability of the Company to pay for, or repay any amount
paid to the Company for, any surrender of Group Relief made pursuant to an
arrangement entered into on or before Completion (other than where such
liability arises in the Company);

 

  (e) all losses, liabilities and reasonable costs and expenses of a Company or
any Purchaser Group Company arising as a result of the operation of the BAMH
Incentive Schemes, including without limitation any funding costs of a Company
or any Purchaser Group Company relating to the BAMH Incentive Schemes, or any
Tax liability of a Company or any Purchaser Group Company which may arise in any
jurisdiction in connection with the participation by any Employees, Undisclosed
Employees, UK Employees, GOS Employees, former employees, directors and former
directors of the Group in any of the BAMH Incentive Schemes;

 

  (f) all social security liabilities of a Company or any Purchaser Group
Company including, for the avoidance of doubt, all UK National Insurance
liabilities together with any penalties arising thereon, in connection with the
participation by any employees, former employees, directors and former directors
of the Group or by the UK Employees or GOS Employees in the BAMH Incentive
Schemes, in conditional share arrangements in 2001, 2002 and 2003 and in any
adjustable option arrangements;

 

  (g) all reasonable costs and expenses properly incurred by the Purchaser
and/or the Company in consequence of any valid claim made by the Purchaser under
this covenant or in connection with, successfully taking or defending any action
under this covenant.

 

2.2 For the purposes of this covenant the amount of a Tax liability of the
Company falling within paragraph 1.6(b) or 1.6(c) of this schedule shall be
taken to be as follows:

 

  (a) in the case of a Tax liability within paragraph 1.6(b):

 

  (i) where such Completion Accounts Relief is a right to repayment of Tax, the
amount of the Relief so denied, cancelled, modified, reduced, lost, used or set
off or found to be non-available;

 

- 88 -



--------------------------------------------------------------------------------

  (ii) where such Completion Accounts Relief is a deduction from or set off
against income, profits or gains, or Tax thereon, the Tax that would otherwise
have been saved for the accounting period in which the Completion Accounts
Relief arose but for such denial, cancellation, modification, reduction, loss,
use or set off or as a result of the non-availability of such Completion
Accounts Relief; or

 

  (iii) if in such accounting period no Tax would otherwise have been saved
because of an insufficiency of income, profits or gains, or Tax thereon, against
which such Completion Accounts Relief could have been offset, the Tax that would
otherwise have been saved for the accounting period or periods in which income,
profits or gains or Tax thereon arises or arose against which such Completion
Accounts Relief could have been offset but for such denial, cancellation,
modification, reduction, loss, use or set off or as a result of the
non-availability of such Completion Accounts Relief;

 

  (b) in the case of a Tax liability within paragraph 1.6(c), the amount of Tax
for which the Company would but for such use or setting-off have been liable and
in respect of which a claim could have been made against the Seller under this
covenant.

 

3. LIMITATIONS AND EXCLUSIONS

 

The Seller shall not be liable under the covenants contained in paragraph 2 or
in respect of a breach of any of the Tax Warranties in respect of any Tax
liability of the Company or any liability under paragraphs 2.1(e) or 2.1(f):

 

  (a) unless the Purchaser has given the Seller written notice on or before the
seventh anniversary of the Completion Date giving reasonable details of the Tax
Claim as the Purchaser then has; or

 

  (b) to the extent that specific provision in respect thereof has been made in
the Completion Accounts or to the extent that such liability has specifically
been taken into account in the Completion Accounts;

 

  (c) to the extent that such Tax liability arises or is increased or that any
specific provision or specific reserve which has been made in the Completion
Accounts is insufficient by reason of the imposition of Tax or any increase in
rates of Tax or any change in law or any Tax Authority’s published practice or
procedure in any such case after Completion with retrospective effect; or

 

- 89 -



--------------------------------------------------------------------------------

  (d) to the extent that it would not have arisen but for a voluntary act,
omission, transaction or arrangement of the Purchaser (or its successors in
title to the Shares) or of the Company, occurring after Completion and provided
the Purchaser or the Company or any of its advisers, employees or directors
knows or should have known such voluntary act, omission or transaction could
reasonably be or have been expected to give rise to such Tax liability and a
reasonable alternative course of action was available to the Purchaser or the
relevant Group member which could be expected not to give rise to a Tax
liability of such amount other than any voluntary act, omission or transaction
carried out or effected:

 

  (i) under a legally binding obligation created on or before Completion;

 

  (ii) in order to comply with any law;

 

  (iii) in the ordinary course of the business carried on by the Company as at
Completion;

 

  (iv) at the written request or with the written consent of the Sellers; or

 

  (v) pursuant to clauses 24.2, 24.3 and 24.4 of the Agreement;

 

  (vi) or the sale of shares and other acts and transactions referred to in the
Agreement;

 

  (e) to the extent that the Tax liability would not have arisen or would have
been reduced or eliminated but for the failure or omission on the part of any
Company to make any valid claim, election, surrender or disclaimer, to give any
valid notice or consent, or to do any other thing under the provisions of any
enactment or regulation relating to Tax after Completion, the anticipated
making, giving or doing of which was taken into account in computing the
provisions for Tax in the Completion Accounts and which was specifically
disclosed to the Purchaser at least 20 Business Days prior to any relevant
deadline for the making, giving or doing of such; or

 

  (f) to the extent that any Relief (other than a Completion Accounts Relief or
a Post Completion Relief) is available to the Company to set against or
otherwise mitigate the Tax liability or would be available but for the Company
or the Purchaser using the Relief (other than a Completion Accounts Relief or a
Post Completion Relief) to set against or reduce a Tax liability for which the
Seller is not liable hereunder; or

 

- 90 -



--------------------------------------------------------------------------------

  (g) to the extent that the Tax liability would not have arisen or would have
been reduced or eliminated but for any claim, election, surrender or disclaimer
made or notice or consent given after Completion by the Company under provisions
of any enactment or regulation relating to Tax other than any claim, election,
surrender, disclaimer, notice or consent assumed to have been made, given or
done in computing the amount of any allowance, provision or reserve in the
Completion Accounts and which was specifically disclosed to the Purchaser at
least 20 Business Days prior to any relevant deadline for the making, giving or
doing of such; or

 

  (h) to the extent that any “Relevant Amount” as defined in paragraph 10.4 of
this Schedule 6 falls to be set off against it; or

 

  (i) to the extent that the amount of the Tax liability has been reduced by the
surrender by the Seller (or any other company specified by the Seller) of Group
Relief to the Company for no consideration; or

 

  (j) to the extent that any income profits or gains to which the Tax liability
is attributable were actually and not merely deemed to have been earned,
received or accrued to a Company but were not reflected in the Completion
Accounts; or

 

  (k) to the extent recovery has been made against the Seller in respect of the
same subject matter under this covenant or the Agreement; or

 

  (l) to the extent that the liability would not have arisen but for a cessation
or, or any change on the nature or conduct of, any trade carried on by a
Company, being a cessation or change occurring on or after Completion; or

 

  (m) to the extent that the Tax liability would not have arisen but for any
change in accounting principles except where such change arises as a result of
the Company’s failure to comply with generally accepted accounting principles
and/or international accounting standards at any time before Completion.

 

3.2 The limitations and exclusions contained in this paragraph 3 shall not apply
to any claim arising as a result of fraud, wilful misconduct or wilful
concealment on the part of a Seller Group Company or a Group member.

 

- 91 -



--------------------------------------------------------------------------------

4. MANNER OF MAKING AND CONDUCT OF CLAIMS

 

4.1 If the Purchaser or the Company shall become aware of any Demand relating to
a liability for Tax for the purposes of this covenant or the Tax Warranties the
Purchaser shall as soon as reasonably practicable give notice thereof to the
Seller setting out reasonable details of the Demand, but notice is not a
condition precedent to the Seller’s liability under this covenant or the Tax
Warranties.

 

4.2 Subject to paragraph 4.3, if the Seller shall, within 30 days of the date of
any notice given to the Seller under paragraph 4.1 of this Schedule 6 of any
such Demand, indemnify the Purchaser and the Company to the Purchaser’s
reasonable satisfaction against all losses, costs, interest, damages and
expenses and any further liability to Tax which may be incurred thereby, then
the Purchaser shall procure that the Company will take such action as the Seller
may reasonably and promptly by written notice to the Purchaser request to avoid,
dispute, resist, appeal or compromise any Demand, and in connection with any
action so requested by the Seller:

 

  (a) the Purchaser shall ensure that no substantive correspondence, pleading or
other document is sent, transmitted, issued, entered into or in any way
published in connection with the relevant Demand by the Purchaser or the Company
without the prior approval of the Seller, such approval not to be unreasonably
withheld or delayed;

 

  (b) the Purchaser shall ensure that no computations or returns are submitted
relating to the subject matter of the Demand, and shall ensure that no agreement
or compromise is reached with the relevant Tax Authority, without the prior
written approval of the Seller, such approval not to be unreasonably withheld or
delayed;

 

  (c)

if any dispute arises between the Purchaser and the Seller as to whether any
Demand should at any time be settled in full, or contested in whole or in part,
such dispute shall be referred for determination to a Barrister, of at least 10
years call at the English Bar (and where the dispute relates to Irish tax, the
Irish Bar) with relevant experience, appointed by agreement between the
Purchaser and the Seller or (if they do not agree) upon the application by
either party to the President for the time being of The Law Society (or the
Irish Law Society in the case of Irish tax), whose determination shall be final.
The Barrister so appointed shall be asked to advise whether, in his opinion
(acting as an expert and not as an arbitrator) there is a reasonable case for
appealing against the Demand and shall be instructed, if the dispute relates to
a Demand issued by a Tax Authority outside the United Kingdom

 

- 92 -



--------------------------------------------------------------------------------

 

and Ireland, to obtain such advice from professional advisers of the relevant
jurisdiction as he thinks necessary in order to arrive at his opinion, and also
to determine how the costs of obtaining his opinion should be allocated between
the parties hereto. If, but only if, such opinion is in the affirmative shall an
appeal be made and that Demand not then settled. Any further dispute arising
between the parties as to whether any further appeal should be pursued following
determination of an earlier appeal (whether or not in favour of the Company)
shall be resolved in a similar manner.

 

4.3 In respect of any action referred to in paragraph 4.2 the Seller shall:

 

  (a) keep the Purchaser fully informed of all matters relating to the Demand
and deliver to the Purchaser copies of all correspondence relating to the
Demand;

 

  (b) obtain the Purchaser’s prior written approval (not to be unreasonably
withheld or delayed) to:

 

  (i) the appointment of solicitors or other professional advisers; and

 

  (ii) the contents of and sending to a Tax Authority of each non-routine
communication (written or otherwise) relating to the Demand; and

 

  (c) obtain the Purchaser’s prior written approval (not to be unreasonably
withheld or delayed) to:

 

  (i) the settlement or compromise of the Demand; and

 

  (ii) the agreement of any matter which is likely to affect the amount of the
Demand or the future liability of the Company or of the Purchaser in respect of
Tax.

 

4.4 This paragraph 4 shall not apply to any claim arising as a result of fraud,
wilful misconduct or wilful concealment on the part of a Seller Group Company or
a Group member.

 

5. PAYMENT OF CLAIMS

 

5.1 Payments by the Seller pursuant to the covenants in paragraph 2 of this
Schedule 6 shall be made on the days specified in paragraph 5.2 below.

 

- 93 -



--------------------------------------------------------------------------------

5.2 The days referred to in paragraph 5.1 above are as follows:

 

  (a) if the Tax liability giving rise to claim under this covenant involves an
actual payment of Tax by the Company, the day which is the later of five
Business Days after demand is made therefor by or on behalf of the Purchaser,
and five Business Days before the date on which that Tax becomes due and payable
to the relevant Tax Authority;

 

  (b) if the Tax liability giving rise to a claim under this covenant does not
involve an actual payment of Tax:

 

  (i) if involving the denial, loss, reduction, modification, cancellation, use
or setting off in whole or in part of an Completion Accounts Relief which is a
right to repayment of Tax, the day which is the later of five Business Days
after demand is made therefor by or on behalf of the Purchaser, and the day on
which such Tax would otherwise have been repaid;

 

  (ii) if involving the denial, loss, reduction, modification, cancellation, use
or setting off of any other Completion Accounts Relief within paragraph 2.2 (a)
of this Schedule 6 , the day which is the later of five Business Days after
demand is made therefor by or on behalf of the Purchaser, and five Business Days
before the date on which the Tax that would otherwise have been saved becomes
due and payable to the relevant Tax Authority;

 

  (iii) if involving the use or setting-off of any Post-Completion Relief within
paragraph 2.2(b) of this Schedule 6 the day which is the later of five Business
Days after demand is made therefor by or on behalf of the Purchaser, and the day
on which the Company would have had to pay the Tax to the relevant Tax Authority
but for the use or set-off of the Relief in question;

 

  (c) in the case of a liability under paragraph 2.1(c) the day which is the
later of five Business Days after the demand is made therefor by or on behalf of
the Purchaser and five Business Days before the Company becomes liable to make
the payment or repayment;

 

  (d) in any other case, five Business Days after the date on which demand is
made therefore by or on behalf of the Purchaser.

 

- 94 -



--------------------------------------------------------------------------------

5.3 For the purposes of this paragraph 5 the date on which an amount of UK
corporation tax (the “Corporation Tax”) does or would become due and payable by
a company, being the Company or the Purchaser, (the “Relevant Company”), shall
be determined to be:

 

  (a) in any account period of the Relevant Company ending on or after 1 July
1999 in which the Relevant Company is a “large company” within the meaning of
the Instalment Regulations, the date or dates upon which the Corporation Tax
would be provided to be due and payable by Regulations 4 and 5 of the Instalment
Regulations on the assumption that the Corporation Tax payable by the Relevant
Company is the “total liability” of the Relevant Company for that period within
the meaning of the said Regulations 4 and 5;

 

  (b) in any other accounting period of the Relevant Company, the date which is
nine months following the end of the accounting period.

 

5.4 For the purposes of this paragraph 5, references to the day on which an
amount of tax which is not UK corporation tax becomes due and payable to the
relevant Tax Authority shall be the first day on which such Tax is required by
law to be paid without incurring any penalty or liability for interest in
respect thereof.

 

6A TAX RETURNS AND COMPUTATIONS FOR PERIODS ENDING ON OR BEFORE 31 DECEMBER 2003

 

6A.1 Without prejudice to paragraph 4 (Manner of Making and Conduct of Claims)
of this Schedule 6, the Seller or duly authorised agents of the Seller (at the
Seller’s cost) shall be responsible for, and have the conduct of preparing,
submitting to, negotiating and agreeing with all relevant Tax Authorities all
Tax returns and computations of the Company, for all Tax accounting periods
ending on or before 31 December 2003 (the “Pre-2003 Accounting Periods”).

 

6A.2 The Purchaser shall procure that the Company shall make such claims,
surrenders, disclaimers and elections or give such notice or consent or do such
other things as were taken into account in computing a provision for Tax in the
Completion Accounts and may reasonably be directed by the Seller relating to the
Pre-2003 Accounting Periods.

 

6A.3 The Seller and the Purchaser shall procure the provision to each other of
such information and assistance which each may reasonably require of the other
to prepare, submit and agree all Tax computations, returns, documents or
correspondence relating to the Pre-2003 Accounting Periods.

 

6A.4 The Seller and the Purchaser shall deliver to each other copies of all
correspondence sent to, or received from, any Tax Authority relating to the Tax
computations and returns relating to the Pre-2003 Accounting Periods, as the
case may be, delivery to be effected promptly on despatch, or as the case may
be, receipt.

 

- 95 -



--------------------------------------------------------------------------------

6A.5 The Purchaser covenants with the Seller to procure that the Company takes
such action (including signing and authorising computations and returns) as is
necessary or desirable to give effect to this paragraph 6.A.

 

6A.6 In relation to any action as is referred to in paragraph 6A.1, the Seller
shall:

 

  (a) keep the Purchaser fully informed of all matters relating thereto and
deliver to the Purchaser copies of all material correspondence with Tax
Authorities relating thereto;

 

  (b) use as its advisers a firm of internationally recognised accountants (or
such other advisers as the Purchaser may agree, agreement not to be unreasonably
withheld or delayed) and take such advice from such advisers as is appropriate;

 

  (c) submit to the Purchaser for comments all material correspondence and
documents which it intends to submit to a Tax Authority and take into account
all such reasonable comments as the Purchaser may make;

 

  (d) not submit to a Tax Authority any such correspondence or documents, or
agree any matter in relation to the Pre-2003 Accounting Periods without the
prior approval of the Purchaser, such approval not to be unreasonably withheld
or delayed and for the avoidance of doubt the Purchaser’s approval shall be
deemed not to be unreasonably withheld where the Purchaser reasonably considers
that such documents or correspondence are not true, accurate and lawful in all
respects.

 

6B TAX RETURNS AND COMPUTATIONS (OTHER THAN THOSE REFERRED TO IN PARAGRAPH 6A)

 

6B.1 Without prejudice to paragraph 4 (Manner of Making and Conduct of Claims)
the Purchaser or duly authorised agents of the Purchaser shall (at the Seller’s
cost in respect of the UK Companies for the 2004 Accounting Period as defined in
paragraph 6B.1(a) below, such costs to be approved by the Seller prior to being
incurred, and at the Purchaser’s cost in respect of the Non UK Companies and in
respect of the UK Companies for the Straddling Period as defined in paragraph
6B.1(b) below and for the Post Completion Accounting Periods as defined in
paragraph 6B.1(c) below) have the responsibility for, and the conduct of,
preparing, submitting, negotiating and agreeing with the Tax Authorities, all
outstanding Tax computations and returns of the Company for all Tax accounting
periods:

 

  (a) starting on 1 January 2004 and ending on 31 December 2004 (the “2004
Accounting Period”);

 

- 96 -



--------------------------------------------------------------------------------

  (b) starting on or before Completion and ending after Completion (the
“Straddling Period”);

 

  (c) and all accounting periods thereafter (the “Post Completion Accounting
Periods”).

 

6B.2 The Purchaser shall deliver to the Seller copies of all material
correspondence sent to, or received from, any Tax Authority relating to the Tax
computations relating to the 2004 Accounting Period and the Straddling Period,
delivery to be effected promptly on despatch, or as the case may be, receipt.

 

6B.3 The Seller covenants with the Purchaser to take such action (including
signing and authorising computations and returns) in relation to the 2004
Accounting Period and the Straddling Period as is necessary or desirable to give
effect to this paragraph 6B.

 

6B.4 In relation to any action as is referred to in paragraph 6B.1 in relation
to the 2004 Accounting Period and Straddling Period, the Purchaser shall:

 

  (a) keep the Seller fully informed of all matters relating thereto and deliver
to the Seller copies of all material correspondence with Tax Authorities
relating thereto;

 

  (b) submit to the Seller for comments all material correspondence and
documents which it intends to submit to a Tax Authority and take into account
all such reasonable comments as the Seller may make.

 

6B.5 The Seller and the Purchaser shall provide or ensure the provision to each
other of information and assistance which may reasonably be required to prepare,
submit and agree all Tax computations, documents or correspondence in each case
relating to the 2004 Accounting Period, the Straddling Period and
Post-Completion Accounting Periods.

 

7. NO WITHHOLDINGS, ETC

 

7.1

All sums payable by either party under this Schedule (and all sums payable by
the Seller under the indemnities at clauses 8.2, 9.2(d), 9.3, 9.5, 9.7(a),
13.6(a), 13.6(b), 13.17(b), 14.1(b), 16.10 and 17.4 of this Agreement) shall be
paid free of and without any rights of counterclaim or set off, and without
deduction or withholding on any ground whatsoever, save only as may be required
by law. If any such deduction or withholding is required by law (except insofar
as such deduction or withholding relates to a payment of interest) the payer
shall be obliged to pay to the payee such amount as will ensure that, after any
such deduction or withholding has been made, the payee shall have received a sum
equal to the

 

- 97 -



--------------------------------------------------------------------------------

 

amount that the payee would otherwise have received in the absence of any such
deduction or withholding, as reduced by any credit to which the payee may be
entitled on account of such deduction or withholding.

 

7.2 If any competent Tax Authority charges to Tax any sum paid (the “original
payment”) to the payee under this Schedule (and all sums payable by the Seller
under the indemnities at clauses 8.2, 9.2(d), 9.3, 9.5, 9.7(a), 13.6(a),
13.6(b), 13.17(b), 14.1(b), 16.10 and 17.4 of this Agreement) the payer shall
(except insofar as such charge to Tax relates to a payment of interest) be
obliged to pay to the payee such additional amount (the “additional payment”) as
will ensure that, after the payment of the Tax so charged on the original
payment and any Tax chargeable on the additional payment, there shall remain a
net sum equal to the amount of the original payment, such additional payment to
be made three Business Days after the payee has served notice that Tax on the
original payment has become due and payable, or would have become due and
payable but for the availability of a Relief provided that if the Purchaser
shall have assigned the benefit in whole or in part of the Agreement then the
liability of the Seller under this clause 7 shall be limited to that (if any)
which it would have been had no such assignment taken place.

 

8. PURCHASER’S WARRANTY AND INDEMNITY

 

8.1 The Purchaser warrants and represents to the Seller that the Purchaser does
not intend to permit the corporation tax liabilities of the Company to the
extent provided for in the Completion Accounts and to the extent payable by the
Company and/or its subsidiaries to remain undischarged, and that it is not
entering into this transaction on the assumption referred to in section 767AA(2)
of the ICTA 1988.

 

8.2 The Purchaser hereby covenants with the Seller that it will indemnify each
Relevant Person and keep indemnified against any liability arising pursuant to:

 

  (a) section 767A of the ICTA 1988, in circumstances where the taxpayer company
(as defined in section 767(A)(1)) is the Company; or

 

  (b) section 767AA of the ICTA 1988, in circumstances where the relevant
transferred company or associated company as defined in section 767AA is the
Company; or

 

  (c) section 132 of the FA 1988, in circumstances where the Company ceases to
be resident in the United Kingdom after Completion; or

 

- 98 -



--------------------------------------------------------------------------------

  (d) section 190 of the TCGA 1992, in circumstances where the unpaid tax
referred to in section 190(1) is first assessed on the Company,

 

to the extent that the corporation tax to which the liability relates:

 

  (i) has been the subject of a claim by the Purchaser hereunder which has been
satisfied; or

 

  (ii) is one in respect of which the Seller has (disregarding any limit on the
amount of such liability) no liability hereunder.

 

8.3 For the purposes of this paragraph 8, a “Relevant Person” is:

 

  (a) any person who at any time in the three year period prior to Completion
had control of the Company; or

 

  (b) any company of which the person mentioned in paragraph (a) above has at
any time in the three year period prior to Completion had control.

 

8.4 The Seller shall not make a claim under this paragraph 8 to the extent it
has recovered the Taxation in question under section 767B(2) of the ICTA 1988
and to the extent that it recovers any amount under paragraph 8 it shall not
seek to recover payment under 767B(2) of the ICTA 1988.

 

8.5 The covenant set out in paragraph 8.2 shall not apply to any Taxation in
respect of which the Purchaser is entitled to bring a claim against the Seller
under this covenant or under the Tax Warranties.

 

8.6 Subject to paragraph 8.8, the Purchaser hereby covenants with the Seller to
pay to the Seller an amount equal to any liability or increased liability to Tax
of any Seller Group Company which arises as a result of or by reference to any
reduction or disallowance of Group Relief that would otherwise have been
available to the Seller Group Company where and to the extent that such
reduction or disallowance occurs as a result of or by reference to:

 

  (a) any total or partial withdrawal effected by the Company after Completion
of any surrender of Group Relief to the Seller Group Company that was submitted
by the Company to a Tax Authority on or before Completion in respect of any
accounting period ended on or before Completion; or

 

- 99 -



--------------------------------------------------------------------------------

  (b) any total or partial disclaimer made by the Company after Completion of
any capital allowances or of any other Relief available to the Company in
respect of any accounting period ended on or before Completion,

 

save where any such withdrawal or disclaimer is made at the express written
request of the Seller.

 

8.7 If the Purchaser becomes liable to make a payment pursuant to paragraph 8
the payment shall be made the day which is the later of five Business Days after
demand is made therefor by or on behalf of the Seller and five Business Days
before the date on which the Tax becomes due and payable to the relevant Tax
Authority.

 

8.8 The Purchaser shall not be obliged to make any payment under paragraph 8.6
to the extent:

 

  (a) of any repayment made by the Company to the relevant Seller Group Company
of any amounts previously paid by such Seller Group Company to the surrendering
Company by way of consideration for such surrender; or

 

  (b) there is an agreement in place between the relevant Seller Group Company
and the surrendering Company in respect of any surrender of Group Relief.

 

9. CORRESPONDING SAVINGS AND REFUNDS

 

9.1 If any Tax liability which has resulted in a payment having been made by the
Seller under this covenant or for breach of any of the Tax Warranties has given
rise to a Relief for the Company or the Purchaser which would not otherwise have
arisen, then:

 

  (a) the Purchaser shall procure that full details of such Relief are given to
the Seller as soon as reasonably practicable; and

 

  (b) to the extent that the liability of the Purchaser or the Company to make
an actual payment of or in respect of Tax is reduced by reason of such Relief
from the amount that such liability would have been but for the availability of
such Relief, the Purchaser shall, on or as soon as reasonably practicable after
the date when the Purchaser or the Company would have been under an obligation
to pay the Tax liability so reduced, make a repayment to the Seller of an amount
equal to the lower of the amount by which such liability is so reduced and the
amount of the payment referred to at the beginning of this paragraph 9.1 made by
the Seller.

 

- 100 -



--------------------------------------------------------------------------------

9.2 If the Seller at any time pays to the Purchaser an amount pursuant to a
claim under this covenant or under the Tax Warranties and the Purchaser or the
Company is or becomes entitled to recover from some other person (other than the
Company or the Purchaser, but including any Tax Authority) any sum in respect of
the matter giving rise to such claim (other than by reason of any Relief which
arises in respect of an Event occurring after Completion or which was taken into
account in fixing the amount of the Tax provision (or in determining that no Tax
provision was necessary) in the Completion Accounts), the Purchaser, if so
required by the Seller, will (and will procure that the Company will), at the
cost of the Seller and upon the Seller providing security to the reasonable
satisfaction of the Purchaser and agreeing to indemnify the Seller against all
costs which may thereby be incurred, take all reasonable steps to enforce such
recovery and the Purchaser shall promptly following such recovery repay to the
Seller the lesser of:

 

  (a) the sum so recovered by the Purchaser or the Company from such other
person (including sums recovered in respect of costs and any interest or
repayment supplement received in respect of the sum recovered, but less any
costs of recovery not previously reimbursed, and less any Tax chargeable on the
sum recovered); and

 

  (b) the amount referred to above paid by the Seller to the Purchaser.

 

10. OVER PROVISIONS

 

10.1 If the Seller shall become liable in respect of any claim arising under
this schedule, credit shall be given to the Seller against such liability for
the amounts referred to in paragraph 10.2 below which shall be dealt with in
accordance with paragraph 10.4 below.

 

10.2 The amounts referred to in paragraph 10.1 above are:

 

  (a) the amount by which any provision for Tax contained in the Completion
Accounts proves to be an over provision;

 

  (b) the amount by which the right to any repayment of Tax to the Company by
the Inland Revenue or any other Tax Authority reflected in the Completion
Accounts proves to be understated (or if no amount is stated, the amount of any
repayment of Tax to the Company relating to the period prior to Completion)
provided that this does not arise as a result of any use of a Post-Completion
Relief.

 

10.3

If the Purchaser becomes aware that there are or may be such amounts as are
referred to in paragraph 10.2 above, it shall (or shall procure that the Company
shall) promptly inform the

 

- 101 -



--------------------------------------------------------------------------------

 

Seller of that fact. If the auditors for the time being of the Company are
requested by either of the parties hereto to certify any of such amounts as are
referred to above the relevant party shall procure that the auditors are
instructed to give and shall (at the expense of the party requesting) give as
soon as practicable such certificate and in so doing they shall act as experts
and not as arbitrators and (in the absence of manifest error) their decision
shall be final and binding on the parties hereto.

 

10.4 Where it is provided under paragraph 10.1 above that any amount (the
“Relevant Amount”) is to be dealt with in accordance with this paragraph 10:

 

  (a) the Relevant Amount shall first be set off against any payment then due
from the Seller under this covenant, and reduce or eliminate the liability
against which it is so set-off, pursuant to paragraph 3(h) of this Schedule 6 ;
and

 

  (b) to the extent there is an excess of the Relevant Amount after any amounts
have been set off under paragraph 10.4(a) above a refund shall be made to the
Seller of any previous payment or payments by the Seller under this covenant and
not previously refunded under this paragraph 10.4(b) up to the amount of such
excess; and

 

  (c) to the extent that the excess referred to in paragraph 10.4(b) above is
not exhausted under that paragraph, the remainder of that excess shall be
carried forward and set off against any future payment or payments which become
due from the Seller under this covenant and reduce or eliminate the liability
against which it is so set-off, pursuant to paragraph 3(h) of this Schedule 6.

 

10.5 Where any such certification as is mentioned in paragraph 10.3 above has
been made, the Seller or the Purchaser may (at their own expense) request the
auditors to review such certification in the light of all relevant
circumstances, including any facts which have become known only since such
certification, and to certify whether such certification remains correct or
whether, in the light of those circumstances, the amount that was the subject of
such certification should be amended.

 

10.6 If the auditors certify under paragraph 10.5 above that an amount
previously certified should be amended, that amended amount shall be substituted
for the purposes of paragraph 10.4 above as the Relevant Amount in respect of
the certification in question in place of the amount originally certified, and
such adjusting payment (if any) as may be required by virtue of the above
mentioned substitution shall be made as soon as practicable by the Seller or the
Purchaser, as the case may be.

 

- 102 -



--------------------------------------------------------------------------------

10.7 If a Relief arises or becomes available to a Company, in respect of any
period occurring, or in respect of any income, profits or gains accrued or
received, prior to Completion, as a consequence of any change in the actual
provision made or imposed between two persons and which is required to be made
in respect of UK Taxation pursuant to Schedule 28AA ICTA 1988 or, in respect of
non-UK Taxation, an equivalent provision in a relevant jurisdiction, and which
would not otherwise have arisen and which does not give rise to an equivalent
(but opposite) corresponding adjustment or provision in another Company, then
the Purchaser shall procure that full details of such Relief are given to the
Seller as soon as reasonably practicable.

 

10.8 To the extent that the liability of the Purchaser or any Company to make an
actual payment of or in respect of Tax is reduced by reason of such Relief
referred to in clause 10.7 above, or to the extent that the Purchaser or any
Company becomes entitled to a credit or refund in respect of Tax by reason of
such Relief, the amount of such Relief shall be deemed a Relevant Amount and
shall be dealt with in accordance with clause 10.4 above.

 

11. FURTHER OBLIGATIONS AND MITIGATION

 

11.1 The Seller may by notice in writing to the Purchaser elect to mitigate or
eliminate any liability under this covenant or for breach of any of the Tax
Warranties by surrendering or procuring the surrender to the Company of any
Relief (other than a Completion Accounts Relief or Post Completion Accounts
Relief) to the extent permitted by law but without any payment being made in
consideration of the surrender, and the Seller shall be absolved from all
liability under this Agreement to the extent of the amount of Tax liability
relieved by such surrender. The Purchaser shall procure that the Company takes
all such steps as the Seller may reasonably require to permit and effect any
such surrender.

 

11.2 The Purchaser undertakes that it will procure that the Company preserves,
and affords to the Seller reasonable access to, all documents, records,
correspondence, accounts and other information whatsoever as is in the
possession or control of the Purchaser or any Company in respect of or relevant
for the purpose of determining the liability to Tax of the Company or any Seller
Group Company.

 

11.3 Without prejudice to paragraph 11.2, the Purchaser will co-operate in good
faith with, and will procure that the Company co-operates with, and will provide
all such information and assistance reasonably requested by, the Seller in
relation to any enquiry, investigation or dispute with a Tax Authority which may
give rise to a liability to Tax for any Seller Group Company in relation to the
provision of remuneration or incentive arrangements to employees of the Company
or any Seller Group Company.

 

- 103 -



--------------------------------------------------------------------------------

11.4 On the written request from any Company or any Purchaser Group Company the
Seller undertakes to provide such Company or Purchaser Group Company with
sufficient information which is within its power, possession or control to
enable such Company or Purchaser Group Company to satisfy its obligations to
account within the appropriate time limits for any Tax liabilities due in any
jurisdiction in respect of any Employees, Undisclosed Employees, UK Employees,
GOS Employees, former employees, directors and former directors of the Group in
connection with their participation in the BAMH Incentive Schemes.

 

12. SURRENDER OF RELIEFS

 

12.1 The Purchaser shall procure that, to the extent that it can lawfully do so,
the Company:

 

  (a) accepts from the Seller, or any other company not included in the
definition of the Company hereunder and specified by the Seller, the surrender
of any Group Relief as the Seller may direct in respect of an accounting period
of the Company commencing before Completion; and

 

  (b) surrenders any Group Relief to any company not included in the definition
of the Company hereunder, specified by the Seller, in respect of any accounting
period of the Company commencing before Completion.

 

12.2 Subject to paragraph 12.3 below, for a surrender under paragraph 12.1(a)
above, the Purchaser shall procure that the Company pays to the Seller, or as
the Seller directs, an amount equal to the Tax saved by the Company in
consequence of such surrender save to the extent that the surrender is treated
as having reduced the amount recoverable from the Seller in accordance with
paragraph 3 of this Schedule 6 in respect of any Tax liability for which a claim
could have been made against the Seller under this covenant.

 

12.3 Payment under paragraph 12.2 shall be made on the date or, if the
Corporation Tax (Instalment Payments) Regulations 1998 apply, the dates, on
which the corporation tax liability of the Company in respect of the accounting
period to which the surrender relates is, or but for the surrender would have
been, due and payable provided that if the amount of Tax relieved is
subsequently shown to have been less than the amount so paid (as a result of the
relief being unavailable for surrender or incapable of off-set) then the sum by
which the amount paid exceeds the amount of Tax relieved shall be repaid by the
Seller to the Company.

 

- 104 -



--------------------------------------------------------------------------------

12.4 No payment shall be made for a surrender under paragraph 12.1(b) above.

 

12.5 No surrender of Group Relief shall be made under paragraph 12.1(b) if the
surrender would give rise to a Tax liability of the Company for which the
Purchaser could make a claim under this covenant or under the Tax Warranties.

 

13. VAT

 

13.1 In this paragraph:

 

“Seller Group” means the Seller, any holding company of the Seller and any
subsidiary undertakings of the Seller or such holding company;

 

“BAM VAT Group” means the VAT group with VAT registration number 653 683301.

 

13.2 The Purchaser covenants (for itself and for the Company) with the Seller
(for itself and for each member of the Seller Group which is also a member of
the BAM VAT Group at Completion) that where the representative member of the BAM
VAT Group for the time being is liable to account for any VAT in its capacity as
representative member of the BAM VAT Group after Completion then to the extent
that such VAT is attributable to supplies (including self supplies) made by or
to or importations or acquisitions made by the Company up to and including
Completion the Purchaser shall, or shall procure that the Company shall to the
extent such amount is included in the Completion Accounts pay to the
representative member of the BAM VAT Group for the time being a sum equal to so
much of the amount to be so accounted for as is so attributable no later than
five Business Days before the date on which the representative member of the BAM
VAT Group for the time being is liable to account for it.

 

13.3 The Seller covenants (for itself and each member of the Seller Group which
is also a member of the BAM VAT Group at Completion) with the Purchaser (for
itself and for the Company) that where there is an excess of input tax over
output tax (as, those terms are defined in section 24 VATA) in respect of
supplies (including self supplier) made by or to or importations or acquisitions
made by the Company up to and including Completion, the Seller shall to the
extent such amount is included in the Completion Accounts pay or procure the
payment to the Company a sum equal to such excess no later than five Business
Days before the date on which the representative member of the BAM VAT Group for
the time being is liable to account for VAT.

 

- 105 -



--------------------------------------------------------------------------------

13.4 The deeming provisions of section 43(1) of the VATA shall be disregarded in
determining for the purposes of this paragraph 13 what supplies or importations
have been made or are deemed to have been made by or to any person.

 

13.5 The Seller covenants with the Purchaser that as soon as reasonably
practicable after the date of the Agreement it will notify H M Customs & Excise
that the Company will cease to be under its control with effect from Completion
and that it shall use all reasonable endeavours to secure that the date on which
the Company ceases to be treated as a member of the BAM VAT Group falls on or
before Completion.

 

13.6 The Seller undertakes with the Purchaser and the Purchaser undertakes with
the Seller that it will on request promptly supply or procure that there is
supplied to the other all information, particulars and access to the copies of
records relevant to any liability of the parties under this paragraph 13.

 

13.7 The Purchaser undertakes to procure that the Company shall not, after
Completion, in respect of VAT accounting periods beginning prior to but not
ended before Completion, admit liability to or pay or settle any claim for VAT
or agree any allowance or disallowance of credit for or refund of VAT which
could be relevant to any liability of the Seller under this paragraph (together
referred to as a “Relevant Claim”) unless it shall have obtained the consent of
the Seller to do so, such consent not to be unreasonably withheld or delayed,
and if the Purchaser shall become aware of any Relevant Claim or of
circumstances likely to give rise to a Relevant Claim, it shall promptly give
written notice thereof to the Seller.

 

13.8 Notwithstanding any other provision of this Agreement, if any payment
(including a payment of interest or repayment supplement) is made by any
relevant Tax Authority to any Company or any member of the Purchaser’s Group in
respect of claims filed by ING UK Holdings Limited or any Seller Group Company
in respect of VAT charged on services provided to investment trusts (a “VAT
Refund”) before Completion, the Purchaser shall forthwith upon receipt of such
sum by that Company or relevant member of the Purchaser’s Group pay to the
Seller an amount equal to the full amount of the VAT Refund.

 

- 106 -



--------------------------------------------------------------------------------

Part B - Tax Warranties

 

References to the “Company” shall mean and include references to the Company and
each of the Subsidiary Undertakings separately as if each Subsidiary Undertaking
was referred to expressly in place of the Company and references to a “Company”
or to any “Company” shall mean and include a company or, as the case may be, any
company which is within this definition of the “Company”;

 

1. RESIDENCE/OVERSEAS ACTIVITIES

 

The Company is and has always been resident for Tax purposes in the jurisdiction
in which it was incorporated and is not and has never been resident in any other
jurisdiction, or traded through a branch, agency or permanent establishment
situated outside that jurisdiction.

 

2. SECONDARY LIABILITIES

 

The Company is not, and so far as the Seller is aware will not become, liable to
pay any Tax or to be deprived of any Relief otherwise available to it, or to
make reimbursement or indemnity in respect of any Tax, for which some other
company or person is or was primarily liable.

 

3. CLOSE COMPANY

 

The Company is not, nor has it been in respect of any accounting period ended
within six years prior to the date of signing of this Agreement, a close company
within section 414 of the ICTA 1988 or within section 430 of the TCA.

 

4. CONSEQUENCES OF LEAVING A GROUP

 

No charge to Tax under section 179 of the TCGA or under section 623 of the TCA
or otherwise, and no contingent liability pursuant to section 179(6) of the TCGA
or pursuant to section 623(6) of the TCA, will arise in the Company as a result
of entering into and Completion of this Agreement.

 

5. VAT

 

The Company is registered for VAT purposes as part of a group of which ING
Intermediate Holdings Limited is the representative member but no act or
transaction has been effected, and no circumstances exist, in consequence
whereof the Company is or may be held liable by the Commissioners of Customs and
Excise for any VAT calculated by reference to the supply of goods or services by
or to any other company.

 

- 107 -



--------------------------------------------------------------------------------

6. STAMP DUTY

 

All documents which establish or are necessary to establish the title, right or
interest of the Company to any asset, and which attract stamp duty or any
similar foreign tax or duty, have been properly stamped, and the Company has
duly paid all stamp duty and similar taxes or duties in other countries
(including without limitation, Ireland) to which it is, has been, or may be
made, liable.

 

7. ADDITIONAL MISCELLANEOUS TAX WARRANTIES

 

7.1 The Company has paid all Tax which it has become liable to pay and is not,
and has not in the six years ending on the date of this Agreement been, liable
to pay a penalty, surcharge, fine or interest in connection with Tax which
remains undischarged.

 

7.2 The Company has within applicable time limits made all returns, provided all
material information and maintained all material records in relation to Tax as
it is required to make, provide or maintain and has fully complied on a timely
basis with all material notices served on it and any other requirements lawfully
made of it by any Tax Authority.

 

7.3 The Company is not and so far as the Seller is aware does not expect to be
involved in a dispute with a Tax Authority in relation to Tax. No Tax Authority
has investigated on a non-routine basis or indicated that it intends to
investigate on a non-routine basis the Company’s Tax affairs.

 

7.4 No Company, nor any company of which the Company is a relevant associate
within the meaning of paragraph 3(7) of Schedule 10 to the VATA (election to
waive exemption), has elected to waive exemption under paragraph 2 of Schedule
10 in relation to any land except as disclosed in the Disclosure Letter.

 

7.5 Where relief under Chapter 1 of Part 14 of the TCA has been claimed by
International Fund Managers (Ireland) Limited, such relief was claimed on a
correct and proper basis.

 

7.6 Any certificate issued to International Fund Managers (Ireland) Limited by
the Irish Minister for Finance under the provisions of section 446(2) of the TCA
or any previous enactment thereof, remains in force and no act, omission, event
or circumstance has arisen or occurred which might cause the Minister to revoke
the certificate.

 

- 108 -



--------------------------------------------------------------------------------

SCHEDULE 7

 

Pensions

 

PART A - UNITED KINGDOM

1. Definitions

 

In this Schedule the following words and expressions shall unless the context
otherwise requires have the meanings set opposite them:

 

“Earnings Cap” means the sum prescribed at the relevant time for the purposes of
section 590C of ICTA 1988;

 

“Purchaser’s Scheme” means the retirement benefits scheme nominated, established
or to be established by or at the instance of the Purchaser in accordance with
paragraph 3 of this Schedule;

 

“Relevant Employees” means those Employees who are active members of the
Seller’s Scheme immediately before the Completion Date and become employed by
the Purchaser on the Completion Date;

 

“Seller’s Group Life Scheme” means the Group’s Group Life Scheme.

 

“Seller’s Scheme” means the Group’s Scheme and in relation to each Relevant
Employee means whichever of the DB Section or the DC Section he or she is a
member.

 

2. Seller’s Scheme

 

2.1 It is hereby agreed that:

 

  (a) each of the Relevant Employees shall with effect on and from the
Completion Date cease to be members (i) in pensionable service and (ii) covered
for death in service and disability benefits under the Seller’s Scheme;

 

  (b)

the Seller shall procure that with effect on and from the Completion Date each
of the Relevant Employees who immediately before the Completion Date was an
active member of the DB Section of the Seller’s Scheme is provided with a vested
deferred benefit under the Seller’s Scheme such that (i) the deferred pension at
the Completion Date shall be calculated on the basis that the Relevant Employee
leaves pensionable service on the Completion Date using the Relevant Employee’s
actual period of pensionable service under the Seller’s Scheme (including any
period of notional pensionable service credited before the Completion Date under
the Seller’s Scheme on transfer in or otherwise) [*confidential treatment
requested/material filed

 

- 109 -



--------------------------------------------------------------------------------

 

separately*] (or such lesser proportion being the maximum proportion that
produces a benefit within Inland Revenue limits under the Seller’s Scheme) (with
revaluation in deferment, pension increases and dependants’ pension under the
Seller’s Scheme applied to the augmented pension) except that any notional
pensionable service granted under the Seller’s Scheme on transfer in or
otherwise shall be excluded from the calculation of the [*confidential treatment
requested/material filed separately*] in pensionable service and (ii) should the
Relevant Employee wish to draw such deferred pension on a date after the
Completion Date but before the date on which the Relevant Employee reaches age
60 (but after reaching age 50 or such higher minimum age as may then be lawful)
(such date being the Relevant Employee’s “early retirement date”) then such
Relevant Employee shall be entitled to early payment of such deferred pension
commencing on the Relevant Employee’s early retirement date, subject to a
reduction in respect of the period between the Relevant Employee’s early
retirement date and the date on which the Relevant Employee will reach the age
of 60 of 3% per annum compound;

 

  (c) the Seller shall use all reasonable endeavours to procure that each of the
Relevant Employees to whom paragraph 2(b) of this Schedule applies is issued as
soon as practicable after the Completion Date with a statement of his accrued
rights and options under the Seller’s Scheme, including the effects of the
arrangements referred to in paragraph 2(b) of this Schedule;

 

  (d) the Seller shall procure that such sums as are required by the trustees of
the Seller’s Scheme in respect of the augmentations referred to in paragraph
2(b) of this Schedule are paid by or on behalf of the Seller to the trustees of
the Seller’s Scheme;

 

  (e) the Seller shall procure that each Relevant Employee to whom paragraph
2(b) of this Schedule applies shall, subject to the Rules of the Seller’s
Scheme, be entitled if he or she so elects in accordance with the terms of the
Seller’s Scheme to have a transfer value paid by the Seller’s Scheme which is
equal to the cash equivalent (determined in accordance with the provisions of
the Pension Schemes Act 1993) of the Relevant Employee’s accrued rights under
the Seller’s Scheme, including the effect of the augmentations referred to in
paragraph 2(b) of this Schedule; and

 

  (f)

the Seller shall procure that each of the Relevant Employees who is an active
member of the DC Section of the Seller’s Scheme immediately before the
Completion Date shall be entitled under the Seller’s Scheme at the Completion
Date to a vested

 

- 110 -



--------------------------------------------------------------------------------

 

accrued benefit (and any rights to transfer or otherwise derived therefrom)
under the Seller’s Scheme equal to the member’s account held at that date in
relation to that Relevant Employee, subject to future investment gains and
losses. The Seller shall procure that any Rule of the Seller’s Scheme requiring
that a Relevant Employee should have served a minimum period of pensionable
service for the purpose of qualifying for a vested benefit under the Seller’s
Scheme shall be waived or be deemed to have been satisfied where the Relevant
Employee’s period of pensionable service is of shorter duration.

 

3. Purchaser’s Scheme

 

3.1 The Purchaser hereby undertakes that with effect from a date not later than
the Completion Date it will have nominated or established a retirement benefits
scheme:

 

  (a) which is approved or capable of approval under Chapter I of Part XIV of
the Taxes Act; and

 

  (b) which provides benefits for and in respect of each Relevant Employee and
periods of employment on and after the Completion Date on terms that:

 

  (i) for each Relevant Employee who was an active member of the DC Section of
the Seller’s Scheme immediately before the Completion Date defined contribution
pension benefits to which employee contributions are payable under the
Purchaser’s Scheme in order to qualify for employer service-related additional
contributions at rates respectively notified to the Seller by the Purchaser
prior to the date of this Agreement and for the purpose of determining
eligibility under the Purchaser’s Scheme for future increases in service-related
employer contributions service under the Seller’s Scheme (excluding any period
of notional pensionable service credited before the Completion Date under the
Seller’s Scheme on transfer-in or otherwise) before the Completion Date shall be
taken into account;

 

  (ii)

for each Relevant Employee who was an active member of the Seller’s Group Life
Scheme or an active member of the DB Section of the Seller’s Scheme immediately
before the Completion Date (which may include Relevant Employees who were also
members of the Seller’s Scheme immediately before the Completion Date) the lump
sum benefits that are to be provided by the Purchaser’s Scheme following the
death of the Relevant Employee whilst

 

- 111 -



--------------------------------------------------------------------------------

 

employed by the Purchaser shall be equal to nine times the Relevant Employee’s
basic salary (subject, if applicable, to the Earnings Cap) plus a refund of
member’s contributions and the cost of such benefits in excess of the Relevant
Employee’s fund under the Purchaser’s Scheme shall be borne by the employer
under the Purchaser’s Scheme in addition to the contribution referred to in (i)
or (iv) of this paragraph;

 

  (iii) for each Relevant Employee who was an active member of the DB Section of
the Seller’s Scheme immediately before the Completion Date the Purchaser shall
after Completion provide long term disability or permanent health insurance
benefits under the Purchaser’s long term disability scheme and the entire cost
of such benefits shall be borne by the employer of the Relevant Employee;

 

  (iv) for each Relevant Employee who was an active member of the DB Section of
the Seller’s Scheme immediately before the Completion Date, defined contribution
pension benefits to which employee contributions are payable under the
Purchaser’s Scheme in order to qualify for employer age and service-related
additional contributions at rates respectively notified to the Seller by the
Purchaser prior to the date of this Agreement and for the purpose of determining
eligibility under the Purchaser’s Scheme for future increase in service-related
employer contributions service under the Seller’s Scheme (excluding any period
of notional pensionable service credited before the Completion Date under the
Seller’s Scheme on transfer-in or otherwise) before the Completion Date shall be
taken into account;

 

  (v) each Relevant Employee who joins the Purchaser’s Scheme pursuant to (i) or
(iv) above shall have his or her basic salary increased by 3% (or, if less, 3%
of the Earnings Cap for Relevant Employees subject to the Earnings Cap) with
effect from the Completion Date; and

 

  (c) which is a contracted-out scheme (as defined in the Pension Schemes Act
1993).

 

3.2 The Purchaser shall procure that before the Completion Date each of the
Relevant Employees will be offered membership of the Purchaser’s Scheme on the
terms referred to in paragraph 3.1 with effect from the Completion Date, such
offer of membership to be accepted by a date falling nor more than 14 days after
the Completion Date.

 

- 112 -



--------------------------------------------------------------------------------

PART B - GUERNSEY

 

4. It is hereby acknowledged and agreed that the following members of the
Guernsey Scheme [*confidential treatment requested/material filed separately*]
shall cease to be in pensionable service under that scheme with effect on and
from the Completion Date [*confidential treatment requested/material filed
separately*].

 

PART C - INDEMNITY

 

5. The Seller undertakes to pay to the Purchaser (by way of an adjustment to the
Consideration payable in accordance with clause 3) an amount equal to the
Indemnified Costs. “Indemnified Costs” means all loss, liabilities and costs of
any Group member, the Purchaser or of any company which is or has been a
subsidiary of the Purchaser’s holding company or of the trustee (if any) of the
Irish Schemes in respect of any person who became an employee of any Group
member on or after 1 May 2003 claiming membership of the Irish DB Scheme.

 

- 113 -



--------------------------------------------------------------------------------

SCHEDULE 8

 

Guarantees

 

CHART OMITTED

 

- 114 -



--------------------------------------------------------------------------------

SCHEDULE 9

 

Net Asset Calculation

 

1. Form and Content of Net Asset Statement

 

1.1 The Net Asset Statement shall comprise a statement of the consolidated net
assets of the Group and be drawn up in the form set out in Schedule 10.

 

2. Accounting Policies

 

2.1 The Net Asset Statement shall be drawn up in accordance with:

 

  (a) the specific accounting treatments set out in paragraph 3 below; and,
subject thereto;

 

  (b) on a basis consistent with the Accounts;

 

  (c) in accordance with UK GAAP;

 

  (d) for the avoidance of doubt, paragraph (a) shall take precedence over
paragraphs (b) and (c), and paragraph (b) shall take precedence over paragraph
(c); and

 

  (e) the method of consolidation used in preparing the consolidated financial
statements of the Group as at 31 December 2003 prepared by the Company.

 

3. Specific Accounting Policies

 

3.1 The Net Asset Statement shall be drawn up on a going concern basis as at
17:00 GMT on the Completion Date or in the event that the Completion Date is not
a month end the last month end immediately prior to the Completion Date.

 

3.2 The Net Asset Statement will exclude (i) any effects of the change of
control or ownership of the Group contemplated by this Agreement

 

3.3 The Net Asset Statement shall be expressed in UK£. Amounts for Group
Companies whose accounts are kept in other currencies shall be translated into
UK£ at the spot rate of exchange (the closing mid-point) for that currency into
UK£ on the Completion Date at the rate quoted by Barclays Bank at 10.00 am
(London time) on the Completion Date.

 

- 115 -



--------------------------------------------------------------------------------

3.4 Fixed assets

 

  (a) No changes will be made to the asset lives and resulting depreciation
rates from those used in the Accounts.

 

  (b) No reclassification of fixed assets will be made, from the classification
made in the Audited Accounts.

 

  (c) No impairment provisions are to be made against the carrying value of
fixed assets unless further facts, matters or circumstances arise or have arisen
between 30 September 2004 and the Completion Date which give rise to the
requirement to make a provision.

 

3.5 No impairment provisions are to be made against the carrying value of
investments unless further facts, matters or circumstances arise or have arisen
between 30 September 2004 and the Completion Date which give rise to the
requirement to make a provision.

 

3.6 For the avoidance of doubt, no provisions for pension funding deficits, or
surpluses or liabilities arising from pension scheme deficits, or assets arising
from pension scheme surpluses on any basis, shall be included within the Net
Asset Statement.

 

3.7 No general provision for bad or doubtful debts shall be made in relation to
loans and advances to banks or loans and advances to customers. For the
avoidance of doubt, specific reserves may be made based on facts, matters or
circumstances that arise or have arisen between 30 September 2004 and the
Completion Date resulting in the likelihood that individual loans or advances
may not be fully collected.

 

3.8 The accrual for corporation tax for the period to the Completion date will
be calculated on the basis that the Completion date is an end of accounting
period date for tax purposes.

 

3.9 No new provision or increase to any existing provision shall be made in the
Net Asset Statement for any litigation, claim or dispute which is disclosed in
or by the Disclosure Letter.

 

3.11 No provision shall be made for the matters referred to in clause 17.4.

 

3.12 To the extent that any deferred tax asset arises in relation to any
payments made under clause 5.5(i) then such deferred tax asset shall be
recognised in full in the Net Asset Statement.

 

3.13 To the extent any liability of the Group relating to the LTIP for the
financial years 2004 or 2005 (including any arising on the winding up of such
schemes) have not been fully settled by Completion, an appropriate provision or
reserve shall be made including but not limited to the amounts due to be paid by
the Group under clause 9.13 of this Agreement.

 

- 116 -



--------------------------------------------------------------------------------

3.14 For the avoidance of doubt to the extent that any payments are made by the
Group to any Seller Group Company in respect of the guarantees referred to in
clause 8.3(b) between the date hereof and the Completion Date such payments
shall not be taken into account for the purpose of preparing the Net Asset
Statement.

 

- 117 -



--------------------------------------------------------------------------------

SCHEDULE 10

 

Form of Net Asset Statement

 

     FSG Limited
(consolidated)


--------------------------------------------------------------------------------

     £

Non Current Assets

    

Fixed assets

    

Investments

         

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

Current Assets

    

Loans and Advances to Banks

-             Group Companies

-             Banks

    

Loans and Advances to Customers

-             Loans

-             Overdrafts

-             Group Companies

    

Investments

    

Trade debtors

    

Prepayments and accrued income

    

Other debtors

    

Amounts owed by group companies

    

Deferred taxation

         

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

Cash at bank

    

Cash at bank: group company

         

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

Current Liabilities

    

Deposits by banks

-             Banks

-             Group Companies

    

Trade creditors

    

Customers Accounts

-             Third parties

-             Group Companies

    

Accruals and deferred income

    

Amounts owed to group companies

    

Other creditors including taxation

         

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

Liabilities > 1 year

    

Other creditors including taxation

                

--------------------------------------------------------------------------------

Net Assets

         

--------------------------------------------------------------------------------

 

- 118 -



--------------------------------------------------------------------------------

SCHEDULE 11

 

Run Rate Revenues Calculation

 

 

1.1 In this Schedule 11:

 

  (a) “Client “ means an Existing Client or a New Client;

 

  (b) “Customer Agreement” means a customer contract between any Group member
and a client for the provision of services to a Client as part of the Business;

 

  (c) “Existing Client” means a client of the Group which has [*confidential
treatment requested/material filed separately*] in each case as at the Relevant
Date;

 

  (d) subject to paragraph 1.2 below, “New Client” means a client of the Group
who has [*confidential treatment requested/material filed separately*], in each
case as at the Relevant Date;

 

  (e) “Recurring Revenues” has the meaning set out in paragraphs 3 to 6 below;

 

  (f) “Relevant Date” means:

 

  (i) in respect of Initial Run Rate Revenues, 31 October 2004;

 

  (ii) in respect of Completion Run Rate Revenues, the Completion Date; and

 

  (iii) in respect of Post-Completion Run Rate Revenues, the Post-Completion
Adjustment Date; and

 

  (g) “Day” refers to calendar day(s) throughout this schedule.

 

1.2 As at 31 October 2004, some prospective new clients will only have provided
oral (not written) confirmation of their intention to enter into a Customer
Agreement (“Oral Confirmation Clients”). Oral Confirmation Clients who are
included in the draft initial Run Rate Revenues Statement provided to the
Purchaser prior to the date hereof which has been initialled by the parties will
be included in the calculation of the Initial Run Rate Revenues as if they were
New Clients unless they fail to [*confidential treatment requested/material
filed separately*] by the Completion Date.

 

2. The Run Rate Revenues as at each Relevant Date shall be the aggregate
Recurring Revenues of the Group from Existing Clients and New Clients,
calculated in accordance with this Schedule 11.

 

- 119 -



--------------------------------------------------------------------------------

3. Subject to paragraph 4, the Recurring Revenues of the Group from Existing
Clients as at each of the date of this Agreement and the Completion Date shall
be the amount set out in the row headed “Client derived income—per client
profitability schedule” (which is in respect of Existing Clients) in the
relevant Run Rate Revenues Statement as at the Relevant Date and initialled by
and on behalf of the Seller and the Purchaser for purposes of identification,
multiplied by three in respect of the Run Rate Revenues Statement dated 31
October 2004 (as this Run Rate Revenues Statement contains revenues for the four
month period prior to 31 October 2004), and multiplied by four in respect of the
Run Rate Revenues Statement for the three month period prior to the Completion
Date.

 

4. For the purposes of calculating Recurring Revenues from Existing Clients:

 

  (a) for all Existing Clients who have generated revenues for a period of less
than three months or four months (as the case may be) prior to the Relevant
Date, an estimate shall be made of the revenues that such clients would have
generated during that three (or four) month period as if such clients had been
Existing Clients at the beginning of the relevant three (or four) month period
and the resulting amount shall be multiplied by four (or three). The necessary
adjustment for the aggregate of such clients (i.e. estimated revenues for the
period for which such Existing Clients were not generating revenues) is set out
in the row headed “[*confidential treatment requested/material filed
separately*]” in the relevant Run Rate Revenues Statement.

 

  (b)

for all Existing Clients who have materially changed the nature of their
customer relationship with the Group within the three month or four month period
(as the case may be) prior to the Relevant Date then, in the case of material
withdrawals of assets, revenues will be adjusted as if such withdrawals had
taken place at the beginning of the relevant three (or four) month period prior
to the Relevant Date by deducting the amount set out in the row headed
“[*confidential treatment requested/material filed separately*]” in the relevant
Run Rate Revenues Statement and the resulting amount shall be multiplied by four
(or three), and in the case of material increases in mandates revenues will be
adjusted as if such increases in mandates had taken place at the beginning of
the relevant three month or four month period prior to the Relevant Date adding
the amount set out in the row headed “[*confidential treatment
requested/material filed separately*]” in the relevant Run Rate Revenues
Statement and the resulting amount shall be multiplied by four (or three) in
line with existing management practices for estimating Recurring Revenues in
accordance with paragraph 5.

 

- 120 -



--------------------------------------------------------------------------------

 

For the purposes of this paragraph 4(b) the term “material change” shall mean a
change in the nature of the relevant Existing Client customer relationship
having an effect on an annualised revenues basis of £[*confidential treatment
requested/material filed separately*] or more and the term “materially changed”
shall be understood accordingly.

 

  (c) in respect of all clients and former clients from whom the Group has
received [*confidential treatment requested/material filed separately*] at any
time during the three month or four month period (as the case may be) prior to a
Relevant Date, then revenues will be adjusted by deducting the amounts set out
in the relevant Run Rate Revenues Statement in the rows headed “[*confidential
treatment requested/material filed separately*] and “[*confidential treatment
requested/material filed separately*]. For all such deductions the amount
deducted shall be equal to the actual revenues generated by such clients during
the relevant period multiplied by three (or four).

 

5.         (a)       Recurring Revenues of the Group from New Clients and from
new funds introduced by Existing Clients as at a Relevant Date shall be
calculated and annualised on the basis of the methodology previously used by the
management of the Group and as described in the Annualised Revenue Calculation
Explanatory Notes set out in Schedule 15 and as set out in the relevant Run Rate
Revenues Statement in the row headed “[*confidential treatment
requested/material filed separately*]”.

 

  (b) Subject to paragraph 1.2, New Clients shall not include clients who have
given only oral agreement that they intend to execute a Customer Agreement.

 

6.         (a)       Notwithstanding any other provision in this Agreement,
Recurring Revenues shall exclude:

 

  (i) material non-recurring revenue (in each case on a per item basis exceeding
£[*confidential treatment requested/material filed separately*] (then
annualised);

 

  (ii) “Non-Allocated Income” as defined in the Financial Services Group Client
Profitability Analysis Explanatory Notes in the agreed terms;

 

  (iii) any revenue from any Client that is a Seller Group Company other than
any IMG Group member and other than a Seller Group Company that is an Existing
Client as at the date of this Agreement;

 

- 121 -



--------------------------------------------------------------------------------

  (iv) any Value Added Tax payments;

 

  (v) any payments from a Client representing reimbursements of direct
disbursements related to that Client in the ordinary course consistent with past
practice; and

 

  (vi) fees that are to be repaid to the Client pursuant to a credit note issued
before the next Relevant Date and in the ordinary course consistent with past
practice.

 

  (b) For the avoidance of doubt any amounts paid or due to be paid to the
Seller in respect of guarantees on loans or credit facilities issued by the
Group shall be treated as expenses and not as deductions from revenues.

 

7. The Post-Completion Run Rate Revenues as at the Post-Completion Adjustment
Date shall be calculated by adjusting the Completion Run Rate Revenues as
follows:

 

  (a) Recurring Revenues from any New Client that executed a Customer Agreement
after the Completion Date and from clients who have signed and funded after the
Completion Date and from new funds introduced by Existing Clients after the
Completion Date shall be calculated and annualised on the basis of the
methodology previously used by the management of the Group and as described in
the Annualised Revenue Calculation Explanatory Notes set out in Schedule 15 and
shall be added to the calculation. The terms of paragraph 5(b) shall also apply
to this paragraph 7;

 

  (b) any Recurring Revenues attributable to any Existing Client or New Client
from which the Group has received notice to terminate the relevant Customer
Agreement in writing at any time since the Completion Date shall be deducted
from the calculation;

 

  (c) if an Existing Client has materially changed the nature of its customer
relationship with the Group after the Completion Date then, in the case of
material withdrawals of assets, revenues will be adjusted as if such withdrawal
had taken place at the beginning of that period, and in the case of material
increases in mandates revenues will be adjusted as if such increase in mandates
had taken place at the beginning of the period on the basis of the methodology
previously used by the management of the Group and as described in the
Annualised Revenue Calculation Explanatory Notes set out in Schedule 15;

 

- 122 -



--------------------------------------------------------------------------------

For the purpose of this paragraph 7(c) the term “material change” shall have the
same meaning as in paragraph 4(b); and

 

  (d) if a New Client has indicated in writing prior to the Post-Completion
Adjustment Date that it intends to materially change the nature of its customer
relationship with the Group then, in the case of material reductions of assets,
revenues will be adjusted as if such reduction had taken place at the beginning
of the period for which revenues are being calculated in line with the revenues
associated with the amount of such reduction, and in the case of material
increases in mandates revenues will be adjusted as if such increase in mandates
had taken place at the beginning of the period for which revenues are being
calculated on the basis of the methodology previously used by the management of
the Group and as described in the Annualised Revenue Calculation Explanatory
Notes set out in Schedule 15;

 

For the purposes of this paragraph 7(d) the term “material change” shall have
the same meaning as in paragraph 4(b) except that the words “Existing Client” in
paragraph 4(b) shall be read as “New Client”;

 

and the Post-Completion Run Rate Revenues Statement shall be in the form of the
Completion Run Rate Revenues Statement with the Completion Run Rate Revenues
adjusted by incorporating such additions and deductions.

 

8. In relation to the Post-Completion Run Rate Revenues:

 

  (a) Recurring Revenues shall not include revenues of the Group from any client
of a Purchaser Group Company (excluding any member of the Group) which, after
the Completion Date but before the Post-Completion Adjustment Date has executed
a customer agreement with the Group as a direct result of the sales and
marketing efforts of a Purchaser Group Company; and

 

  (b) Recurring Revenues shall include revenues of the Group from any Existing
Client which, after the Completion Date but before the Post-Completion
Adjustment Date, gives notice of termination of its Customer Agreement and has
executed a customer agreement with a Purchaser Group Company (excluding any
member of the Group) to cover equivalent services.

 

9.1

Any Recurring Revenues recognised on the Post-Completion Run Rate Revenues
Statement attributable to any New Client that has not [*confidential treatment
requested/material filed separately*] with the Group within [*confidential
treatment requested/material filed

 

- 123 -



--------------------------------------------------------------------------------

 

separately*] days of the Post-Completion Adjustment Date and has not confirmed
in writing that it will [*confidential treatment requested/material filed
separately*] within a further [*confidential treatment requested/material filed
separately*] day period shall be deducted from the calculation.

 

9.2 If, prior to the date [*confidential treatment requested/material filed
separately*] days after the Post-Completion Adjustment Date, the Purchaser has
reason to believe that a New Client will not have [*confidential treatment
requested/material filed separately*] within [*confidential treatment
requested/material filed separately*] days of the Post-Completion Adjustment
Date then the Purchaser shall use all reasonable endeavours to procure that if
such New Client intends to [*confidential treatment requested/material filed
separately*], it provides the confirmation in writing referred to in paragraph
9.1 above.

 

10. The Existing Clients as at the date of this Agreement are those listed on
the Client Profitability Schedule dated 31 October 2004 and initialled by the
Seller and the Purchaser for purposes of identification.

 

11. The Initial Run Rate Revenues, the Completion Run Rate Revenues and the
Post-Completion Run Rate Revenues shall be calculated in accordance with the
Financial Services Group Client Profitability Analysis Explanatory Notes in the
agreed terms and on a basis consistent with the basis of preparation of the
final Initial Run Rate Revenues Statement.

 

12. The Purchaser and the Seller undertake to act in good faith in relation to
the calculation of the Initial Run Rate Revenues, the Completion Run Rate
Revenues and the Post-Completion Run Rate Revenues and not in any way to act so
as to distort the Initial Run Rate Revenues, the Completion Run Rate Revenues
and the Post-Completion Run Rate Revenues and the Seller shall procure that the
Group is operated in the ordinary course during the period between the date
hereof and Completion, and the Purchaser shall procure that the Group is
operated in the ordinary course in the period between Completion and the
Post-Completion Adjustment Date.

 

13. Any dispute between the parties relating to Initial Run Rate Revenues,
Completion Run Rate Revenues, or Post-Completion Run Rate Revenues shall be
dealt with in accordance with the terms of clause 7 of this Agreement.

 

14.

Up to Completion the Seller shall make or procure to be made available to the
Purchaser and its representatives and (if so required by the Purchaser) provide
copies (in each case as

 

- 124 -



--------------------------------------------------------------------------------

 

soon as reasonably practicable) and after Completion the Purchaser shall make or
procure to be made available to the Seller and its representatives and (if so
required by the Seller) provide copies (in each case as soon as reasonably
practicable) of all files and documentation relevant to the calculation of the
Initial Run Rate Revenues, the Completion Run Rate Revenues, the Post-Completion
Run Rate Revenues, the Financial Services Group Profitability Analysis
Explanatory Notes and all other financial, legal or other documentation used in
the calculations described above as the Purchaser or the Seller (as the case may
be) may reasonably request, and permit the Purchaser or the Seller (as the case
may be) or its representatives and advisers to ascertain or extract any relevant
information therefrom and to have access to all relevant employees of the Group
in order to verify the relevant calculations (in each case as soon as reasonably
practicable).

 

15. The Seller shall up to Completion make or procure to be made available to
the Purchaser and the Purchaser shall after Completion make or procure to be
made available to the Seller or its representatives all files and documentation
relating to New Clients and clients who have given notice to terminate their
relevant Customer Agreement(s), including all correspondence between any Seller
Group Company or Purchaser Group Company (as the case may be) and/or any member
of the Group and such clients (in every case as soon as is reasonably
practicable).

 

16. From the date of this agreement until Completion the Seller shall, and from
Completion until the Post-Completion Adjustment Date the Purchaser shall, use
its reasonable endeavours to procure that, when a client orally conveys that it
intends to execute a Customer Agreement or an Existing Client orally conveys
that it intends to terminate, confirmation of that intention is provided in
writing.

 

- 125 -



--------------------------------------------------------------------------------

SCHEDULE 12

 

Run Rate Revenues Statement

 

    

Client

Assets

£M

--------------------------------------------------------------------------------

   Revenue


--------------------------------------------------------------------------------

        Period    Annualised         £000


--------------------------------------------------------------------------------

   £000


--------------------------------------------------------------------------------

     (for information
only)          

Client derived income - per client profitability schedule:

              

Add:

              

[*confidential treatment requested/material filed separately*]

                                                                           

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Less:

              

[*confidential treatment requested/material filed separately*]

                                                                                
           

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Run Rate Revenues

                        

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

 

- 126 -



--------------------------------------------------------------------------------

SCHEDULE 13

 

Employees

 

Part A

 

FSG UK Employees

 

Part B

 

FSG Employees in Companies

 

Part C

 

FSG GOS Employees

 

Part D

 

Guernsey Employees

 

Part E

 

GOS IMG Employees

 

CHARTS OMITTED

 

 

- 127 -



--------------------------------------------------------------------------------

SCHEDULE 14

 

PART 1

 

FSG IT CONTRACTS

 

PART 2

 

GUERNSEY AND DUBLIN IT CONTRACTS

 

PART 3

 

SHARED CONTRACTS

 

CHARTS OMITTED

 

 

- 128 -



--------------------------------------------------------------------------------

SCHEDULE 15

 

ANNUALISED REVENUE CALCULATION EXPLANATORY NOTES

 

OMITTED

 

 

- 129 -



--------------------------------------------------------------------------------

SCHEDULE 16

 

GUARANTEES

 

Part 1

 

No Business Relationship with FSG and Full ING Guarantee

 

Part 2

 

No Strategic Fit with FSG and Full ING Guarantee

 

Part 3

 

Loans Exceeding Legal Lending Limit of Guernsey Bank

 

CHARTS OMITTED

 

 

- 130 -



--------------------------------------------------------------------------------

Signed by   ) for and on behalf of   ) Baring Asset Management   ) Holdings
Limited   ) in the presence of:   ) Signed by   ) for and on behalf of   ) ING
Bank NV   ) in the presence of:   ) Signed by   ) for and on behalf of   ) The
Northern Trust   ) International Banking   ) Corporation   ) in the presence of:
  ) Signed by   ) for and on behalf of   ) The Northern Trust   ) Company   ) in
the presence of:   )

 

- 131 -